 , -DUBUQUE PACKING CODubuque Packing Company,Inc.andUnited Foodand CommercialWorkersInternationalUnion,AFL-CIO, Local No. 150A. Cases 33-CA-5524and 33-CA-558816 December 1987DECISION AND ORDER,BY CHAIRMAN DOTSON AND MEMBERSBABSON AND STEPHEN'SOn 17 June 1985 Administrative Law JudgeRobert M. Schwartzbart issued the attached deci-sion.The General Counsel and Charging Party filedexceptions and supporting briefs, the Respondentfiled cross-exceptions, a supporting brief, and ananswering brief, and the General Counsel and theCharging Party filed answering briefs to the Re-spondent's cross-exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, i andconclusions and to adopt the recommended Order.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.iMembers Babson and Stephens find that, under any of the views ex-pressed inOtis Elevator Co.,269 NLRB 891 (1984), the Respondent wasnot obligated to bargain with the Union over its decision to relocate unitwork from its Dubuque plant to its Rochelle plant.Because the Respond-ent did not have an obligation to bargain over its relocation decision,Member Babson finds it unnecessary to pass on the judge's findings relat-ing to the issue of union waiver and his alternative findings set forth infn. 132 of his decisionJudith T PoltzandJohn C. Gwynn, Esqs.,for the GeneralCounsel.Ray J. SchoohovenandDouglas A. Darch, Esgs. (Carl E.Johnson,EllenE.McLaughlin and Robert R. Bruce,Esqs., and Seyfarth, Shaw, Fairweather & Geraldson),ofChicago,Illinois,for the Respondent.Robert H. Nichols, Esq. (Cotton,Watt, Jones & King),ofChicago,Illinois, for the Charging Party.DECISIONSTATEMENT OF THE CASEROBERTM. SCHWARZBART, Administrative LawJudge.These consolidated cases were heard in Dubuque,Iowa, pursuant to charges filed by United Food andCommercialWorkers International Union,AFL-CIO,Local No.150A (the Union)and amended consolidated499complaint.' The complaint alleged that Dubuque Pack-ingCompany, Inc. (the Respondent) violated Section8(a)(1), (3), and (5) of the National Labor Relations Act(theAct). The Respondent, in answering the successivecomplaints, denied the commission of unfair labor prac-tices and interposed certain affirmative defensesIssues1.Whether the Respondent violated Section 8(a)(5)and (1) of the Act by not bargaining in good faith withthe, Union as duly recognized. bargaining agent of certainof its employees during the term of a collective-bargain-ing agreement.(a)'Concerning the Respondent's decision to relocatehog slaughter and processing operations from its Du-buque, Iowa plant to a newly acquired facility in Ro-chelle, Illinois(b) Concerning the effects of such relocation on affect-ed employees2.Whether the Respondent also violated Section8(a)(5) and (1) of the Act by:(a)Coercing and attempting to coerce unit employeesand the Union into accepting midterm modifications ofthe collective-bargaining agreement.(b)Reducing the Union's negotiating opportunities byestablishing ultimatum-backed deadlines by which timetheUnion either must accept Company-proposed mid-term contract concessions or face partial shutdowns andlarge-scale job losses.(c)Refusing to provide the Union with certain finan-cial data requested for bargaining purposes by-(i)Limiting the scope of the financial information fur-nished to the Union only to the Dubuque plant instead ofproviding the Companywide data requested.(ii)Insisting that the Union accept certain midtermcontractmodifications before any financial informationwould be released.(iii)Preventing free and confidential interchange be-tween the Union and its retained accountants by threat-ening to sue such accountants if they issued a report tothe Union that had not been approved by the Respond-ent.(d)Repudiating a written agreement to not seek fur-ther midterm modifications during the term of the collec-tive-bargaining agreement if certain conditions were met,which promise had been made by the Respondent in ex-change for a valuable earlier contract concession by theUnion.(e) Implementing certain midterm contract modifica-tions unilaterally without having reached bargaining im-passe or having obtained the Union's agreement.(f)Exacting from the Union and implementing a writ-ten agreement calling for midterm contract concessionsin the form of wage and other benefit reductions, whichiThe docket entries are as follows The charges in Cases 33-CA-5524and 33-CA-5588 were filed by the Union on 26 June and 7 August 1981,respectivelyConsolidated complaint in these cases issued on 28 April1982, and the amended consolidated complaint, dated 22 October 1982,was served after the start of the hearing The matter was heard on 7 and8 September, 25-29 October 1982, and 31 October, 1-4, 8, and 9 Novem-ber 1983287 NLRB No. 52 500DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagreement had been obtained by alleged unlawful bar-gaining tactics3.Whether the Respondent's relocation of work fromitsDubuque plant to Rochelle and the resultant layoff ofDubuque employees was violative of Section 8(a)(3) and(1) of the Act as done in retaliation for the employees'membership in and support for the Union and their con-certed refusal to agree to further midterm contract con-cessions.-All parties were given full opportunity to participate,to introduce relevant evidence, to examine and cross-ex-amine witnesses, and to file briefs. Briefs, submitted bytheGeneral Counsel, the Respondent, and the Union,have been carefully considered.2On the entire record of this case and my observationof the witnesses and their demeanor, I make the follow-ingFINDINGS OF FACTcilityprincipally relevant to this proceeding,5 the Re-spondent, until about 31 August, slaughtered hogs andbeef and processed and packed meat products. Until thatdate, approximately 2000 persons represented by variouslabor organizations were employed by the Respondent atthat plant. Of these, around 1900 were represented formany years by the Union in a contractually describedunit of "all production employees in the employer's Du-buque, Iowa, plant," which the parties agree was appro-priate for purposes of collective bargaining.6The most recent in the series of collective-bargainingagreements between the Respondent and the Union forthe Dubuque plant production employees, effective from1September 1979, through 1 September 1982,' providesfor union security, incentive pay, cost-of-living allow-ances, and a grievance procedure culminating in manda-tory arbitration. The contract also contains the follow-ing:I.JURISDICTIONThe Respondent, an Iowa corporation with corporateheadquarters and a place of business located in Dubuque,Iowa, where, prior to 3 October 1981,3 it had operated ahog and beef slaughtering and meat processing plant. Al-though the Respondent had other facilities, its main Du-buque plant is principally involved in this matter.During the 12 months prior to issuance of complainthere, a representative period, the Respondent sold' andshipped from its Dubuque plant finished products valuedin excess of $50,000 directly to points outside the Stateof Iowa.On the foregoing facts, I find that the Respondent, atall times material, was an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II.THE LABOR ORGANIZATION INVOLVEDThe Unionisa labor organization within the meaningof Section2(5) of the Act.ill.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Respondent, a closely held corporation, engagedinmeat processing and packing when the events consid-ered here are alleged to have occurred, had approximate-ly 11 plants located in Wisconsin, Illinois, Iowa, Kansas,and Nebraska.4 At its main Dubuque, Iowa plant, the fa'-2The consolidated complaint was based substantially onLos AngelesMarine HardwareCo, 235 NLRB 720 (1978), enfd 602 F 2d 1302 (9thCir 1979), with later reliance onMilwaukee Spring Division,265 NLRB206 (1982),Milwaukee Spring IThe General Counsel also citedOtis Ele-vator Co,255 NLRB 235 (1981),Otis Elevator I,in her brief Althoughthe parties were able to argue in their briefs the impact ofMilwaukeeSpring Division,268 NLRB 601 (1984),Milwaukee Spring II,issued afterthe close of the hearing, briefs were filed before the issuance ofOtis Ele-vator Co,269 NLRB 891 (1984),Otis Elevator II,which is now control-ling3All dates hereinafter are within 1981 unless otherwise specified4During the course of the hearing, the number of plants were reducedto fiveARTICLE V-MANAGEMENT5.1The management of the plant and the directionof the working force, with the right to establish rea-sonable rules and regulations, the right to hire, sus-pend and discharge for just cause, to assign to jobs,to transfer employees within the plant, or increaseand decrease the working forces, to determine theproducts to be handled, produced or manufactured,to schedule production, establish methods, standardsof work, process and means of production and han-dling, and establish working hours are vested exclu-sively in the Company, provided this will not beused for the purpose of discriminating against anyemployee of the Company. The right of the Compa-ny to sub-contract the manufacture of any productor products now being processed in the Companyplant at Dubuque, Iowa, shall be subject to an ad-vance discussion of such action with officials of thelocal union. This discussion shall require the Com-pany to show the absolute economic necessity of'such action and the Company shall be required tosupply complete and detailed information showingthe specific need for such sub-contracting, and thiswill not be done unless the economic necessity is es-tablished to the union officialsARTICLE XXIX-MISCELLANEOUSsThe Respondent, founded in Dubuque in 1931, had expanded fromthat location6The Respondent's Dubuque plant maintenance employees were sepa-rately represented by another union, as were small drivers units of main-tenance employees, butchers, drivers, retail store clerks, the painter, andthe rabbis who performed ritual slaughter in the preparation of koshermeat-This agreement, actually executed on I November 1979, originallywas unchanged in relevant provisions from earlier contracts The con-tract was subsequently amended on 26 August 1980 and 19 October 1981,atwhich time it also was extended to 1 September 1983 The 26 August1980 changes became effective on 1 November of that year DUBUQUE PACKING CO50129.9 The Company shall give notice in writing tothe Union of the closing of the plant or departmentat least six (6) months prior to such closing.The following individuals were supervisors and agentsof the Respondent, occupying the positions set forth nextto their respective namesCharles E Stoltz, president; Charles R. Naylor Jr.,vice president of labor relations, Donald Strausse, execu-tive vice president; Robert H. Wahlert, chairman of theboard;Robert C.Wahlert, president emeritus;DavidWahlert, executive vice president; Ernest BMyers, as-sistant corporate director of labor relations; Dean Miller,personnel director; Larry J. Tangeman, plant superinten-dant,Dubuque plant, until 31 August, Rochelle, Illinoisplant from 1 September 1981-15 October 1982, and Clif-ford Less, corporation counsel 8The following individuals were most active on behalfof the Union.Lewie G. Anderson, International vice president anddirector, packinghouse division, United Food and Com-mercialWorkers International Union, AFL-CIO, CLC;JohnMancuso, assistant to Anderson,Wendell Olson,International vice president, UFCW International;Wil-liam H. Wynn, International president, UFCW Interna-tional;MelvinMaas, president, Local 150A, UFCW;PaulCasel,executiveboardmember,Local 150A,UFCW, and Allan Jansen, time study representative,Local 150A, UFCWB. The Positionsof thePartiesThe General Counsel and the Union essentially arguethat the Respondent,during the term of the most recentcollective-bargaining agreement,unlawfully relocated thehog kill and cut, related operations,and pork processingfrom its main Dubuque, Iowa plant to a newly acquiredfacility inRochelle,Illinois,about 110 miles away, toavoid the high contractual labor costs at the. Dubuqueplant, to avoid bargaining with the Union, and to punishemployees who had supported the Union by rejectingadditionalmidterm contract concessions sought by the'Company The General Counsel noted that Rochelle em-ployees were paid much less than those at Dubuque and,unlikeDubuque employees,had no benefits.These par-ties contend that the decision to relocate turned on laborcosts as the work relocation followed and was contin-gent on acceptance of the Respondent's proposal for ad-ditional union concessions during the term of the 1979-1982 collective-bargaining agreement.The Respondent'sproposal in this regard called for a 15-month wage freezeand was backed by an ultimatum that if the Union andemployees did not accede,certain operations would beclosed and many jobs lost. The General Counsel ' and theUnion asserted that these matters were consistent withthose used to extract a series of earlier midterm contractconcessions from the Union during the 1979-1982 con-tract term, and the labor agreement immediately preced-ing.The Company's tactic, as argued, was to announceheavy financial losses at Dubuque, present its proposedconcessions, threaten partial closure, and major job lossif the proposals were not accepted, and impose a dead-line for agreement if the negative consequences of nonac-ceptancewere to be avoided. The Respondent oftenwould attempt to raise worker support for its proposalsthrough media releases and by way of correspondencesent directly to employees.The General Counsel and the Union further contendthat even after the above work relocations, the Respond-entunlawfully obtained and implemented a writtenagreement signed by the Union calling for further con-cessions in the form of pay and benefits reductions. It isargued that this agreement had been obtained by otherunlawful bargaining tactics, including a refusal to pro-vide financial data requested for bargaining purposesuntil the Union actually agreed to the Company's pro-posals; by improperly limiting the scope of the data fur-nished; by censoring through prior review and threats oflawsuit what the Union's own auditors could report; andby imposing new deadlines on agreement backed bythreats of yet greater job losses if the proposed furtherconcessions were not granted. The General Counsel andthe Union assert that the Union earlier had attempted tocooperate with the Company by agreeing to the conces-sions originally sought, but that the Respondent, in seek-ing the wage freeze and later concessions, had repudiateda written pledge made in consideration of a costly earlier"give-back" that it would seek no new concessionsduring the contract term.The Company, in turn, argues that it had lost millionsof dollars in the operation of the Dubuque facility, that ithad tried hard to retain the work at Dubuque, effortsthat included seeking the requested concessions andmoving work to Dubuque from other closing plants; hadhonored its labor agreement with the Union at Dubuque;had furnished appropriate data; and, generally, had actedin good faith. The Respondent asserted that it had no ob-ligation to engage in decisional bargaining concerningthe work relocation, that the Union had waived certainbargaining rights by inaction and that in the circum-stances of this case when it had acted in response topressures from its banks, had lost its credit line and alsohad closed other facilities, it had had no meaningful al-ternative but'to seek the disputed concessions and, wherenot successful, to take further action.The facts of this matter, carefully developed by theparties, are very detailed with much correspondence andother documentation indicative of the parties' motives atthe time and the tenor of their relationship. So anchored,thismatter does not rest on questions of credibility.8Of the company officials named, Stoltz, Strausse, R HWahlert,R C Wahlert, and David Wahlert made up the Respondent's executivecommittee until 15 October 1982 when the employment of Strausse,R C Wahlert, and David Wahlert ended R H Wahlert left the Re-spondent earlier on 15 August 1982 Stoltz continued to occupy his posi-tion as the Respondent's president at the time of the hearing Naylor leftthe Respondent at the end of August 1982C. Events Leading to the Work Relocation fromDubuque to Rochelle1.The "buy-back"-increase in incentive standardsOn 17 November 1978 theRespondentand the Unionexecuted an agreementproposed by theRespondent to 502DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDmodify the then-effective 1976-1979 collective-bargain-ing agreement by raising the existing incentive standards15 percent, effective immediately. Under this accord, inexchange for one-time cash payments to each unit em-ployee,employees thereafterwould be required toproduce at a rate of 115 percent of the prior existingwork standards in order to receive incentive pay TheRespondent's 1978 purchase of the '15-percent increase inincentive standards is referred to by the parties as the"buy-back."When the buy-back proposal was first submitted to theUnion's executive board in the summer of 1978, it wasrejected.Certain employees, however, thereafter circu-lated petitions requesting a vote on the matter. Also, bycorrespondence, dated 11 October 1978, signed jointlyby the Respondent's president, Charles E. Stoltz, andboard chairman, Robert H.Wahlert, the Respondentstrongly urged employees to support the buy-back tocounteract "the excessive cost of [its] wage incentiveprogram" and thereby reduce existing losses and savejobs The 11 October letter noted that wage incentives inthe meat packing industry were rapidly becoming a thingof the past and named several other large meat packingcompanies that had eliminated or greatly curtailed incen-tives.The Respondent, the letter noted, had lost' inexcess of $4.77 million so far in that fiscal year, largelybecause of the price of its incentive program that hadrendered its labor costs uncompetitive Only because oftheRespondent's other plants had the Company beenable to survive as well as it had. The Respondent stateditswillingness to borrow $3 million to make the pro-posed payments to employees as it believed in the effec-tiveness of its proposal, but marked that that offer wouldbe withdrawn if the Respondent did, not "receive a posi-tive response by 17, November 1978."9'This correspondence to employees was followed by asecond such letter, dated 10 November 1978, fromRobert C. Wahlert, president emeritus, who drew on his44 years with the Respondent to urge employees to votefor the Respondent's proposal, if given the opportunity,essentially for reasons set forth in the 11 October letter.Both letters informed employees that the incentivesystem as it then existed was costing the Respondent ,$8million a year.Charles R. Naylor Jr, vice president for labor rela-tions, explained that the Respondent had sought the buy-back because of poor productivity and the Company's fi-nancial losses, which were high in comparison with theindustry at large. In addition to paying the same highlabor rates as were provided in the Industry MasterAgreement, the Respondent also was affording an incen-tive system whereby employees received additional com-pensation for exceeding certain work standards., Accord-ing to Naylor, these standards had become lax and thesystem out of control with a result that the Respondenthad not been able to maintain production levels commen-surate with changes in production techniques Employeeswere paid at 150 to, at times, more than 200 percent of9The 17 Novemberultimatum date is thefirst-noted of several Re-spondent-imposed negotiating deadlinesThe lawfulness of two later suchdeadlines are in issue-incentiveThis,according to Naylor, illustrated theweakness of a system where employees regularly couldachieve such rates. Naylor and Executive Vice PresidentDonald Strausse agreed that the Respondent also hadbeen motivated in incentive elimination by the industry'sthrust in that direction. 10Over the objection of their Union's leadership, the Du-buque production employees voted to accept the Re-spondent's buy-back proposal and, by a memorandum ofagreement and, addendum thereto, the 15-percent in-crease in work standards became effective as of 17 No-vember 1978.2.Notice of closing of the Dubuque beef killOn 14 May 1979, a few months before expiration ofthe 1976-1979 collective-bargaining agreement, a negoti-ating session was held attended by Company PresidentStoltz, Executive Vice President Strausse, Dubuque Gen-eral Plant Manager Larry J. Tangeman, Vice Presidentfor Labor Relations Naylor, and other company officialsThe Union was represented by its president; MelvinMaas, and all members of its executive board.At the 14 May meeting, Stoltz told the union repre-sentatives that the beef operation was not carrying theCompany as in the past. The Dubuque plant had lost$4.2million not including the $1.5 million paid in thebuy-back.The Company was in desperate financialstraits, had been losing money for some time,' and hadlost $8 million in 1979. Stoltz informed the Union thatthe banks financing the Respondent's operations were re-quiring that the Respondent pledge its inventories andaccounts receivable as collateral 12In late August 1979, the union representatives, at an-other negotiating session, were given a financial report,dated-14 July 1979, prepared by the certified public ac-counting firm regularly used by the Respondent, McGla-drey Hendrickson & Co., which showed that for the 37-week period ending on the July date of the report,13 theRespondent's Dubuque Division14 sustained a net loss inexcess of $6.4 million.,In the late summer and fall of 1979 negotiations con-tinued and the parties executed the collective-bargainingagreement, effective 1 September 1979 to 1 September1982.On 29 March 1980 a hearing was held before Arbitra-tor Richard Pegnetter pursuant to a union-filed grievancecontesting whether the Respondent had a right to makean overall study of the beef kill department and to imple-ment new departmentwide incentive standards calculated10 In the Dubuque beef kill, where production was best, it had beennecessary to pay a premium to achieve the higher production figureswhich still were below those obtained by certain competitors withoutpaying incentives11The Dubuque division's last profitable year was 197613The Respondent's relationship with its banks, important in thismatter, will be detailed below13The McGladrey Hendrickson report was signed on 13 August 197914As most comprehensively defined, the Dubuque division consistedof the Respondent's plants at Dubuque and Denison, Iowa, and corporateheadquarters at Dubuque, including corporate and plant management andsalesUnder the Respondent's bookkeeping methods, losses allocated to Du-buque referred to the Dubuque division, not to just the Dubuque plant DUBUQUE PACKING CO.separately for the slaughter of steers, heifers, bulls, andCOWS. 1 sOn 6 June 1980 the arbitrator issued his award' whichgenerally upheld the Union's position on proceduralgrounds.News of the arbitrator's 6 June award was conveyedto Company President Stoltz and Executive Vice Presi-dent Strausse who then were in Europe. They returnedon 9 June. On 10 June the following letter was sent toUnion President Maas by Ernest B. Myers, assistant cor-porate director of labor relations:Pursuant to Section 29.9 of our labor agreement(The "Agreement"),16 this letter is your notice thatthe following departments will be closed effectiveDecember 12, 1980.Beef KillBeef CoolerBeef BreakBeef BoningHideThe costs of operating these departments are toohigh for the Company to remain competitive withits beef products.The employees affected are those on Exhibit A,attached hereto . .The affected employees will be permitted to exer-cise their seniority rights in accordance with the ap-propriate provisions of the Agreement.This action is being initiated for economic rea-sons.In a press release, dated 12 June 1980, the Respondentannounced that in addition to the five departments previ-ously announced for closing in connection with the beefkill,nine other related departments also would close re-sulting in a loss of 350 to 500 jobs.On 3 July 1980, at Union President Maas' request, rep-resentatives of the Respondent and the Union met to dis-cuss the possibility of keeping open the beef kill depart-ment. The meeting was attended by Company PresidentStoltz,ExecutiveVice President Strausse,Maas, andUnion Attorney Robert H. Nichols, 17 and others.Strausse began by stating that he had been away whenArbitrator Pegnetter's award had come down and wasconcerned about future problems in the plant, specifical-lyhigh seniority.18 Strausse described difficulties thattheRespondent had been having with its other plants,and spoke at length of his efforts to get relief fromsewage costs from the city of Dubuque. The sewageproblem coupled with the objectionable work standardshad, in the Company's view, created an impossible situa-15The arbitrator noted that the beef kill department then employedabout 92 workers in 69 different jobs The new disputed standards imple-mented by the Company were approximately 45 to 65 percent higherthan those previously existing18 Sec 29 9 of the contract, quoted above, requires that the Respond-ent give the Union 6 months advance notice of any plant or departmentalclosing17Nichols appeared for the Union in the present proceeding18The seniority of many of the unit employees of the Dubuque plant,which averaged 25 years, was resulting in increased pension and vacationcosts503tion. Since the standard could not be adjusted, there wasno way the Company could continue to operate the beefkill.Strausse continued that if the beef kill closed, thehog kill also would have to go and eventually the entireplant would be shut down.19 Strausse iterated that theremust be an adjustment of the work standards to reachfair and equitable standards for both sides or the Re-spondent would not be able to continue the operation.The Union offered its full assistance to have the sewagecosts reduced.Responding to Strausse's stated desire to seek clarifica-tion of his award from the arbitrator, Union AttorneyNichols stated his belief that the Respondent could notdo so unilaterally, but that such a course required mutualconsent.Stoltz, too, spelled out the need for reductions in theRespondent's beef kill costs and the need to becomecompetitive. Nichols, in turn, asked that certain informa-tion be made available in the form of profit and lossstatements and one or two other items, so that the Unioncould determine if there was anything it could do toforestall the announced closing. Naylor agreed to furnishthis data during the following week, which he did.During the 3 July meeting, Strausse announced thatthe Company was looking at some new facilities This al-ready had been publicly announced by the Company in a23 June press release.2 ° The union committee did notobject to this. No deadlines were imposed. Naylor char-acterized the 3 July meeting as positive in tone, with theUnion anxious to do what it could to save jobsAfter 3 July, the parties continued to meet concerningthe beef kill, but negotiations at first did not go well. On22 July, the Union issued a press release after that day'smeeting, indicating that the parties had met three timesbefore to resolve the problems of the beef slaughteringoperation and that the Company was demanding a workstandard increase of 43 percent. However, it had in-formed the Union that even if it agreed to such an in-crease, therewould be no assurance that the higherstandard would keep the Company from removing thebeef slaughtering operation from Dubuque. The releasenoted that the Respondent had imposed a 23 July 1980deadline for the acceptance of its proposal, that noprogress had been made, and that no further meetingswere scheduled.On the following day, the Respondent issued its ownpress release noting that as a result of the ending of dis-cussions with the Union concerning the continuation ofbeef slaughter operations at the Dubuque plant, theCompany was announcing its agreement to purchase theJoslin, Illinois plant of Illini Beef Packers, Inc. As previ-ously announced, the beef slaughter operations at theDubuque plant would cease completely about 12 Decem-ber but that because of continuing losses, the Respondent19At the time of the 3 July meeting, the Respondent's only hog killoperation was at the Dubuque plant20 In its 23 June press release, Respondent had announced that it wasin the process of evaluating several alternate plant sites in eastern Iowa toidentify the location of a new beef and hog slaughtering plant that wouldhave the capacity to slaughter 350,000 cattle and 2 5 million hogs peryear and, when fully operational, would employ approximately 1000people 504DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDanticipated at least a 50-percent reduction in the volumeof its Dubuque beef operations by the end of September.The Respondent anticipated doubling the processing op-erations at the Illim Beef plant in the near future.213.The agreement to modify the contract by endingincentive payaCommunications and negotiationsAt a 30 July 1980 meeting of company and union rep-resentatives, Stoltz, as was his custom, read a preparedstatement to the union committee in which he declaredthat the decision to move the beef and allied departmentswas behind the Company but that the Respondent wascontinuing to review each of the remaining operations toensure that all possible actions were taken for the profit-ability of the Dubuque plant. The phasing-out of beef op-erations did not eliminate the Respondent's financialproblems or make the Dubuque plant profitable. Henoted that the Company could not, continue to operatethe Dubuque plant with the losses it was incurring butwith the help of the union executive board and that of allthe employees, the Company believed that it could keepthe plant open.The most immediate problem, Stoltz continued, wasthe future of the Respondent's entire pork operation.Unless the Company and employees collectively couldfind some way to stop the tremendous losses incurred onpork in recent years, the Respondent's pork operationswould go the same way as its beef operations. In manydepartments, although the Respondent was paying incen-tives above the top_ wages and fringes in the industry,production was less than that of the competition. TheRespondent must be able to get top productivity forwhat it was paying in order to compete.Stoltz reiterated that the Respondent's pork operationwas the one with which it was most concerned. TheCompany still was willing to pay the master rate for itsemployees' work but could not continue to pay a premi-um over and above that. It also would be necessary tofind ways of increasing and modernizing the kill and cutchains so as to lower per head costs. If these thingscould not be done, Stoltz did not know how the porkoperation could be saved.He noted that over the past 3 years the members ofthe Respondent's banking group had expressed concernover the poor results of the Dubuque plant and indicatedbelief that the Company's financial condition was seri-ously troubled The banks no longer believed the Com-pany's past promises that it would turn the Dubuque op-eration around and make it profitableStoltz concluded as follows:We can save the plant and its jobs, but it willtake surgery to do it. You have to believe me about21 In fact,the Respondent purchasedthe Illint Beefplant in Geneseo,Illinois,75-80 miles from Dubuque, about 17 October 1980 and continuedto operate that facility until the fall of 1981Although the Geneseo plantat its peak employed about 400 individuals, its operation did not result injob loss at Dubuque As matters developed, in spite of the notice of clos-ing, the beef kill continued at the Dubuqueplant untilthat facility closedinOctober 1982that.We want to eliminate the incentive plan byNovember 1, 1980, and make the necessary contractchanges to obtain top productivity per man hour forevery department in the plant.We know that your attitude about this is crucialto the success or failure of our efforts to keep thisplant operational. If you are willing to work withus and take a positive approach to the matter, webelieve that the plant will remain and be profitable.If you take a negative approach and convey the at-titude to your membership, then the future of thisplant is clear-it will close. The future of this plantand its 2,000 plus jobs will be decided not by man-agement alone but by the concerted action of themanagement, the Union leadership and the other2,000 employees.Further meetings. were held concerning the Respond-ent's 30 July proposal to eliminate the incentive programas related to pork production. During these meetings, theRespondent repeatedly informed the Union that it couldnot afford the $5 million in annual incentive pay and reit-erated that if there was no relief the Company probablywould close the plant. The Union again was remindedthat the Company's banking group was very unhappywith the Respondent's performance and was going to cutoff financing,which would have to be replaced. TheUnion was told that the Company would have to have adecision by 1 September 1980 on its proposal to elimi-nate incentive pay.b.The Respondent's pledge to seek no furtherconcessions during the contract termWhile these discussions were in progress, Stoltz sentthe following written pledge, dated 21 August 1980, tothe Union to gain acceptance of the Company's proposal:Since the Company presented its proposal to elimi-nate the incentive program at the Dubuque, Iowaplant,we have been asked by you, and otherpeople, to provide assurances or guarantees that theCompany would not come back with additional de-mands during the life of the present labor agree-mentAs an indication of the Company's belief that thisproposal will meet its needs, I'm willing to do so.Therefore, provided that the production levels aspresented in Article 18.1 of our proposed Memoran-dum of Agreement are maintained, the Companywill not request or demand any additional contractrevisions during the life,of the present labor agreee-ment.Within a few days after receipt of Stoltz' above 21August letter,company, and union representativesreached agreement whereby the contract was to bemodified so that, effective 1 November 1980, Dubuqueplant employees no longer would receive incentive paybut would be required to maintain production require-ments equivalent to the averages of those during the first7months of 1980-from 1 January through 31 July. DUBUQUE PACKING COUnder the new plan, employees would be required toproduce at the same average level as they had during thefirst 7 months of 1980 although no longer eligible for in-centive pay.Work standards had become work require-ments and employees who thereafter failed to produce atthe levels agreed for the control period would be subjectto discipline.At a union membership meeting on Sunday, 24 August1980, Stoltz' 21 August letter and the proposed agree-mentwere read to the employees, who then voted forratification of the agreement. The accord to end incen-tives was executed on 26 August and actually became ef-fective on 3 November 1980, in conformity with the startof that workweek.While the work requirements for pork slaughter andproduction, used to end the incentive system, were basedon the production figures for the first 7 months of 1980,when such work had been run on incentives, the beef killin that interim had been operated on a nonincentive pro-duction level and a separate agreement was necessary todetermine future production levels there. Such an accordon the number of head per hour was reached by theCompany and Union within 2 weeks after the executionof the understanding to end hog kill and cut incentivepayIt isundisputed that the elimination of incentive pay atthe Dubuque plant saved the Respondent approximately$5 million annually. It also is concluded that none of theRespondent's future actions were properly taken becauseof the employees' failure tomeetthe newly establishedwork requirements on which the Respondent'sagree-ment not to seek further concessions had been made con-tingent.224. Subsequent negotiations on the beef kill;company cost-cutting measuresOn 16 September 1980 Maas sent Stoltz the followingletter-'22The Respondent sought to negate the efficacy of its 21 Augustpledge to seek no further concessions during the contract term by con-tending through Strausse's testimony and in its brief that the requisitecontingency,the agreed work requirements,actually had not been metThis, however, is inconsistent with the weight of the evidence Stoltz tes-tified directly that work requirements had been met, and this view is sup-ported, by company correspondence Assistant Director of Labor Rela-tionsMyers, in a letter, dated 19 November 1980, praised the perform-ance of the beef kill to that point and, in fact, although 6 months' noticeof closing of the beef kill had been served in June 1980, that operation, asnoted, continued until the Dubuque plant finally closed in the fall of1982 In correspondence, dated 16 February 1981, to its banking groupconcerning cost-cutting measures undertaken,the Respondent noted theimplementationof theagreement to end incentives and noted improvedefficiency from 92 percent in November 1980 to 99 8 percent as of 8 Feb-ruary 1981 Earlier,on 18 September 1980, the Respondent, in a letter tothe Union, praised the positive attitude displayed by the Union and thebeef kill employees This was reiterated in the Respondent's 1 June 1981letter to the Dubuque Chamber of Commerce where the Respondentsought that organization's assistance in obtaining further concessions fromthe UnionThere,the Respondent,referring to this promise, recognizedits responsibility to not approach the Union directly Accordingly,as lateas 1 June, the Respondent was conducting itself as though the productionrequirementscontingency had been met, a view further supported by theproduction records and Naylor's testimony correcting Strausse Accord-ingly,while there were certain problem areas within the plant, produc-tion requirements were met sufficiently to preclude the Respondent fromasserting them as a valid basis for its subsequent actions505On behalf of the employees in the Beef Kill and re-lated departments, Local 150A requests that theCompany reconsider its decision to close the beefoperations at the Dubuque plant.The employees in the Beef Kill Department haveshown their good faith by raising the chain speed[slaughter rate] in the last two weeks Since theyare working with the management to provide great-er efficiency, I believe that management shouldwork with them to save their jobs if possible If theCompany will try to save their jobs, it will showgood faith on the Company's part and that is not a"get even situation." Our members want their jobsand are willing to work to keep them.We are available to meet with you at your earliestconvenience and would appreciate your seriousconsideration.In Stoltz' 18 September reply he stated that the Re-spondent would be most happy to discuss the beef killwithMaas and the Union's appropriate representativesHowever, he noted as follows:After receiving your letter, we did raise the possi-bilitywith our lead bank, and while they would notgive us a definite answer at this time, they did indi-cate that they would give it serious considerationproviding certain conditions were met.As you know the Beef Kill at Dubuque is scheduledto close December 12th and one of the problems wewould encounter in operating the kill at Dubuque isa lack of operating capital due to the additionalmonies now needed for the Illini operation In orderfor our Banks to consider making this additionalcapital available, it will be necessary for us to con-vince them that we can return not only the Beef op-eration but the entire plant to a profitable operationby increasing our productivity, and would suggestthat we consider the month of November as a trialperiod during which all parties would make a con-certed and cooperative effort.. .we are thankful for the positive position thattheUnion and the Beef Kill employees have dis-played.President Emeritus Robert CWahlert again wrote tothe employees on 29 October 1980 expressing his con-cern over the future of the Dubuque plant. His letter, inrelevant part, continued:As you know, November 1 will bring about anothernew change-a change in the labor contract and thepayment of incentive wages at the Dubuque plant.Let there be no misunderstanding-this laborchange will not in itself be a cure-all and automati-cally make the Dubuque plant profitable. It is a bigstep forward and we are halfway home, but we arestill short $4 million just to break even It is abso-lutely essential that we work together to improveefficiency and cut costs and, as provided in our In-centiveAgreement, to make any further changes 506DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnecessary and maintain our plant equal in produc-tivity with our competitors.Wahlert's letter ended with an appeal for increased pro-ductivity and for joint effort by management and work-ers to do what is necessary to keep the plant in business.On 19 November 1980 Assistant Director of LaborRelations Myers sent the following letter to Union Presi-dent Maas:By letter dated June 10, 1980, I notified you of theCompany's intention to close the Beef Kill, Cooler,Break, Boning _and Hide departments effective De-cember 12, 1980. In response to your letter of Sep-tember 16, 1980, Mr. Stoltz informed you [by letterof September 18, 1980] that the Company woulduse the month of November "as a trial periodduring which all parties would make a concertedand cooperative effort." The test period, of course,applied to all departments in the plant. While theBeef operations have performed commendably tothis point in November, you are aware of our con-cern over the performances in several other depart-ments. Nonetheless, the Company is willing to seekfrom the banks the additional capital required formaintainingthe beef operations.As of now, wehave no such long term commitment from them.Because of the areas of production that are still con-cerningus, aswell as the availability of money, weare unable to revoke the notice of closing but areable to assure you that we will postpone the effec-tive date of the closing on a month-to-month basis.You are certainly aware of what is happening to in-terest rates this month.On the day after receiving the above 19 Novemberletter,Maas and another union official met with Myers.Maas told Myers that as far as the Union was concerned,the Respondent could rescind the 6 months' notificationclosing of the beef kill, but the Company could not putthe Union on a month-to-month basis. Maas insisted thatthe Respondent would have to give the Union another 6-month notice.Myers disagreed stating that under thecontract, after the Company gave 6 months notice, itcould put the Union on a month-to-month basis The par-ties,stilldivided on this 'issue, agreed that the matterprobably would have to be decided by a third partysometime in the future.On 8 December 1980 and 29 January 1981, in responseto union requests, Company President Stoltz sent Maasdetailed letters describing comprehensive measures thatthe Respondent was taking to reduce expenditures. Inaddition, on 30 January the Respondent,in a memoran-dum to all hourly paid management employees, an-nounced that in the context of the Company's difficult fi-nancial times, the Respondent no longer would providesemiannual cost-of-living adjustments for hourly paidmanagement employees and that, thereafter, all manage-ment employees, salaried and hourly paid, would under-go annual wage evaluation reviews on 1 December-eliminating the dual standard for salaried and hourly paidmanagement personnel.Around 1 February1981, 11hourly rated nonbargaining unit management,office, andsecretarialjobswere eliminated and, as of 1 March, thesales staff was reduced by 16 employees.5.The Respondent's attempts to increase the hogslaughter rateOn 2 December 1980 Industrial Engineer Roger F.Less sent the Union a letter revising the gang sets orwork crews to be assigned to handle increased chainspeeds.23As the Union pointsout in itsbrief,since in-centives had been eliminated, the practical effect of in-creasing the chain speed on the hog kill would be tomake the employees work faster for the same money.Accordingly, Maas, in his reply of 10 December to Less,wrote that Local 150A did notagreewith the issuedgang sets as indicated in Less' letter.On 18 Decemberthe entire hog kill night shift was laid off.On 5 March, Larry J. Tangeman, general plant super-intendent of the Dubuque plant, sent a written request totheU.S.Department of Agriculture requesting permis-sion to increase "the Pork Dress Chain speed to 845 plusper hour effective 16 March."24Word of the Respondent's attempt to increase the hogkillchain speed spread and a petition was circulated atthe plant on this matter.Thisresulted in a meeting oflocal union officers and stewards which, in turn, generat-ed the following letter, dated 13 March, to the Companyover Maas'signature:At thistime,the Officers of Local 150A wish toinform you that our Working Agreement, in its en-tirety,will not be further changed until its expira-tion date in 1982.25 A motion of such was presentedand approved by the stewards' and officers at ameeting held on March 12, 1981.After receipt of the Union's above 13 March letter, theparties held a series of meetings on the matter at varioustimes, including on 20 and 25 March .2fi At these meet-ings, theUnion took the position that management,under the contract, had the right to increase the chainspeed if the production line were properlymanned.However, the Union never agreed that the five-employeeincreaseproposed by the Respondent would be suffi-cient.There was an understanding that the Company23The chain speed figure is a euphemism for the number of headslaughtered per hour24 At the time of Tangeman's letter,the hog chain speed was 750 headper hour25This, of course, was a reference to Stoltz' 21 August 1980 pledgethat, for ending the incentive system, the Respondent would not seek ad-ditional contract revisions during the remainder of then-current laboragreement26 Strausse gave background for the Union's 13 March letter, testifyingabout a meeting with the Union in the first part of March when the Com-pany had requested the Union's agreement to increase the chain speed to845 head per hour The Company then proposed to make certain physicalmodifications and to add five employees to the work force, explainingthat these measures were necessary to enable the Respondent to becomecompetitive and to remain in the pork business The Union was remindedthat the Company had lost $6 million during the past year Maas, asunion spokesman,replied that the Union would take the proposal underadvisementHowever, this proposal thereafter was rejected by theUnion's above 13 March letter DUBUQUE PACKING CO507could increase the chain speed at specified rates until acertain figure was reachedAt the 20 March meeting, the Respondent continuedto try to obtain agreement on increasing the chain speed.The Respondent described some of the financial difficul-ties it was having and indicated that the Mercantile Bankof St Louis, its principal bank, wanted to leave theircredit arrangement on 1 April, and that other lenderbanks wanted to do the same The Company was notkilling hogs because it could not get the money. Othercompetitors were getting out of slaughtering and stayinginmanufacturing because manufacturers,unlike slaugh-terers,did not have to put up advance money. TheUnion, in turn, indicated the problems it had had, includ-ing unfilled jobs and people on layoff. The Union ad-vised the Respondent that there was a bottleneck at thegambrel table.27As there was room for only one operator to attach thegambrel stick to the steel roller to enable lifting of thecarcass, no one on the line could have moved faster thanthe gambrel station employee. This bottleneck, as noted,was indicated by the Union during their March discus-sions concerning the speed of the main chain.Itwas tothis chain, which conveyed the carcasses to the cooler,that the Respondent proposed to add the five employees.However, it also would be necessary to increase thespeed of the two other chains to accomplish this.28At the end of the meeting, the Respondent announcedthat it intended to add nine men to the gang and to in-crease the chain speed by about 10 head on the followingweek. The Union did not agree to this.By the 25 March meeting, the chain speed had reached762. TheCompany announced that it was increasing thechain speed to 775. The Union objected as the Companyearlier had stated that it intended to increase the chainspeed in increments of 10 and as the speed then was notat 765 The parties agreed to jointly time the chain inorder todeterminethe new speed.When the parties met again on the matter of increasingthe chain speed, on Friday, 27 March, the Company an-nounced that, effective the next Monday morning, it wasincreasing the main chain speed, then at 770, to 780. Therosin chain would be set that morning at five hogs perhour faster than the main chain The stick chain speedwould be jointly checked after the 27 March meetingand would be set at 795.27There were three chains on the Dubuque plant hog kill floor-thestick or supply chain,the rosin chain, and the main dressing chain fromwhich the carcasses went to the cooler Tracing the hog kill floor pro-duction procedures,the carcasses moved from the stick chain to a hottub called the scouring tub From there, carcasses were conveyed by therosin chain to a dehairing machine, afterwhich they were rolled out to ashort conveyor where a gambrel stick,a wooden stick,was inserted be-tween the hind legs of each carcass Carcasses then were moved to ahangoff station where they were lifted by the gambrel stick onto a steelroller and sentto the coolerIsThe term "head per hour into the cooler" relates to the totalnumber of animals slaughtered and then delivered into the cooler, nor-mally expressed as "head per man per hour"in calculating productivityfor individual employees6.The notice of closing of the Dubuque hog killand cut and the aftermathOn 30 March the Company sent the Union the follow-ing 6 months' notice of the closing of the hog kill andcut.Pursuant to Section 29.9 of our Labor Agreementthis letter is your notice that the following depart-ments will be closed effective October 3, 1981:Hog KillHog CutThere will, of course, be reductions in allied depart-ments. The costs associated with operating these de-partments are too high for the Company to remaincompetitive with its pork productsThe affected employees will be permitted to exer-cise their seniority rights in accordance with the ap-propriate provisions of the Agreement.This action is being initiated for economic reasons.Although the 30 March letter giving 6 months' noticeof the closing of the hog kill and cut departments statedthat the action was for economic reasons, Strausse con-ceded that the letter had been sent in response to theUnion's above 13 March letter that had, in effect, reject-ed the Company's efforts to increase the chain speeds.29After the Union received the 6 months' notice of theclosing of the Dubuque hog kill and cut about 30 March,itdid not request a meeting with the Respondent to dis-cuss that matter during April and May. This was true al-though on the same day as the notice was given, 30March,theRespondent,answering a media inquiry,noted that it had given such notice of the closing of thehog kill and cut and that reductions to be made thereand in associated departments,including some manage-ment personnel, would approximate 530 persons. Thisfigure did not include part-time employees. Economicreasons were given for this action, which was describedas necessary if the Respondent was to preserve the re-maining operations and jobs at Dubuque. Maas testifiedthat he realized at the time that as many as 900 jobsmight be affected by the closedown.On 3 April, the Respondent mailed to each employeean article reprinted fromSuccessful FarmingMagazine,titled"Who Will Kill The Hogs?"In its accompanyingcover letter, the Company stated that the article effec-tively explained why some of the problems then facing"old line" pork slaughterers were not peculiar to the Re-29 The Respondent, unable to convince the Union to cooperate, ulti-matelywas unsuccessful in increasing the chain speedAlthough, inMarch, while discussions on this matter were in progress,the Respondentspent from$45,000-$50,000 in improving the chain system, and lateradded five employees,production backslid below historical levels to 680per hour General Plant Superintendent Tangeman complained of this inletters to the Union, dated 16 and 23 April, when he threatened to revertto the old speed and to lay off the five new employees if production wasnot raised to 730 head per hour by the week beginning 27 April Whenthiswas not achieved,he wrote to the U S Department of Agricultureon 4 May advising that, effective that date, the Respondent had reducedits (official)chain speed from 806 to the original speed of 750 508DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDspondent alone According to the letter, the article also"points out why pork slaughterers who were paying$16.00 per hour were going out of business, while thoseare paying $8.00 per hour will use this advantage toexpand in the hog slaughter business." The Respondentpromised a more detailed future explanation of its ownparticular situation at Dubuque.This promised explanation followed in a company ad-vertisement on 8 April in the local newspaper, entitled"Why Are the Fresh Pork Operations Being Closed?"Inthis advertisement, the Respondent announced, amongother things, that it was closing its hog slaughter and cutoperations because the Dubuque plant had lost millionsof dollars over the past several years, and that a majorportion of the plant's losses were due to those to oper-ations. In 1980 alone, the two departments had lost$9,905,000 and that 1980 losses could have been reducedby a minimum of $6,200,000 had the Company not oper-ated the hog kill and cut that year. The Respondentpointed out that it did not want to leave Dubuquehaving spent over $27 million to modernize and renovatethat facility.The advertisement noted that eight of the Respond-ent'smajor competitors had closed various plants eithercompletely or had determined to end slaughtering oper-ationswhile continuing to process fresh pork and rawmaterials.As such fresh pork and new materials couldnow be obtained on the open market it no longer wouldbe necessary to continue absorbing multimillion dollarlosses from slaughtering as Respondent's needs couldotherwise be fulfilled. The advertisement concluded asfollows:The final question posed by many is whether or notthe Company is giving six-months notice of closingas a ploy or even a threat to force further conces-sions from the Union. It is not! The notice is re-quired by our labor contract. The Company cannotclose the department until six months after it noti-fies the Union of its intent to do so. Last year theUnion asked for and received from the Company anassurance that it would not request any further con-tractmodifications during the remainder of thislabor agreement. The Company is honoring thatcommitment. It simply has made a difficult econom-ic decision-one that is analogous to a doctor's de-cision to amputate a leg in order to save a patient'slife . . .In early April, Maas telephoned Lewie G Anderson,UFCW International vice president and director of itspackinghouse division, and Wendell Olson, also a UFCWInternational vice president, concerning the above maga-zine article circulated by the Respondent and its 8 Aprilnewspaper ad. Maas also mailed copies to the two offi-cials.Anderson promised to send Maas his ideas in writ-ing.7.Rejection of the Respondent's wagefreeze/profit-sharing proposal; the 1 July 1981deadline to save the Dubuque hog kill and cuta.EventsA 22 May story in the local newspaper described amemorandum from the Respondent's president Stoltz toExecutive Vice President Strausse as "the first solid evi-dence that the closing could be diverted " The newspa-per noted that it had received "a crumbled photocopywith a handwritten note saying that it had been retrievedfrom a wastebasket." The memorandum, marked "Confi-dential!" was dated 11 May, and is as follows-I am hearing a lot of rumors concerning the possi-bility that Local #150 may want to meet with usabout the closing of the hog slaughter operations tosee if we would change our minds If they are inter-ested in offering concessions to keep the hog kill,we shall be willing to discuss the possibility, but Idon't want anyone to be misled Any such conces-sions will have to have a plant-wide impact, ratherthan just involving the employees of the hogslaughtering operationsOur losses are so severethat concessions involving only those operationswould be too insignificant to be meaningful.As you know, Don, any such suggestions have tobe reviewed and acted upon before July 1, since wewill be entering commitments at that time that wewill have to honor. Any overtures after that willjust be too late.The 22 May news article, referring to the abovememorandum quoted the Respondent's corporationcounsel, Clifford Less, to the effect that the Respondentwould keep its plant open if plantwide labor costs re-mained at the same level for the balance of the laborcontract,which then had 15 months to run. Less ex-plained there that the Respondent had not approachedthe Union because of its commitment to the Union not todo so after their members had voted to give back incen-tive pay. Citing Maas as the source, the article noted thatthe Union would not approach the Company for talksbecause, in effect, its members had expressly rejected anyfurther concessions during the vote on incentives of thepreceding August. The Company stated that the shut-down was due to 1980 operational losses of $6 2 million,much of which was attributable to labor costs. Less wasquoted to the effect that the plant was paying an averageof $16.97 an hour in wages and fringe benefits, that a 40-to 45-cent cost-of-living increase was scheduled to takeeffect on 1 July, that another 25-cent-an-hour wage raisewas due in September, and that two other cost-of-livingincrements also were contracted for in 1982. Therefore,should the employees agree to a freeze, by the time thecontract expired, their wages would be least $1.25 perhour below the agreed rate under the existing contrac-tual schedule.According to Less, as reported, if the labor contractwas not modified, it was possible that the Dubuque plantwould be completely closed and that all of its 2300 em- DUBUQUE PACKING COployees would be laid off. However, if the plant becamecompetitive in its labor costs, the Company believed theDubuque plant would survive as a production facility. Awage freeze also would keep open the beef butcheringline,which had been continued on a month-by-monthbasis since November.UFCW International Vice President Anderson re-sponded to the company documents sent tohim earlierby Maas in a lengthy analysis, dated 21 April. There,Anderson conceded that although plant closedowns inthe packing industry had been going on since the 1800s,caused principally by major structural changes in the in-dustry,technologicaladvancements,conglomeratesbleeding their meat packing subsidiaries, and the failureof certain companies to run efficient modern operations,these causes could never be corrected by pay cuts orfreezes, and employers should not be permitted to exploitsuch situations.Anderson made detailed replies to,vari-ous points raised in the company-circulatedmagazine ar-ticle, but noted particularly that in excess of 70 percentof all UFCW members working in pork slaughter werepaid at thenationalrate in an industry that is 80-percentorganizedAnderson wrote that employers were prepar-ing their bargaining positions by planting stories withvarious trade publications, and opined that, in any event,wage freezes would not resolve the various other diffi-culties indicated by the Respondent, including that therewere too many pork packers in the industry, that thebigger packers were squeezing the smaller operators outof business, and that, as the industry had become capitalintensive,many potential packers were precluded fromentering the industry. Anderson reiterated that pay cutswould not correct such a concentration of power, andpointed out that all the competitors' plants referred to inthemagazinearticle as having been closed for variousreasons were old and poorly designed 30Anderson's above 21 April response was printed in theLocal Union's newsletter.In 29 May letters to both the Company and Union,Harvey A. Schmidt, Executive Vice President of theDubuque Area Chamber of Commerce, offered to medi-ate differences between those parties out of concern forthe impact that the announced loss of 530 jobs at the Du-buque plant,plus anadditional 300 jobs that might belost indirectly in the market place, would have on thelocal economy The Respondent, on 1 June, wrote ex-pressing appreciation to the Chamber for its willingnessto intervene. The letter, which repeated the Company'spositionconcerning the benefits of an agreed wagefreeze as earlier reported in the local newspaper, contin-ued:. .we recognize that the leadership of Local150A has been instructed by its membership not tocontact the Company regarding any contractualmodifications to the present labor agreement. In ad-dition,we recognize our obligation not to approach30 Significantly, Anderson referred to the then-closed Swift & Compa-ny plant at Rochelle, Illinois, subsequently acquired by the Respondent asthe new location for the Dubuque hog kill and cut, as having been closed"because it was a multi-story, multi-specie, poorly designed plant locatedin an areawhere the hog supply was not ideal "509theUnion directly since the Union requested andreceived from the Company assurances that itwould not request further contract modificationsduring the life of the present labor contract.31Such a continued stalemate would guarantee theloss of some 500 jobs from the plant and from theDubuque area community. Without specific con-tractmodifications, the Company cannot continueto accept the severe losses that the Company hasabsorbed at the Dubuque plant in recent years.With the modification that we are considering,Company could justify the absorption of some addi-tional losses while the Dubuque plant is being re-stored to competitive posture.If the Union and its members would agree toplant-wide wage freeze between now and Septem-ber 1, 1982, the Company would revoke the an-nounced closing of the Hog Kill and Cut depart-ments. This would also save the jobs in the allieddepartments that would otherwise be affected. Thisproposal involves no cuts in wages or fringe bene-fitsClearly the cost of fringe benefits would prob-ably continue to rise, but the Company wouldaccept thatIn conjunction with the freeze on the wage ratesof the Union contract, the Company would alsotake the following steps:1. It would cancel the announced closing of HogKill and Cut.2. It would guarantee to continue Hog Kill andCut Operations for the balance of the labor agree-ment.3. It would cancel the announced closing of theBeef Operation which is presently operating on amonth-to-month basis.4. It would freeze the wages and salaries of allmanagement personnel at the Dubuque for the dura-tion of the present labor agreement. .You certainly have the Company's permission toforward the statement of position with its proposalto the representatives of Local 150A In addition,the Company's representatives will be available atany reasonable time to meet with you and/or therepresentatives of Local 150A 32The offer by the Chamber of Commerce to mediatedid not go further because the Union in its reply to theChamber, also on 1 June, rejected this offer.31 In support of the above finding that the production contingency tothe Respondent's promise to seek no further concessions had been ful-filled,on 1 June, 8 months after the effective date of the agreement toend incentives, the Company continued to conduct itself as though thatcontingency had been met and refrained from directly approaching theUnion for the additional concessions sought See fn 22, above32 In adducing evidence of the various letters, media releases, newsstories, newsletters, and other documents that form so large a part of therecord of this proceeding, the parties tacitly agreed that, as a practicalmatter, timely actual knowledge of the contents of such documents washad by the nonoriginating party even when not directly addressed to thatpartyThe Respondent was the largest employer in Dubuque and eventsrelating to the future operation of its plant there was of great signifi-cance 510DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn 8 June, Union President Maas and other union ex-ecutive board members met, at management's request,with the Respondent's president Stoltz, and other compa-ny officials Stoltz distributed and read aloud the follow-ing statement, reproduced in relevant partThe management believes that a freeze on wagesfor the duration of the Contract'is still a necessity ifwe are to save the hog slaughter operations at thisplant and, hopefully, to ensure the continuance ofthe balance of the plant's operationsWe proposethat a freeze go into effect July 1, in return' forwhich the Company would guarantee to continueHog Kill and Hog Cut operations for the' life of thepresent labor agreement, and to cancel the an-nounced closing of the Beef Operations. You mayalready be aware that the wages and salaries, of allmanagement personnel have been frozen.If Local 150A takes the necessary steps to save theHog Slaughter' Operations, the Company would im-plement a Profit Sharing Plan effective July 1, 1981tocover all bargaining unit employees whoseUnions agreed to the wage freeze. This Plan wouldprovide for a fund into which an amount equal to25% of the incomebeforededuction of income taxesfor the Company's Dubuque, Iowa main plantwould be paid. The amount to be contributed tothis fund would be determined fromauditedfiscalyear financial statements for this plant Since the ef-fective date falls during the present fiscal year, thefirstperiodwill be for the months from July 1through October 31, 1981, which will be the end ofthepresent fiscal year.The beginning financialstatementwillbe the internal statement for theweek ending July 4, 1981 Thereafter the periodswill coincide with the Company's fiscal years. Thedistribution of profits of the fund will be madewithin 45 days of the receipt of the audited financialstatement.After describing how profits would be prorated fordistribution and the terms of eligibility, Stoltz' statementconcluded as follows:other departments would have to absorb the $3.5 millionin overhead that the hog kill and cut had been carrying.The union representatives requested a recess to exam-ine Stoltz' statementWhen they returned, one of thequestions the union officials reiterated was whether theCompany considered the parties, in talking about thisproposal, to be negotiating. The response was no.34 Theunion executive board members then asked questionsabout the mechanics of profit sharing, which companyrepresentatives attempted to answer During thismeetingboth Stoltz and Strausse repeated that the Respondenthad to have an 'answer to its proposal by 1 July. If noanswer from the Union were forthcoming by that date,other, undescribed,arrangementswould have to made.Maas testified that that was the Union's first notice of the1July deadline.Summarizing, if management's8 Juneproposalwasagreed to, the employees' pay rate would be frozen at$10.02 an hour through 1 September 1982, but they thenwould receive profit sharing in the event of profits. Thepreviously issued notifications of closing of the hog cutand kill and the beef kill would be rescinded for at leastthe term of the then-current collective-bargaining agree-ment, and, the continuation of those operations would beguaranteed for the next 15 months asThe Company reiterated on 8 June that if the Uniondid not agree to the validity of the profit-sharing auditperformed by the Company's auditors, the Union couldhave their own accountants audit the Dubuque, plantbooks, using the Company's auditors',statement as astarting point. The Union also was free to audit the Re-spondent's accountants' first statement if desired, but theUnion was advised that such an audit would cost it about$40,000As their session ended, the-company representa-tivesrequestedthattheUnion submititswagefreeze/profit-sharing proposal for approval at the regularmonthly membership meeting scheduled for the next day,9 June. This was done. ,By the evening of 9 June, Stoltz had learned throughthe news media that the union membership had voted toreject the Respondent's profit-sharing/wage freeze pro-posal.On the next day, 10 June the Respondent issuedthe following press release, which, in relevant part, an-nounced:If one or more participating Unions questions thevalidity of the audited results, such Union(s) will bepermitted to have the results checked by an audit-ing firm of the Union's choice with the cost of suchsecond audit to be borne by the Union(s).33During that meeting, Stoltz told the union representa-tives that the probable result of the closing of the hogkill and cut, if this proposal were rejected, would be thatthe overhead would have to be carried by the other de-partments, including all the processing departments Thiswould result in a gradual plant deterioration since the33 Stoltz' 8June offerof an auditrelated solely to audit of the profit-sharing planif questionedThis offer to allow an audit with respect toprofit sharing was distinct from the controversy that thereafter arose fol-lowing the Union's 23 June request for companywide financial data forbargainingpurposes, which will be described belowDubuque Packing Company will proceed with itsannounced plans to close the Hog Kill and Cut De-' partments at its Dubuque, Iowa main plant. The34Maas explained that the Union did not want their questions concern-ing the Respondent's 8 June proposal to be considered "negotiations" be-cause the Union, at that time,was not in a position to negotiate withmanagement concerning contract concessions in view of the Respond-ent's prioragreementwhen the incentive system was discontinued that nofurther concessions would be sought35While there obviously was a question concerning the value of profitsharing in a company that claimed only losses, the wage freeze for theremainder of the contract term would have a tangible effect on scheduledearningsAs of 8 June, the Respondent's bargaining unit employees wereearning the contract rate of $10 02 an hour, exclusive of benefits Theagreement called for an hourly cost-of-living increase on 1 July of 42cents to be paid until the annual increase about 1 September 1981 of 25cents an hour, bringing the hourly rates to $1069 Two more increaseswere scheduled during 1982 before the contract expiration date DUBUQUE PACKING COCompany has been informed by media representa-tives that the Company's latest proposal has beenrejected by the Union. Since the rejection appearsto be clear, the Company regards the July 1 dead-line for an answer as no longer binding on the Com-pany, and it will proceed with its scheduled plans todiscontinue the Hog Kill and Cut OperationsSince the announcement on March 30, 1981 ofthe closing of the Hog Slaughter Operations, vari-ous alternatives, including the ultimate closing oftheDubuque Plant, have been studied and consid-ered . . . . Therefore, since all of our efforts to sal-vage as many jobs as possible have apparently beenrejected, the Company will proceed to expedite thealternative plan.The alternate plan involves moving approximate-ly 50% of the processing operations to two otherplantswithin the next few months. The Companyhas options to lease two plants that are presentlyclosed.Each of them has excellent slaughter andprocessing facilities36 and can be operated at sub-stantially lower costs than the Dubuque plant.The Dubuque plant presently has 1889 full-timeproduction employees on its plant payroll. Thisnumberwillbe reduced to approximately 980within a few months, and further reduced to 450 byOctober 3 of this year. It is our long-range plan tomaintain these 450 jobs at the Dubuque Plant ... .The Company will not sacrifice any productvolume or quality during the transition period.. . .All present customers will continue to be suppliedand the present sales force will be maintained.The present management will be offered the op-portunity to transfer to the new locations.Stoltz conceded that the 10 June press release was theRespondent's first announcement of its "alternate plan"tomove half its processing operations to two otherplantswithin the next few months; of the Respondent'soptions to lease the two plants; and of the Respondent'splans to reduce the Dubuque plant payroll in stages toaround 450 employees by 3 October Until the 10 Juneannouncement, there had been no reference to a loss ofmore than 530 jobs in the hog kill and cut operations atthat facility.When, on 10 June, the Respondent announced its "al-ternative plan," it already had quietly acquired optionson two slaughter and processing plants located in Du-Quoin, Illinois, andDesMoines, Iowa, respectively.Stoltz had negotiated the option to lease the Des Moinesplant in early May, while the option for the DuQuoinplant, negotiated by Strausse, was taken in early June.Both options were scheduled to expire on 3 July. Stoltzattributed the need for 1 July deadline to the Des Moinesplant owner's stated desire for lead time to make the DesMoines facility ready for the Respondent's use by 3 Oc-tober when the 6-month notice of closing expired. Ac-cordingly, Stoltz and the owner had negotiated 3 July as3e Processing refers to the production of bacons, hams, and sausages,involving operations and personnel beyond slaughter and cutting511a date by which the owner would have to know whetherthe Respondent was going to lease the plant. For thisreason, the Respondent originally had pressed the Unionfor a 1 July answer on its profit sharing/wage freezeproposal.37As matters later developed, however, the Respondentletboth the DuQuoin and Des Moines plant optionsexpire on 3 July because it appeared that it would beable to purchase another plant in Rochelle, Illinois, fromSwift& Company under terms agreeable to the Re-spondent. Stoltz and other Respondent's officials first in-spected the Rochelle plant, which Swift had closed earli-er, by appointment made 10 June The Swift's represent-ativeswere receptive to Stoltz' offer to buy the plantunder an arrangement that called for a small down pay-ment and favorable financing. The, Respondent's pur-chase agreement for the Rochelle plant was not finalizeduntil 10 July.However, on 10 June, a month before this purchase,Maas learned of the Respondent's press release announc-ing its "alternate plan" for partial relocation to leasedpremises and major job loss at Dubuque, in a telephonecall to Kansas City where he was attending a meetingwithUFCW InternationalVicePresidentWendellOlson. It was then that the Union realized how muchmore severe had been the consequences of rejecting theRespondent's wage freeze proposal than had been previ-ously made known by the Company.b.The Union's requestfor frnanc:al informationOn 16 June Maas was at a meeting of union officals inChicago, Illinois.Among those presentwere UFCWInternationalVicePresidentsLewie G. Anderson andWendell Olson.There,Maas showed Anderson the Re-spondent's entire wage freeze/profit-sharing proposal, in-cluding the offer to audit the Dubuque plant books in theevent of'a validity question,and the 1 July deadline.Maas returned to Dubuque from Chicago and on thenext day, 17 June, went to the plantwherehe informedStrausse and Naylor that a written request would beforthcoming from the InternationalUnion forthe corpo-rate books and recordsNaylorreplied that he wouldrefuse to provide the corporate books as it was germaneto provide financial information only for the Dubuqueplant.By hand-delivered letter of 19 June, Maas con-firmed to the Respondent that a request for informationwas en route Such information,ifprovided,wouldenable the Union to meaningfully assess the Company'smost recently proposed changes to the collective-bar-gaining agreement.The letterprotested the Company'sconduct in"once again"advancing the deadline for theplant's elimmation.3837 Stoltz' assurances to the Union and employees in June that the Re-spondent could remain in operation for the next 15 months ifithe Unionaccepted the Company's 8 June proposal, were given on his belief thatthe banks would extend further credit to the Respondent based on sav-ings from the proposed wage freeze, rather than on any actual represen-tations made by those financial institutions38 By telegrams, dated 18 and 24 June, from Anderson and UFCWInternational PresidentWilliam H Wynn, respectively, the Local Unionwas directed not to enter into any midterm contract concessions with theContinued 512DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDImplementing the 16 June decision at the Chicagomeeting,39 on 23 June, Anderson sent the Respondent alengthly letter requesting detailed corporationwide infor-mation from the Respondent In summary form, the fol-lowing information was requested in Anderson's 23 Juneletter.This is accompanied by Anderson's explanation atthe hearing as to the need for such data 401.The Respondent's consolidated balance sheetfor the past five fiscal years and for the six monthsending 1 May 1981, including annual reports. An-derson explained that information for five years wasrequired as, in the packing industry, a given singleyear of loss or profit did not necessary indicatev*hether a Company was financially healthly or introuble.'Q.The consolidatedincome statementfor the pastfivd fiscal years and for the six months ending 1May, 1981, including the annual reports for that timeperiadThe Union considered such informationneccessary in order to learn total income as op-posed to net profits3All notes and explanations of accounting prin-ciples as they applied to both balance sheets andincome statements. This material was requested toenable an understanding as to the kind of account-ing principles that had been used; to show how theCompany had arrived at its figures.4A detailed explanation of the Company's debtsituation.This demand item, which was spelled outin detail in the 23 June letter,was considered neces-sary to determine the Company's mdebtness, an im-portantcomponent in determining its financialhealth.5.A weekly summary of plant operations report-ing the weekly slaughter by species, the totalweekly profits or losses for slaughter by species andfor fabrication, etc., for each of the Respondent'splantsfor the last three fiscal years, updatedthrough 1 June 1981. Anderson explained that therequestedweekly summaries of plant operationswere another component of the Respondent's finan-cialhealth necessary to determine the productionlevels in cattle, hogs and processed meats One de-partment could be losing money while the rest ofthe operations and products might be profitable Itwas necessary to learn whether it was just a singledepartment or the entire plant that was unprofitable.Should given departments be established as unprof-Respondent or to submit any proposals for same for membership voteuntil the International Union had had an opportunity to fully investigatethe situation and until Maas had discussed the matter with the Vice Presi-dent Olson These directives, which were consistent with the controlvested in the International Union by the UFCW constitution, were issuedatMaas' request, made for the purpose of avoiding a membership vote onthe Company's 8 June proposal until the Union could examine the Com-pany's books and recordsas In"Chicago, the union officals concluded that they had no way ofknowing whether the 8 June concessions then being requested were justi-fiedAccordingly, it was decided that a letter should be sent to the Com-pany requesting indepth financial information40 The explanations made by Anderson at the hearing and set forthhere were not given to the Respondent during the months when the in-formation requested in the 23 June letter was actively soughtitable, production could be increased or concessionsgiven.6.The straight time and labor costs per hour forall bargainingunit employees and the cost per hourfor all fringe benefits. This referred to the straighttime labor costs per hour for all bargaining unit em-ployees and additional expense items such as shiftpremiums, rest periods, holidays, vacations, and in-surance for each plant separately as of 1 May 1981.Such information would show which plants wereproducing on a profitablebasis andwhich werecharging unprofitable operations against the Du-buque headquarters facility reducing its profitabilityon paper7A list of prospective packing plants which theCompany had acquired since 1980 or then had plansto acquire or to lease, including the relevant detailsof such plants. The Union did not believe that itshould make concessions while the Company wasattempting to buy other facilities, particularly sincethe purchase of other plants could potentially takeaway jobs from facilities where Union-representedemployees were employed8.A list of all companies and their locations withwhich the Respondent currently had subcontractingagreements for the production of either raw materi-als or finished manufactured products. This informa-tionwas sought so that - the Union could avoidmaking concessions where the Respondent was sub-contracting outwork9.A list detailing the total compensation paid toeach executive, officer and director of the Compa-ny, including salaries, bonuses and deferred com-pensation for the past three fiscal years, and copiesof all compensation agreements. Anderson explainedthat management compensation is a part of the Re-spondent's profit picture as administrative costscould drain the Company's profit structure Also, intheUnion's view, workers should not be makingconcessions where executives were receiving exor-bitant salaries.Anderson's 23 June letter ended by requesting infor-mation pertaining to pensions and related matters foreach employee who currently held seniority in the bar-gaining unit This was requested to enable to the Unionto determine <the, individual employees' pension entitle-mentsAnderson further explained that the request for de-tailed information had been necessitated by the Respond-ent's status as a closely held corporation about which theUnion had no information Had the Respondent beenpublicly held, much of what had been asked for couldhave been obtained from publicly filed documents re-quired by the Government. Also, concessions had beenmade earlier and the Respondent, contrary to its prom-ise,was exacting additional concessions during the termof the same contract. As noted, in requesting informationon a corporatewide basis, rather than merely for the Du-buque plant, the Union had been particularly concernedthat as the Dubuque plant was the main, headquarters fa-cility, its profitability had been reduced by costs and DUBUQUE PACKING COlosses incurred by other plants but charged against Du-buque Also, the Respondent's references to losses at thehearing referred to losses by the Dubuque division ratherthan merely the Dubuque plant. It is the Union's positionthat the Respondent's operations were so integrated thatwhen this financial information was requested, the Re-spondent did not keep separate books and records forany single plant but maintained its recordkeeping on aconsolidated corporationwide basis In any event, theUnion asserts that in order to intelligently determine itspositionwith regard to the contract concessions thenbeing demanded, the Union would require an overviewof the Company's entire financial picture. To accomplishthis, the Union submitted its 23 June request for financialdata.After the union membership had voted on 9 June toreject the Company's wage freeze/profit-sharing propos-al,employee petitions were circulated. In response tothese petitions, the Union scheduled a special meeting forSunday, 28 June, to resubmit the Respondent's proposalto a second voteAlso, although the Respondent, in its above 10 Junepress release, had canceled the 1 July deadline for ac-ceptance,initiallyimposedaspartof itswagefreeze/profit-sharing proposal, this deadline date and thegeneral status quo were revived in a 24 June memoran-dum sent by the Company to all members of Local150A. In this memorandum, the Respondent noted thatthe Union's executive board had scheduled the 28 Junespecialmembership meeting because hundreds of itsmembers had signed petitions asking for an opportunityto vote on the Company's proposed profit-sharing planand 14-month wage freeze.After criticizing the International Union for attemptingto deny the employees an opportunity to vote on thismatter, the Respondent's memorandum continued:. .We are not asking anyone to take any cutsinwages or benefitsWe are simply asking that youhelp us "hold the line" by agreeing to a wage freezefor the next 14 months at a base labor rate of$10.02/hr and still maintain your fringe benefitsWe have been concerned the past two weeks atthe International's public statements that it wouldnot permit you to vote on this proposal untilafterithas seen the Company's books. As of Wednesdaymorning, June 24, no such demand had actuallybeen presented and if such a -letter would comenow, it is obvious that it would .be impossible toaudit the plant's operations or even verify the lossesfor Sunday (June 28).4 1 The Company regrets thatthe International failed to act before this time butthe July 1 deadline cannot be postponedIf you are allowed to vote, your vote will decidewhether or not the Company closes the hog kill andcut departments as well as reduces the processingoperations at this plant. If the Company's proposalisrejected, some 1400 jobs will be lost from this4'Anderson's 23 June letter was not received by the Company until25 June, the day after its above 24 June memorandum to employees wasissued513plant and transferred to other plants. The Companyhopes that that can be avoided, but a "yes" votethis Sunday is absolutely essential if they are to besavedWe have absorbed losses in excess of $25,000,000during the past four fiscal years as part of our effortto save this plant The Company has eliminatedscores of management jobs, eliminated overtime payfor foreman, consolidated sales areas, eliminated theCost of Living allowance for office employees andfrozen management salariesWe have done every-thing we can think of, but now we are asking youto help us by voting "Yes" this weekend.On 25 June, 3 days before the vote, Anderson calledStoltz and proposed that the Respondent place in escrowthe cost-of-living allowance (COLA) increase that wasscheduled to begin 1 July pending resolution of the issueraised by the Respondent's request to modify the con-tract.Under Anderson's proposal, in exchange for theUnion's agreement to the escrow arrangement for theCOLA instead of a payout to the employees, the Re-spondent should agree to keep the plant open pendingresolution of that issue Stoltz rejected this, reiteratingthe Company's demand for a decision by 1 July as towhether the union members would agree to the Re-spondent's proposed contract modifications.Stoltz also refused Anderson's repeat of his 23 June re-quest for access to the Respondent's corporate books andrecords, offering only those for the Dubuque plant. Inhis letter to Stoltz later that day confirming their tele-phone conversation, Anderson wrote that the more ex-tensive records requested were necessary in order toenable the Union to determine whether it should enterinto negotiations with the Respondent concerning modi-fications to the existing contract.On 26 June, the Respondent issued a press release andsent a memorandum to all members of Local 150A and atelegram to Anderson.The Respondent's 26 June press release noted the re-ceipt on the preceding day of the letter from the UFCWInternational asking for financial, operating, and'pensioninformation concerning bargaining unit employees affect-ed by the Respondent's announced intention to close theDubuque plant. In the Company's view, this letter,which was concerned only with procedural steps relatingto the closing of operations, assumed that there was nopossibility of saving the employees jobs This, in turn,led the Respondent to believe that the Dubuque plant"has already been `written off' by the International."The press release also noted that on the day before,Anderson, for the first and only time, had called theCompany to ask if the 1 July deadline could be extendedshould the International Union agree to place the cost-of-living allowance in escrow. The Company had explainedthat because of certain business commitments alreadymade, it could not extend the deadline. The Companynow understood that Anderson would be at the Sundaymeeting "for the express purpose of making certain thatthere is no vote on Sunday." The release continued asfollows: 514DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWe will admit that the International has beenvery successful in the past at imposing their wisheson the members. At Swift, Armour, Marhoefer andmany others, after plants were closed because of theInternational's insistence that no relief be given, andthe employees realized that they had been sacri-ficed, the employees tried desperately to have theplants reopened at any price. It appears clear thatthe Internationalwould sacrifice any job at thisplant in order to maintain the illusion of a nationalwage scale.-... It should be obvious after extending the op-portunity to the International to audit our plants[sic]books at any time they choose, we would beplain stupid to be anything but honest with our em-ployees.We are being just as honest and truthful when wesay that July 1 is an absolute deadline. If we do nothave any agreement by that date, we will be forcedto proceed with our plans. We certainly do notwant anyone to be mislead [sic] and we sincerelyhope that our employees realize that after July 1 itwill be too late-there will not be a second chance.The Company's 26 June memorandum to union mem-bers was similar in content to the above-described pressrelease.The Respondent's 26 June mailgram to Ander-son,which was signed by Stoltz as company president,in relevant part, was as follows:42Your request for data is so extensive as to be un-reasonable both as to subject matter and volume,even if there were enough time to review thoseitems before this weekend. You have been aware ofour problem for weeks and have been aware of thenotice to close the Hog Kill and Cut DepartmentssinceMarch 30, 1981. To now ask for this data isunreasonable.You are aware, of course, that we have only an-nounced the closing of two departments, not theclosing of the plant as you erroneously state in bothyour letters.Your request for this information appears to berelated to a desire to negotiate with the Companyas to its decision to close part of its operations. Asyou know, I am sure, the U.S. Supreme Court ruledjust this week that an employer has no obligation tobargainwith its employees over the decision toclose part of a business. We do recognize that westillhave an obligation to negotiate as to the effectsof the decision to close part of our plant; however,we believe that you do not need this voluminousdata in order to fulfill your negotiating obligationsas to the impact on employees.As to relevant economic data, we have clearlystated on the record that your office will be permit-ted to have our plant operations audited by an inde-pendent auditing firm of your choice once our pro-posal is accepted.We have also agreed to permit your42 Although sent on 26 June, the mailgram was not received at Ander-son's office until 29 June However, a copy was given to Anderson byMaas at the28 June unionmembership meetingauditors to verify the transfer values of product be-tween the Dubuque plant and our other plants.Thisofferwas made in sufficient time to permit you toact on it. By delaying until Thursday of this weekto even contact us, you have assumed the responsi-bility of your inability to review our financial posi-tion prior to this weekend . . . [Emphasis added.]On the following day, 27 June, Stoltz sent the followingletter to Maas:The Company has been advised that your Inter-nationalofficialswill attempt to prevent the mem-bers of Local 150A from voting on the Company'sprofit-sharing proposal because the International hasnot yet audited the books. The Company's offer tothe Union, that it can audit its books, still stands.After the proposal is accepted this Sunday theInternationalmay proceed with the audit If the re-sults of the audit do not indicate that the plant haslost substantial sums of money in the last four andone-half years, the Company will retroactivelyrepayall sumsthat are withheld under the wagefreeze and cancel the entire profit-sharing proposalThe July 1 deadline cannot be changed becauseof business commitments.The Company believes this proposal meets themajor concerns of the International, the Local andthe Company.c.The 28 June vote on the wage freeze/profit-sharingproposalMaas chaired the 28 June membership meeting, whichalso was attended by Anderson and Olson After readingaloud the Respondent's 8 June - wage freeze/profit-shar-ing proposal, its above 26 June mailgram and 27 Juneletter to those gathered, Maas announced that he and theexecutive board were recommending that the Company'sproposal for concessions be rejected until the books andrecords were turned over. He then introduced Andersonand Olson, both of whom spoke against the Company's,proposal.Anderson told the members that, in his view, the Re-spondent's proposalwas unacceptable.He remindedthem that in the past they had made major concessionsworth millions of dollars to the Respondent and that itwas inconceivable that they could make further conces-sions, especially those being requested, without close ex-amination intowhether the Respondent really washaving problems or whether it just was playing gamesand was trying to bleed its employees. Anderson told themeeting that the Union had requested information fromthe Company, which, when received, would be analyzedand reported by its experts. After that, the Union wouldseek to carry on meaningful discussions with the Compa-ny and report back to the membership The Union couldnot proceed unless it did so on an intelligent basis withknowledge of the facts.A motion from the floor that the Company's proposalbe accepted went unseconded although nearly 2000people were present. The membership adopted the lead- DUBUQUE PACKING CO515ership's recommendation that the wage freeze/profit-sharing proposal be rejectedImmediately after the 28 June `meeting,Maas and An-derson were interviewed by a local broadcast station fora taped news conference. During this interview, Maasstated that if the Companywas inasbad shape asclaimed, it should be willing to open its books and nego-tiatewith the Union Maas also was critical of the Re-spondent's repeated tactic, again manifested on 26 June,of going around the Union's officers to attempt to direct-ly influence the membership.During that same conference, Anderson related thatthe members at the meeting had been told of the Compa-ny's response to the international Union's request to lookat the company books, that there was not time to exam-ine the books, and that the membership had to make adecision concerning the proposed further concessions atthat meeting that day Anderson asserted the Union's po-sitionthat this would destroy thebargainingprocess bycreating a pattern that other employers would emulate.Anderson rejected the idea of Company-imposed bar-gaining deadlines and declared that if the Respondentwas serious about addressing its alleged problems itwould not try to circumvent the collective-bargainingprocess by creating deadlines and by trying to appeal di-rectly to the membership, but would proceed as in thepast by going to the bargaining table.Anderson rejected the Company's countercharge thatthe Union had had ample time to look at the books since30 March but had not made any effort to do so until thepreceding week, contending that the first date the Inter-national had been apprised of a crisis at the Dubuqueplantwas on 16 June. The letter requesting financialdata,, in that context, had been an early response. Ander-son also asserted that the Respondent's offer to open thebooks only for its Dubuque plant was not acceptable be-cause the Union could not ascertain the Respondent'soverall financial health unless able to look at the booksfor the entire corporation.Anderson called Stoltz on 30 June,43 asking thatStoltz delay the 1 July deadline and repeating the requestfor the financial informationStoltz replied that thematter was academic. As the membership had not made,a decision, Stoltz asked what difference did the booksthen make.Anderson retorted that the books made a lotof difference and expressed the hope that the Companywould provide the corporate books for review and delaytaking actionuntilthe Union could meaningfully discussthe situation with the CompanyStoltz reiterated that he would give the Union thebooks for the Dubuque, Iowa plant Anderson repeatedthat that offer was not acceptable, that the Union couldnot obtainan intelligentpicture of the Company'sfinan-cialcondition from looking at the books of just oneplant, but needed the financial information for all plants.If the Union could acquire such an understanding, itcould proceed with discussions. Anderson restated hishope that this material would be provided Stoltz againdeclared that he was not going to give the books for theentire Company8Finalization of the decision to close the hog killand cut at DubuqueNaylor, on 1 July, sent the following letter to theUnion:Now that the July 1 date has arrived, the Compa-ny wants to confirm in writing to you that its previ-ously announced decision to close the Hog Kill, and,Cut departments is irrevocable,as isthe decision toreduce operations in other departments.As a result of those reductions, we will be seek-ing further reductions in the plant's taxes andsewage rates. If, in addition to those savings, theUnion would still agree to the proposed wagefreeze, the Company would be able to review theeffect of those savings on the total number of jobsto be reduced. We will not be able to identify theexact number of jobs to be saved since theeconom-icsof the situation will determine the actual numberof jobs retained at this plant.The Company's offer to let the Union audit thebooks is still valid.Also on 1 July, the Respondent issued a press release,which contained much the same content as Naylor'sabove letter of that date to the Union. However, the-press release also referred to Anderson's 29 July call toStoltzwhen the Respondent had stood by its offer topermit the Union to have the plant books audited by anoutside accounting firm of the Union's choice The Re-spondent reiterated that its recent actions had been "mo-tivated solely by economic factors." Since the 1 Julydate had been reached without union action on the Com-pany's proposal, the Company would proceed with theclosing of the hog kill and cut departments and person-nel reductions by 3 October 44Stoltz, by letter of 8 July, replied to a telegram re-ceived that date from Anderson asking for a response tohis 23 June letter. In his wire, Anderson had stated thatthe International Union had not as yet heard from theCompany whether the request to examine the informa-tion would be granted In his reply, Stoltz referred 'to hisabove 26 June mailgram in response to Anderson's letterIn addition to a copy of that wire, Stoltz also enclosed acopy of Naylor's 1 July letter to Maas restating that theRespondent's offer to allow the Union to audit therecords of the Dubuque plant was still valid Stoltz re-called that during the 30 June telephone conversation, hehad'suggested that the Union's auditing firm should visitwith the Respondent's auditing firm "to resolve anyquestions as to what financial records (the Union) really43On 29 June, the day after the union meeting, Stoltz again spokewith Swift & Company representatives about purchasing Swift's Ro-chelle, Illinois plantThe Swift officials expressed interest in Stoltz' earli-er offer anda meetingwas set for 10 July, when the Respondent's acqui-sition of the Rochelle plant was finalized44 On 3 July, as noted, the Respondent allowed its lease options on theDuQuom and Des Moines plants to expire in anticipation of purchasingthe Rochelle plant 516DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDneeded to verify the losses at this plant" Stoltz notedAnderson's failure to get back to him on that matter.45Anderson again called Stoltz on 9 July, opening theconversation with an expression of the Union's concernfor the status of the jobs in the Dubuque plant. Andersontold Stoltz that the International Union had accountantson its own staff who could adequately review the Com-pany's financial information, and reiterated the Union'srequest to see the Company's corporate books. Stoltz, inturn, insisted that the books to be reviewed by an inde-pendent. auditing firm because he was concerned aboutconfidentiality, and suggested that the auditors from eachside discuss how they could proceed Stoltz wanted theRespondent's auditing firm, McGladrey Hendrickson, towork with whichever auditing firm the Union would fi-nally select to determine the scope of the audit. Al-though Anderson did not make a commitment to use anoutside auditor, he did indicate the possibility that suchauditors could be used and that an independent firmmight be named in the near future Anderson declaredthat the parties were headed in the right direction andthat he would call Stoltz on 14 July.9.The purchase and purpose of the Rochelle,Illinois plantOn 10, July, the Respondent issued a press release an-nouncing the agreement that date with Swift & Compa-ny for the purchase of the Rochelle, Illinois plant whichitdescribed as a full-line slaughtering and processing fa-cility.The Respondent announced its expectation thatcertain operations would commence at Rochelle by 31August.The Respondent, on the following day, issued asecond press release concerning the purchase of the Ro-chelle plant, more descriptive of what was planned forthat facility. This release is as follows:Dubuque Packing Company confirmed this morningthat the initial operations at its new Rochelle plantwould include a Hog Kill and Cut. Processing oper-ations will start up shortly thereafter in the follow-ing areas:Pork and Ham BoningCuring and SmokingVarious Sausage ItemsSliced-Bacon and Smoked MeatsWhen the second shift is operational, the slaughtercapacity will exceed 5,400 hogs per day. Excludingbeef operations, the Rochelle plant will be able tohandle 75% of the processing operations now beinghandled in the Dubuque, Illinois, main plant. Theplant is a very large, modern and efficient facilityand the Company is very pleased with its acquisi-tion.Two options on other plants were permitted toexpire on July 3 because of the progress with nego-45 Stoltz testified that the Union was informed on 25 June and thereaf-ter that the Company's willingness to allow the Union to conduct anaudit, or, more precisely, an examination of its records was contingent onthe union proceeding through an outside accounting firm of its choice,retained at union expense, rather than through UFCW International staffaccountantstiations over the Rochelle plant. Because of the Ro-chelle plant's size, it has more capacity than thoseother two plants combinedApplications for employment will be acceptedthrough theIllinoisJobs Service offices. DubuquePacking Company is an equal opportunity employerand will accept applications from any and all per-sonswithout discrimination.The plant will be -hiring some 700 production employees and theCompany will be transferring or hiring approxi-mately 100 administrative and supervisory personsby the first of next year.Unfortunately, many of our Dubuque plant employ-ees (including some union leaders) are under themistaken impression that the Rochelle facility andcapacity will be in addition to rather than a replace-ment for Dubuque plant operations. As any prod-ucts are processed or, manufactured at Rochelle,they will be accompanied by a corresponding de-crease in volume at the Dubuque plant. When thehog cut and kill are closed on October 3, the Du-buque plant's raw materials will be acquired fromthe open market or transferred from RochelleAs the Company announced on July 1, the numberof jobs retained at the Dubuque plant will bedepend [sic] solely on the question of whether ornot the Company can economically justify such op-erationsThe Company had not yet received anypositive response from the Union as to that ques-tion.Many of our hog buying stations will remain openbecause their locations will enable' them to serve theneeds of the Rochelle plant.D. The Financial Data and Auditing Controversy;Threats to Sue GTCStoltz explained that the Respondent had insisted thatthe International Union conduct its audit through an out-side auditing firm rather than by its staff accountants toprotect confidentiality.The Respondent did not wantLocal 150A and the UFCW International, which also ne-gotiatedwith Respondent's competitors, to have accessto its corporate books and records Similarly, as all theRespondent's other plants were under contract with theUFCW International and various sister locals to Local150A, under a series of separate contracts, the Companydid not want to give Local 150A information concerningthose other plants which, in Stoltz' estimation, wouldgive that local a substantial increase in bargaining power.In the Respondent's view, an outside auditing firm couldbe subjected to advance restriction as to the scope of thefinancial information it could report to the Internationaland Local UnionsThe initial guidelines for the Union's audit were sug-gested by Edward O. Ulve, a partner in McGladreyHendrickson & Co., the Respondent's accounting firm, ina letter of 10 July to R. H Wahlert, then the Respond-ent's board chairman. Ulve, at Wahlert's request suggest-ing arrangements that might be made with the certifiedpublic accounting firm employed by the Union, wrote DUBUQUE PACKING CO.517that the goal of suchan examinationshould be to pro-vide reasonable assurance to the Union that managementhad not materially misrepresented the extent of Dubuqueplant losses and that such losses had economic substance.At the same time, the Company intended to keep confi-dential all financial information concerning other plants,divisions, subsidiaries, and affiliatesTo accomplish this,Ulve recommended: (1) that it be established that theUnion auditors' final report be a special report in letterform rather than in the form of a financial statement.Such a report might present conclusions freely drawnbut based on financial information relating to the Du-buque plant only, and not to other company operations;(2) that the Respondent seek the union auditors' warran-ty that knowledge of the financial results of other plants,which in Ulve's view inevitably would be obtained re-gardless of restrictions applied, not be verbally communi-cated; (3) that it be emphasized that the above restric-tionswere not meant to limit the scope or extent of theauditor'swork but merely to restrict the availability offinancial information concerning other plants to the audi-tors only. Ulve also recommended that the Respondentauthorize that the union auditors be afforded access tohis firm's files on the Company and that the nature andextent of audit procedures be based on the union audi-tors' professional judgment.Ulve's 10 July recommendations to Board ChairmanWahlert concerning the guidelines for the requestedaudit essentially were incorporated in Naylor's 15 Julyletter toMaas. There, Naylor emphasized that the audi-tors to be retained by the Union would be able to dis-close all financial information relating to the Dubuqueplant but could not report specific information aboutother company plants and operations. To the extent thatsuch auditors would learn about aspects of the Respond-ent's other plant operations, they would be asked to pro-vide written assurances that such information would bekept in confidence. Naylor also emphasized that it wasimportant that the union auditors recognize the subjec-tivefactorsconnectedwithallocatingmanagementchargesWhile the Respondent's position concerning the unionaudit was being formulated, the Union continued its ef-forts to obtain access to the corporate books and records.Although Anderson did call Stoltz on 14 July, he did notthen announce who the Union's auditors would be, butpromised to call back on 21 JulyAnderson did notagaincallStoltz on 21 July, but,joined Olson, Union Attorney Eugene Cotton, Maas, andthe Local Union bargaining committee at a meeting thatday with Respondent's executive vice president Strausse,Vice President for Industrial Relations Naylor, and sev-eral other management representatives.46 Anderson andNaylor served as principal spokesmen for their respec-tive sides.Anderson began by stating that the Union was there tonegotiate for the 1400 jobs that the Company had said46 The 21 July point meeting was a first between those parties since 8June when the Company had made its wage freeze/profit-sharing propos-alwere going to be lost at the Dubuque plant.47 Naylor re-plied that those jobs were gone; the Company was clos-ing those departments and, according to the LaborBoard's Regional Office, there was no obligation to bar-gainconcerning themAnderson asked what jobs theCompany was talking about, what departments wouldremain in operation, and how many and which jobswould stay at the Dubuque plant. The company repre-sentatives answered that they did not then know whatdepartments would stay in operation but thought thatmost would remain. The parties also discussed whetherother jobs would be lost as well, the Respondent statingitswillingness to negotiate about other jobs beyond thosein the hog kill and cut.Andersonagain declaredtheUnion's need for theentireCompany's financial records, but once more wastold that the Respondent did not feel that corporatewiderecords were needed Anderson replied that as far as theUnion was concerned, the Respondent's plants inter-locked and, conceivably, the Respondent could be charg-ing losses against the main Dubuque plant that had beenincurred by other plants. Also, there could be otherlosses incurred at other Company-owned plants withinthe city of Dubuque, such as the Blue Ribbon facility,that could have been charged against the main plant.Without recourse to the financial information for all ofthose plants, the Union could not proceed intelligently.The Respondent reraised its confidentiality issue, notingthat it was a private corporation and did not want theinformation releasedto anyone other than the Union.Anderson reassured the Respondent's representatives thatitwas not the Union's intent to publicly release the Re-spondent's financial information.Matters of confidential-ity then were argued back and forth.The Respondent's representatives then distributedcopies of the above-described 10 July letter from Ulve ofMcGladrey Hendrickson, recommending to the Compa-ny procedures and guidelines to govern the Union's inde-pendent auditing firm in its examination. Anderson, afterreading this letter, declared it unacceptable and reaf-firmed the Union's position that it had a right to all theinformation it had requested without restriction. Therefollowed an argument on this point, the Respondenttaking the view that its proposal concerning the Union'suse of an independent auditing firm and its auditor-rec-ommended procedures were reasonable The Companyreiterated its desire that a regional or national certifiedpublic accounting firm, not otherwise connected with theCompany or the Union, review thematerial.4849At the 21 July meeting, Anderson stated that he would persist inseeking to negotiate concerning the Dubuque plant fobs even though theNLRB Regional Office had orally informed the parties that it did notconsider the transfer of the Dubuque hog kill and cut to the Rochelleplant to be unlawful and that such an allegation would not be included inan injunction petition tobe filed bythe RegionalOfficeAsthe RegionalOffice's position subsequently changed following submission to the Divi-sion of Advice, the Respondent, contending that it had been entitled torely on representations by the General Counsel's agents, argues estoppelThis will be considered below48 Anderson finally stated that the Union would consider using outsideauditors 518DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAt the 21 Julymeeting,Naylor, replying to, Ander-son's restated desire to negotiate for all Dubuque plantjobs, expressed his thought that Anderson's insistence onnegotiating for the hog kill and cut jobs would place anunnecessary hurdle in way of the negotiations, that theparties were not there to negotiate about the hog kill andcut jobs because the Company already had acquired theRochelle, Illinois plant for such purposes, and that thedecision to slaughter and cut hogs at the Rochelle facili-tywas irrevocable. He suggested that the parties focuson other jobs, such as those in processing.In response to Anderson's inquiry about what jobswere salvageable, Naylor related that in order to man900 jobs, it would be necessary to employ something ap-proaching 1100 to 1200 employees because of long-termillnesses, vacations, and other absenteeism factors.As the parties drew closer to their lunchbreak on 21July,Naylor suggested that the parties' auditors, whenthe Union made its selection, should get together. Aftertheirmidday break, the parties met again for 15 to 20minutes reviewing what had been accomplished andagreed to meet again 49On 21 July, right after the meeting, the Respondentissued a press releasecritical of the Union. The releasenoted thatat a meetingthat day, officials of theInterna-tional and Local Union had rejected the Respondent'soffer to provide corporation financial records to an au-ditingfirm of the Union's choice within "reasonableguidelines" prepared by the Company's auditors. TheUnion, instead, had insisted "that all Plant and Corporatefinancial and confidential information be furnished to theUnion and their auditing firm without restrictions orconditions." Although the Company was and is availablefor negotiations, the Union had called the negotiations toan end without requesting further meetings and clearlywas not concerned with "our problems in Dubuque. 1150In response to this press release, Anderson, on 24 July,sent a lengthy letter to Stoltz summarizing the parties'negotiating history for the closing of the Dubuque hogkilland cut from the Company's 30 March notice thatthose departments would be closed. In this letter, Ander-son offered the followingexplanationfor why the finan-cial information was sought:So that there may be no possible misunderstand-ing on your part, let me repeat that first and fore-most, we have requested the records of this wholeCompany, and not just those of the Dubuque plant,so that we may verify your claims that this Compa-ny must have a wage-freeze in order for this plantto remain open and for the Company to' remaincompetitive.That is why the information wassought Secondly, in light of the repeated assertionsby management as to its over-all condition, we49 Between 25 June and 21 July, union officials had discussed, withoutdecision,the Respondent's demand that an outside auditing firm be usedItwas not until the 21 July- meeting with the Company that Andersonagreed to this conditionso The press release concluded with an announcement that the finan-cial information that it had offered to the Union that day was consistentin scope and content with a Regional Office settlement proposal, and thatthe offer was sufficient to eliminate the need for issuance of an unfairlabor practice complaintwanted to ascertain what, if anything, was being of-fered in the profit-sharing proposalWith these factsinmind, we would then be in a position to bargainintelligently about the nature and extent of the ac-ceptable mid-term contract concessions, if any.You steadfastly refused to make such informationavailable to us. but instead insisted that we voteyour proposal up or down, and that if we failed toaccept it by July 1 the jobs would be irretrievablylostThe Union concluded by reiterating its entitlement toinformation about the Respondent's overall profitabilityand its desire to bargain to save all jobs at the Dubuqueplant, including those in the hog cut and kill.In a 29 July letter from Naylor to Maas, the Respond-ent specified the financial data that it was willing to pro-vide The germane part of this letter is as follows:Dubuque Packing Company hereby reaffirms itsoffer to negotiate concerning the Company's deci-sion about the transfer of the additional 900 jobs an-nounced on June 10.51Naylor, in hisletter offered that:The Company will not transfer those (900) jobsuntil you have had a reasonable opportunity to bar-gainconcerning them. The Company further agreesto provide the financial information you requestedSome of that information will only be made avail-able to the independent auditing firm you select andsome will be' made available directly to you. I willdiscussMr. Anderson's requested information pointby point:1.The Company will provide all of the consoli-dated balance sheet data to your auditing firm Thatportion of the information directly relating to themain Dubuque may be disclosed to you.2.The consolidated income statement informationwill all be made available to your auditing firm.That portion of the information directly relating tothemain Dubuque plant may be disclosed to you.3.The notes and explanations to items 1 and 2written out above will be made available on thesame basis as the balance sheet and income state-ment data to which the notes apply.4.All informationconcerningtheCompany'sdebt situation will be disclosed only to your audit-ing firm.5.All information concerning plant operations in-cludingweekly kill by species, profits or loss byspecies, etc.,will be only shown to your auditingfirm.51As the Company had explained earlier to the Union, there originallyonly were about 1450-1500 bargaining unit positions at the Dubuqueplant, filled by approximately 1889 employees The Respondent's offer,reiterated in its 29 July letter, to negotiate concerning the transfer of theadditional 900 jobs, not including the 530 jobs related to the hog kill andcut departments,assertedly was consistent with its obligations as then de-fined by the NLRB Regional Office DUBUQUE PACKING CO5196.We will provide to both you and your auditingfirm the labor and fringe benefit costs for all bar-gaining unit employees.7. Information concerning the identity of plantswe have acquired since 1980 will be provided toyou Information as to the "kill or processing capac-ity" and the acquisition costs will only be providedto your auditing firm8.The Company has no subcontracting agree-ments as subcontracting is defined in our laboragreement. Therefore, no such information exists.9.Information concerning the compensation ofofficers and directors of the Company will only bemade available to your auditing firm.All of the information requested concerning thepension options and employee census will be madeavailable to you.As we have discussed before, your auditing firmwill be required to give the Company assurancethat it will maintain the confidentiality of the infor-mation made available to it... .Noting that the Respondent was "still available to bar-gain about the effects of its decision to close the HogKill and Cut departments, and the reduction of the ancil-liary jobs," and its continued high operating losses, andthatmuch of the information sought could be providedto the Union's designated auditors very quickly, the Re-spondent emphasized the need for early negotiations.szStoltz'written reply on 3 August to Anderson'slengthy 24 July letter reminded Anderson that the Re-spondent was available for negotiations concerning thetransfer of all jobs except those connected to the hog killand cut departments and the jobs ancilliary thereto, asannounced on 30 March. Stoltz also declared the Com-pany available to negotiate concerning the effects of itsdecision on all involved employees.On 5 August Maas replied to Naylor's 29 July letter inanother lengthy missive which again reviewed,the histo-ry of the matter from the Union's standpoint, pointed outchanges in the Respondent's, positions and referred to theposture of the matter before the NLRB Regional Office.Maas, after again criticizing the Respondent's bargainingstance in pressing the Union for agreement before itcould know the facts and for the restrictions placed onwhat its auditors could report, made the following pro-posals:As to when these negotiations should commence,we wish to proceed at the earliest possible datewhen useful negotiations can be conducted. Your. .. threat to accuse the Union of bad faith unlesssuch negotiations occur before the auditors haveeven had a chance to conclude their examination ofthe records . . indicates that you have returned tothe position you took back in June, demanding thattheUnion act in accordance with the Company'sdictates before the facts are available for examina-52 Naylor's above 29 July letter came into the possession of the media,and on 31 July the local newspaper carried an interview with Maas con-cerning the contents of the letter in the article, Maas criticized Naylorfor having given his letter to the mediation. . . . We are not in the habit of signing a con-tract first and then checking the facts.Even after the auditors have examined therecords, if we are hog-tied by the limitations dictat-ed in your letter, we still would be in a positionwhere the auditors would not be allowed to tell uswhat is in most of those records. As we have indi-cated,we think that limitation violates your legalobligation to bargain in good faith. However, weare anxious to make as much progress as possibleWe therefore propose the following procedure.1.The Company should make prompt delivery tothe Union at least of the limited information it hasexpressed willingness to deliver, and to the auditorsof the limited' information which it has indicated awillingness to give to them.532.Negotiations are to commence as soon as possi-ble after the auditors have completed their reviewand feel they can with reasonable certainty conveymeaningful and useful conclusions to the Union andhave had an opportunity to confer with the Union.3.The auditors are to respect the limitationsplaced on them by your letter as to what they mayor may not reveal to the Union, unless the [NLRB]General Counsel's office concludes that those limi-tations are contrary to the Company's collectivebargaining obligations, in which event the auditorsare to reveal additional data to the extent deter-mined by the General Counsel to be the permissiblelimitations.In Naylor's 6 August reply, he contradicted the histor-ical recitation, but responded as follows to Maas' aboveproposals:1.The Company agrees to make the requested in-formation available immediately after receiving ap-propriate assurances from your auditing firm thattheywillmaintainthe confidentiality of the infor-mation which is not to be disclosed by them to you.We will forward to your auditors and to you the in-formation consistent with the terms stated in myletter of July 29. . . . Our auditors will be availableto assistyour auditors.2.We suggest that negotiations commence imme-diatelywith the understanding that you need notexecute any agreement until your auditors havecompleted their review and conferred with you asto their conclusions... .3.The Company cannot agree to accept the Gen-eralCounsel's conclusions until we have reviewedthose conclusions.Please advise me of the identity of your auditorsand the date that negotiations can commenceOn 11 August,Maas, in hisreply to Naylor's 6 Augustletter,as supplementedby Naylor's followup correspond-53On 5 August, the date of this letter, the Union had not yet an-nounced its auditing firm although selection had been made 520DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDence of 10 August,54 repeated the Union's intention toinclude the hog cut and kill jobs in its negotiations withtheCompany when they again, met; further protestedthe limited financial data that the Company had agreedto make available, and the Respondent's refusal to followthe Union's example of binding itself to the NLRB Gen-eralCounsel's view of the Company's bargaining obliga-tionwhen that position should become known. Maasagain protested the Respondent's insistence on opening"actual negotiations" before any financial data had beendisclosed, suggested that the Respondent forward to theUnion's office "the limited information" the Companywas willing to furnish; advise whether the Respondentwas willing to deliver to the union auditors such infor-mation as it was willing to provide them subject to theRespondent's previously announced confidentiality re-strictions but with authority to the auditors "to act incompliance with the General Counsel's decision if hefinds the Company's restrictions illegal."Maas declaredthattheUnion'snegotiatingcommitteewould bepromptly available for a meeting after receiving its audi-tors' report.With Naylor's 12 August reply to the above, he en-closed the financial information the Company earlier hadagreed to make directly available to the Union and againrequested that the Union's auditing firm be identified ifas yet selected. He expressed regret concerning Maas' re-fusal to meet that day with the company negotiatingcommittee as had been requested in, his 10 August letter.Noting that the Union had set several preconditionsbefore it would even enter negotiations, Naylor accusedthe Union of stalling in order to keep jobs in place whilerefusing to bargain.On 17 August, the Union, in a letter from Maas toNaylor, first announced that the Chicago, Illinois ac-counting firm of Gale, Takahashi & Channon (GTC),had been retained to examine the Respondent's financialdata.5 5Naylor, in a letter of 19 August, accepted the Union'sselection of GTC even though that- firm was "not a re-gional or national firm as we requested." Naylor's lettercontinued:Iwould like to clarify a point as to which youseem confused. The auditors will be permitted tosee any of the corporate books they request to see.My letters of July 15 and 29 were clear that yourauditors could see the corporate books while theUnion could only see the Dubuque plant informa-tion.The auditing firm will be permitted to reporttheir conclusions to you as to the correctness of anyproduct transfers between the Dubuque plant andother Company plants. For example, if they con-clude that the Dubuque plant is paying too much14 InNaylor's 10 August letter, he requested a meeting with union ne-gotiatorson 12 August when the Company would turn over the financialdata it had agreedto provide He also asked for the name of the Union'sauditing firmso that confidentialityassurancescould be obtained, ena-bling the Respondentto then provide that firm with the rest of the re-quested informationssMaas testified thatGTC actuallyhad been retainedon behalf of theInternationaland Local Unions by Attorney Eugene Cotton on 29 July,but that the Respondentwas not soinformed until 17 Augustfor product from another Company plant, the firmcan report that conclusion to you. They are, how-ever, barred from telling you specific plant informa-tion such as the cost of the plant or the actualnumber of livestock slaughtered at the other plants.Such restrictions do not interfere with the firm'sability to provide you with an adequate report.In this letter,Naylor again reiterated that the Re-spondent had no legal obligation to bargain,over jobs inthe hog kill and cut departments and ancilliary jobs be-cause the Union had had ample opportunity to do so be-tween 30 March and 1 July which, for the Union's ownreasons, it had elected not to do. The Company now was,committed to closing those departments but was avail-able to bargain about the remaining 900 jobs.Enclosed with and referred to in Naylor's 19 Augustletterwas a proposed confidentiality agreement betweenthe Respondent and GTC in which GTC was to agree topay the Company $500,000 if it should fail to maintainthe confidentiality of information provided by the Com-pany. In return, the Respondent agreed that GTC wouldbe provided with unrestricted access to the Company'scorporate records and subsidiaries. The content of writ-ten or verbal reports to the Union would be restricted toGTC's conclusions about the accuracy of the Dubuqueprofit-and-loss results as -reflected in the Company's au-dited consolidated financial reports. The proposed confi-dentiality document repeated GTC's agreement, if ac-cepted, that the disclosure of confidential corporate in-formation in excess of what was agreed to there shouldconstitute a breach of the agreement, causing the stipu-lated $500,000 to become immediately due and payable.On the day that Naylor's 19 August letter and the en-closed proposed confidentiality agreement were received,Maas went to Naylor's office and told him that there wasno way that the Union would ask any auditing firm tosign a confidentiality agreement requiring it to forfeit$500,000 should it give any information with which theCompany disagreed. Naylor replied that that was theway it had to be. The Company needed some confiden-tiality and this was what the Respondent thought wasfair.Maas did not agree and the conversation ended.On 24 August Maas met in Chicago with Union Attor-ney Eugene Cotton and Seymour Gale, a senior partnerinGTC. The parties rewrote the confidentiality agree-ment, which Maas took back to Naylor's office with acover letter. The cover letter, dated 24 August, alsocriticized the confidentiality agreement proposed by theRespondent as inconsistent with what the Company hadoffered in earlier correspondenceIn the accompanying rewritten confidentiality agree-ment,which was in letter rather than contract form,dated 24 August, addressed to the Respondent andsigned by Gale, GTC agreed to keep in confidence andto not disclose to the Union any specific informationconcerning the finances or operations of plants otherthan the Dubuque plant, including the Company's debtsituation, compensation of company officers and direc-tors, information concerning plant operations, actualnumber of livestock slaughtered, and the capacity or theacquisition costs of any other plant. The letter noted that DUBUQUE PACKING COthese assuranceswere being given at the request ofGTC's client, the Union. Unlike the Company's pro-posed confidentiality agreement, the Union's proposalmade no provision for payment by GTC of a penalty inthe event the Respondent should claim breach.Maas hand delivered the above 24 August confidential-ity proposal and cover letter to Naylor about 25 August.When Naylor refused to agree to it, Maas offered a fur-ther concession-that the Respondent could receive andreview GTC's report before it was given to the Union.The Respondent would be permitted to strike anythingfrom the report that breached confidentiality, stating thereason, and the Union would have the right to pursuesuchmatters through other avenuesUnion AttorneyCotton then joined Naylor and Maas in a telephone con-ference call during which the parties agreed to theUnion-proposed confidentiality agreement as augmentedby prior company screening of GTC's report.By letter of 26 August to Maas, Naylor recorded theoral promises from Maas and Cotton that GTC wouldprovide a new letter assuring that that firm would submittheir proposed report to the Respondent for prior com-ment as to whether such report is within the "restrictionsand conditions stated by the Company "Naylor, in his 26 August letter, also contradicted astatement by Gale of GTC to the effect that the Re-spondent had stated that the Dubuque plant had beensuffering losses "attributable to the level of labor costs."According to Naylor, that statement was not correctsince:.. . we have repeatedly informed you of our multi-million dollar losses and said that we needed eco-nomic concessions from our Unions in order to jus-tifycontinuing certain operations.We have keptyou informed of the many additional steps we havetaken to cut costs in ways not linked to our Unions.You have been provided this information in letterform over the past year and we will continue tokeep you informed.On 31 August GTC sent Naylor the supplementalletter requested in his 26 August correspondence. In thiscorrespondence, GTC stated its agreement and that ofthe Union to present any draft reports prepared at theconclusion of its audit to the Respondent for comment asto whether any portion went beyond the proffered confi-dentiality limitations described in Gale's 24 August letter.Gale also offered to modify or delete any parts of GTC'sreport that the Respondent might claim exceeded thoselimitations, and to report to the Union the general natureof any subject matter deleted at the Respondent's insist-ence so that the Union could take countermeasures toassert its legal position In so agreeing, GTC noted thatitdid not wish to become involved in the existing con-troversy between the Company and the Union. Gale'sletterwas delivered with an accompanying cover letter,dated 1 September, from Maas. There, Maas noted thatGTC's advance presentation of its report to the Compa-ny was authorized solely for purposes of confidentiality.On 3 September Naylor sent the following written re-sponse to Maas:521The representations made by Mr. Gale on behalf ofhis firm are acceptable. The authorized representa-tive to whom your auditors submit advanced pres-entation of the report is Mr. Ed Ulve of the firm ofMcGladrey, Hendrickson & CoNow that the audit is proceeding, I strongly urgeyou to make your bargaining committee availablefor negotiations at the earliest possible date. I assureyou that my committee is available now.On 5 September, Gale and Gerard Gangloff, a GTCaccountant, first visited the Respondent's Dubuque plantwhere they met with Naylor and James D. Purdy.56 Al-though accepting certain financial data provided byNaylor and Purdy at the start of their meeting, Gale alsopresenteda listof items that GTC wanted to examine.However, when Gale asked for a copy of Internal Reve-nue Service audits of company tax returns, Purdy repliedthat IRS audits would not be made available becausethey were not included in Anderson's 23 June request forfinancial information.Gale and Gangloff did not reply,but continued with their list of requestedmaterials. 57In September or October, Stoltz met with Anderson inMiami,Florida, to discuss the labor situation at the Re-spondent's Rochelle,Illinoisplant.Nothing was accom-plished, and there was no mention made of the possibleclosing of the entire Dubuque plantGTC's handwritten draft report was received byMcGladrey Hendrickson's Ulve on 22 September. In atelephone conversation on the morning of 23 September,Ulve told Gangloff that he did not believe anything con-tained in the GTC draft report was in violation of theconfidentiality restrictions. 58However, Ulve did informGangloff that he strongly disagreed with certain cost al-locations by GTC, specifically those relating to sales ex-penses and certain other items. Ulve requested anothermeeting with Gangloff so that he could provide furtherinput as Ulve was concerned the GTC had misunder-stood the Company's responses to some of their ques-tions.Gangloff, referring to time restraints and pressuresto proceed with negotiations, declined replying that hisinstructionswere to meet with the Union immediately,which he intended to do.Following this conversation, the Company asserts thatit found that the agreement did not meet previously set-tled confidentiality restrictionsOn the morning of 24 September, just before Maas leftfor the airport to meet Gangloff,59 he received a tele-56 Purdy, the Respondent's treasurer and chief financial officer untilhisOctober 1982 resignation, was a self-employed certified public ac-countant in Dubuque at the time of the hearing He testified at lengthabout the Respondent's financial difficulties and relationships with itsbanks51 Items requested by GTC but not furnished by the Company will bediscussed below58Ulve explained that at the time of this 23 September conversation,he had not yet noted the breaches of confidentiality that were laterclaimed59Gangloff, accompanied by Cotton, was scheduled to arrive at Du-buque from Chicago, early on 24 September to explain the results ofGTC's examination of the Respondent's records to the Union A unionexecutive board meeting had been scheduled for that morningand a ne-gotiating session with the Company was set for the next day 522DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDphone call at home from Strausse Strausse directedMaas to tell Gangloff when he met him that Gangloffwas not to turn over any documents to the Union untilhe talked to someone from the Respondent's manage-ment.Maas delivered this message and, soon after arriv-al,Gangloff called StrausseAn immediatemeeting wasarrangedat the Company's offices attended by Maas andGangloff for the Union, and Stoltz, Strausse, Naylor,Ulve, and Alfred E. Hughes, the Respondent's ' generalcounsel,for the Company.Stoltz began by telling Gangloff that he did not agreewith the way he did his work. He did not like the wayinwhich Gangloff had characterized company alloca-tions of desks, advertising, and the company airplane inhis reportas expensescharged to the Dubuque divisionand, if Gangloff released that report, he, Stoltz, wasgoing "to suehis ass" and also his firm Stoltz then gaveGangloff two previously prepared letters, dated 24 Sep-tember, telling him that he could show one to the Unionbut not the other.In the letter to GTC that Gangloff was permitted toshow the Union, Stoltz acknowledged receipt by the Re-spondent's auditors of the draft of GTC's proposedreport to the Union. Stoltz' letter criticized the nature ofthe GTC inquiry, contending that in the time spent (4days on the Respondent's premises) and in its extent,GTC's approach had been superficial, "sufficient to onlyto enable you to begin to formulate informed questionsand to evaluate the Company's response to those ques-tions."Stoltz accused GTC of leaping to conclusionsfrom certainstatisticaldata without evaluating the Com-pany's responsesand, insome cases, without even solicit-ing the Company's response. Stoltz' letter continued asfollows:Further, our accountants' review of the report indi-catesthat,it has certain technical violations of theagreement which must be deleted from the report inaccordance with the agreement itself. Those mattersrelate to the gross profit percentage information oncertain plants other than Dubuque . . . and the con-solidated depreciation expense . . . . Those must beremoved before any report can be submitted.In view of the fact that the report contains, in ouropinion,certainunsubstantiated conclusions, andconclusions which in fact misrepresent true financialsituationsof the Dubuque plant's operations, we feelcompelled to advise you that if the report is re-leased to the Union in that fashion, Dubuque Pack-ing Company will sustain irrevocable actual dam-ages.We have been further advised by our counselthat having called this matter to your attention, andinsistingthat you not release the report without thefull correction of the errors, both as to the technicalmatters referred to herein, and also as to the unsub-stantiated conclusions, the Company will have acause of actionagainstyour firm for punitive dam-agesaswell as the actual damages it will undoubt-edly incur if this report is released in the fashionpresented.We deem it advisable to inform you ofour position concerning the release of the report inorder that the corrections may be timely effected.60Gangloff asked Ulve what the problem was as he hadspoken to him about the review only the day beforewhen there had been no confidentiality problem with thereport.He asked exactly what were the difficult areas.Ulve basically repeated Stoltz' remarks that he did notnecessarily agree with the report's characterizations ofcost allocations for the Company's advertising expenses,plane costs, and the DISC.61The big change occurring at the 24 Septembermeetingwas that the Respondent, which,untilthen had sought tolimit the Union's access to its financial data on theground of confidentiality, for the first time imposed cen-sorship because of disagreement with the report's sub-stance and the way in which it was prepared-reasonsunrelated to confidentiality. This moved the focus of thedispute over Company-imposed restrictions on the GTCreport from the required degree of privacy to one relat-ing to professional differences of accounting opinion.62Specifically disputing the Respondent's reported lossesfor the Dubuque division which were represented as inexcess of $4.7 million in the fiscal year ending 1 Novem-ber 1980,63 GTC, in its draft report, concluded that haditsexceptions to certain expenseallocationsbeen takenup, that division, instead of operating at a loss, possiblycould have shown a profit in excess of $1 million for thesameperiodGTC's quantified, or specifically itemized,exceptions to Company-allocated costs to the Dubuquedivision include repairs and maintenance, executive sala-ries,professional fees, aircraft, other generaland adminis-trative expenses, and commissions paid to its DISC, Key-stone Trading Company.64In addition to the above quantified exceptions totallingmore than $2.4 million, the GTC report also referred toother "significant exceptions" that GTC could not quan-tifyfor various reasons but which, its report urged,60 The second letter to GTC, according to Ulve, contained a more de-tailed recitation of McGladrey Hendrickson's differences of opinion withGTC and was submitted to persuade GTC to participate in another meet-ing to further discuss their conclusionsAs demanded by Stoltz, the matters referred to as"technical violationsof the agreement" were ultimately removed from GTC's reportSiDISC is an acronym fordomestic international sales corporation, anentity intended to promote exports of products from American companiesby providing an avenue for reduced taxes The tax `reduction wasachieved by shifting income from the Respondent's operating company,here, for instance, the Dubuque division, to its DISC subsidiary, Key-stone Trading Company Keystone, like other DISC's, paid substantiallyreduced taxesThis arrangement whereby the parent company couldtransfer taxable income to its DISC corporation effectively reduced theparent company's income tax liability62 Ulve,recognizing in this 10July letterrecommending guidelines tothe Company for the Union's upcoming audit that expense allocations ina multiplant company involved considerable management judgment, ad-vised the Respondent that such allocations are to some degree subjectiveand that reasonable support probably could be developed for alternativemethods of allocation89 Although Anderson's original 23 June request for company financialdata was to cover a 5-year period, GTC voluntarily conducted its reviewfor only I fiscal year,that ending1November 198064While continuing to dispute all other of GTC's quantified and, aswill be discussed,unquantified exceptions to its cost allocation methodol-ogy, the Respondent ultimately agreed that a large DISC-related sumhad been inappropriately charged as a Dubuque division cost DUBUQUE PACKING COshould be seriously considered in evaluating the Du-buque Division's profit/loss situation for the year 'underconsideration.As describedinGTC's later final report:These unquantified exceptions relate to excessiveexpenses charged to the Dubuque Division for in-terest expense and selling expenses. Depending uponwhich more acceptable allocation method is used toallocate these expenses to other divisions/subsi-diaries, the Dubuque Division expenses, after givingeffect to our quantified exceptions, could be furtherreduced by an amount ranging from $300,000 toover $6,000,000. Such an adjustment could convertthe Dubuque division loss to profitThe GTC report noted that the quantified and unquan-tified exceptions indicated in its report may representsubstantially all the consolidated profits recorded by theCompany for that year. While its observations and criti-cismswere primarily directed toward the Company's re-portedDubuque division cost allocations for the fiscalyear ending 1 November 1980, GTC wished to empha-sizethat the concepts containedin itsreport might beequally applicable to the then-current year's operations,to end 1 November 1981, to the same extent.Ulve explained that the Respondent's principal reasonfor having threatened to sue GTC if it issued its report inits initial draft form was that GTC had used fundamen-tally objectionable accounting methods. Principally ob-jectionable to the Company was GTC's contention thatcertain selling expenses should have been allocated bythe Company to other plants when, in the Respondent'sview, those expenses related to Dubuque.E. Resolution of the Auditing Controversy;Respondent's Demand for Further Concessions; andthe 19 October Agreement Modifying the ContractOn 25 September Maas and the 10-member union bar-gainingcommitteemetwithNaylor,Strausse,andMyers, Naylor's assistant.65 Myers' notes of thatmeetingreflect a persistent unwillingness on the part of the Com-pany to withdraw its threat to sue if the GTC reportwere released. The Company argued that it merely wasexercising rights established in the prior confidentialityagreement while the Union protested that it was payingfor an audit that it was unable to see The Respondentrepeated its arguments critical of GTC's audit andargued that GTC's report, which claimed that the Com-pany was making rather thanlosingmoney, had put theCompany's allocation of millions of dollarsin a falselight.The Respondent contended that the Company hadlost $3millionover-all, and that Dubuque, itself, had hada $6 million loss.The Union noted that a $3 million losswas not a big deal to a company of that size.When the Union again stated that it was there to nego-tiate for the entire Dubuque plant, including-the hog killand cut, the Respondent replied that the kill and cutwould close during the next week.6sAfter his 24 September meeting with company officials, Gangloffreturned to Chicago523During the meeting, as described by Naylor, Maas hadnoted that the Union could not proceed adequately withnegotiations if the Respondent continued to, bar GTCfrom delivering its report to the Union with repeatedthreats of a lawsuit.Naylor told the Union that Gale of GTC had informedhim at one of their earlier sessions that his Company'srepresentatives had been limited both as to time and as toamount of compensation, and that that was why theyhad conducted a limited examination It was the narrow-ness of GTC's approach, including their failure to seeksupplemental information to cover certain of their con-clusions, that the Company found problemmatic.The union representatives were advised at the 25 Sep-tember meeting that the Respondent was willing to paythe cost of another auditing firm, one experienced in themeat packing industry, to review the materials and tohave them issue a report. The Company also offered topay the expenses incurred by GTC in consulting such afirmNoting that the Dubuque division had lost $6.25 mil-lion in 10 months, the Respondent stated that if it hadhad the same contract and labor costs as IBP (Iowa BeefPackers), the Dubuque plant would be in the blackAfter lunch on 25 September, the parties reassembledand Maas asked whether they could negotiate which jobswere salvageable.ssThe Respondent responded bygiving the Union the following pre-prepared written pro-posals for midterm contract modifications, contained inthe following letter of that date:For the purpose of salvaging as many productionjobs at the Dubuque, Iowa plant as possible, theCompany proposes the following contract modifica-tions to be effective October 4, 1981:1.The labor rate to be set at $8.00 per hour. s7All positionsremainingwill retain the present as-signed brackets. Such rates shall remain frozen forthe duration of the contract.2.The Contract will be extended to March 1,1984.3.All employees will forfeit two weeks of vaca-tion per year All employees will be paid 36 hoursof pay for each week of vacation. Employees mayaccept payin lieuof time off for all weeks of vaca-tion in excess of two weeks per year.4.The provisions of the Health and Welfare Plan[HMS, Optical,Dental and PrescriptionDrugs]shall be returned to the provisions in effect for the1976-1979 labor agreement Employees shall pay 40percent of the coverage for dependentsAll otherterms and conditionsof thepresent laboragreement shall remain in full force and effect.66According to Naylor, the Union had requested the 25 Septembermeeting to negotiate to save not just the 900 remaining jobs at the Du-buque plant, but also those in the hog kill and cut, and also to pursue theGTC report69As noted, when the Company made its 8 June wage freeze/profit-sharing proposal, the contract wage rate was $10 02 per hour With sub-sequent contractual increments, by the 25 September meeting that ratehad risen to $10 69 524DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfter the Union returned from the recess taken to ex-amine these proposals, Naylor explained that the, pro-posed $8 hourly wage rate was necessary because otherUFCW contracts were being signed at that level orbelow and the Respondent was going to have to be ableto compete with thoselesser paying plants.The Re-spondent's proposal was represented as a reflection of-what was going on in the industry as well as in the Du-buque plant. Specific examples were given.Naylor stated that the Respondent did not enjoymaking cuts but that it had serious financial problemsand did know where the industry was going. The Re-spondent did not "want to walk away from the Dubuqueplant; it would be losing a large investment. He told theunion committee that the banks would not give the Com-pany any money and other plants were closing. The Re-spondent could purchase all the fresh pork products itwanted from suppliers working under collective-bargain-ing agreements that provided for rates 50 percent belowthose in the Master Agreement. It was both the Compa-ny and the Union's fault that the master rate had beenpaid.Naylor repeated that the Respondent did not wantto leave Dubuque, but he did not know how many jobscould be saved He ' pointed out that the Union had hadan opportunity to modify the contract by freezing wagesat the $10.02 wage rate. There was reason to be glad thatthat proposal had not been accepted as the Companycould not have made it at that figure.At the Union's suggestion, the parties agreed to con-tinue their talks on the morning of 28 September.On 28 September GTC sent the Union a lengthy lettersummarizingthe history of its involvement in the audit-ing controversy, the reasons for its confidentiality agree-ment with the Respondent, and the events of Gangloffs24 September meeting with company officials where theRespondent first threatened to sue GTC. GTC's letterconcluded by noting that while, in that firm's view, thethreatened lawsuit would be totally without basis, de-fense of such a suit would be very expensive and a costthatGTC did not feel it appropriate to assume There-fore,GTC was declining to deliver a copy of its reportto the Union until the lawsuit threat was lifted.At the 28 September meeting, Naylor handed Maas aletter of that date which announced that the AmericanMeat Institute had highly recommended the accountingfirm of Price, Waterhouse & Co. to serve as an expertthirdparty for GTC's benefit. Again asserting thatGTC's objections to the certain allocations by the Re-spondent were completely contrary to industry practiceand norms, the Respondent, suggested that GTC shouldobtain the expert opinion of Price Waterhouse officials asto the appropriateness of the Respondent's allocationpractices. In return, the Respondent offered to pay ex-penses incurred in consulting PriceWaterhouse, andthat, if GTC would revise its report to comply withPriceWaterhouse's recommendations, the Respondentwould withdraw its objections to its release.During the remainder of the 28 September session, theparties discussed the above letter, with Naylor attempt-ing to get the Union to agree to have GTC consult withPriceWaterhouse and conform to that firm's opinions.While the Union did not agree, it submitted no counter-proposals of its own 68At the 29 September meeting, Naylor handed Maasanother letter, dated that day, reiterating the Respond-ent's recommendations and offers concerning GTC andPriceWaterhouse, and again urging acceptance.Wendell Olson joined Maas and the Union's executiveboard at the 30 September meeting with Naylor,Strausse, and other company representatives, arrivinglater in the meeting. The atmosphere was heated, theUnion contending that its auditors should be able to re-lease their report to the Union and that the Companyshould withdraw its threat of a lawsuit. Strausse arguedthatGTC had been incorrect in its cost allocations foradvertising, the DISC, the Company plane, and execu-tive salaries, pointing out that the "bottom line" wouldhave been much different had such items been properlycharged.Olson asked if the Respondent would postpone anyfurther negotiating developments for 30 days as theremight be some interesting developments, which hewould not describe No action was taken on this request.Olson did state that the Union would be willing toaccept both the GTC report and any Price Waterhousereport if submitted together. He urged the Company towithdraw its threatened lawsuit and that the matter beconcluded.Also on 30 September, the Respondentissued a newsrelease announcing that the hog kill and cut departmentswould close the next evening, 1 October Most meat de-partments would be affected to some extent, excludingpure beef operations It would be the largest layoff in theCompany's history. The release noted that the Respond-ent was presently negotiating with union representativesto see if it would be possible to minimize further job re-ductions at the Dubuque plant, emphasizing that if theUnion accepted the Company's latest proposals (callingfor the above-described reductions in wages and bene-fits),many of these jobs would be salvaged, but notthose related to the hog kill and cut departments. Plansfor future reductions were on temporary hold pendingnegotiations.In this press release, the Respondent emphasized that ithad no interest in breaking its Unions, had absorbed mil-lions of dollars in losses while continuing to work withitsUnions, expected to continue most of its operations asunion plants and believed that its Unions had a vital roleto play in the Company's future. It was expected thatafter these layoffs, the remaining Dubuque employees allwould have 14 or more years seniority.With the closing of the fresh pork operations at Du-buque, according to the release, the Respondent antici-pated that the Rochelle plant would be a supply sourcefor both fresh pork for sale and raw materials for proc-essing.However, the Company also would purchasesuch items on the open market.The release announced that 31 members of manage-ment personnel had transferred to Rochelle, but that noclerical personnel had transferred.68 From 28 September to 6 October, the parties met together daily DUBUQUE PACKING CO.525Itwas noted in the release that if the requested conces-sionswere given, there could be a future for the Du-buque plant However, given the state of the economy,there was no way to provide any guarantees.Thereafter, on 1 October, the Respondent'splant atRochelle, Illinois, began full operation and, on 3 Octo-ber, the hog kill and cut departments at the Dubuqueplant were closed.At thenegotiating session on the morningof 2 Octo-ber,Maas and Naylor exchanged letters. Naylor's letterobserved that that was the sixth consecutive weekdaythat the parties had met since "negotiations" wereopened on 25 September, when the Company had pre-sented its proposal (for wage and benefit reductions), andthat the Union was refusing to bargain in good faith be-cause:1.Your negotiating committee has, yet to make asingle substantive proposal2.Even though some 517 of your members arebeing laid off and two complete departments arebeing permanently closed this week, you have noteven requested that the Company bargain about theeffects of its decision to permanently eliminate thosejobs.3.Your entire course of conduct this week hasbeen to evade substantive discussions concerningthe Company's proposals.Naylor concluded his letter by insisting that negotia-tions become serious when the parties next convene orthe Company would conclude that the negotiations hadreached impasse and would file an unfair labor practicecharge against the Union alleging failure to bargain ingood faithMaas' 2 October letter,after again criticizing the Com-pany, contained a counterproposal to break the deadlock.The Union offered to accept the Respondent's proposalthatGTC meet with Price Waterhouse, referred to inMaas' letter only as the American Meat Institute's desig-nated firm, for each to hear the other's opinions aboutthe reasonableness of the GTC report concerning theRespondent's allocation practicesThe costs of this con-sultationwould,in accordance with the Company's pro-posal, be borne by the Respondent. GTC then would beauthorized by the Union to revise their report to what-ever extent, in GTC's judgment,revisionwould be ap-propriate as a result-of this opinion exchange.ShouldPriceWaterhouse still disagree with anything in theGTC reportitcould prepare a statement setting forth itscriticismsThe Price Waterhouse statement, togetherwith any answering comments that GTC might chooseto make, would be attached to the GTC report when de-livered to the Union. Both the Respondent and theUnion would agree that neither would object to the re-lease of the report together with those attachments.Naylor requested a recess, promising to return thatafternoon with an answer to the Union's counterpropos-al.That afternoon, Naylor delivered to Maas a secondletter accepting the Union's proposed procedure, exceptthat Naylor's letter stipulated that the reports from GTCand Price Waterhouse should be treated as one reportMaas replied that the Union did not agree that the twosets of reports should be treated as one. Each accountingfirm could submit their opinions in separate reports andthe Union would receive the two documents. The viewsof each firm could then be separately preserved.69At the parties' 5 Octobernegotiating session,MaasgaveNaylorand other company representatives copiesof his letter of that date, questioning the meaning in Nay-lor's 2 October letter that the reports of GTC and PriceWaterhouse "shall, thereafter, be treated as one report toyour Union " Noting that there may be two different setsof views expressed by the respective accounting firms,theUnion proposed,instead,thatGTC staple togetherits report and the report from Price Waterhouse to deliv-er those documents to the Union in a single envelope.The Union asked for confirmation whether that sugges-tionwould fill the Company'sdesire for "one report"and move the Company to withdraw its threat of a law-suit.At the 5 Octobermeeting,Maas againtoldNaylorthat the Union wouldagreeto receive the Price Water-house report stapled to GTC's report In that way, bothreports could be received and considered together whilepreserving the separate identity of each:The Respondent accepted this offer at the 6 Octoberjointmeeting,when Naylor handedMaas a letter con-veying the Respondent'sassurances that the Companyhad withdrawn its "threat of lawsuit" when it acceptedthe Union's offer of 2 October.70The parties' 6 October meeting actually was a labormanagement meeting, rather than a negotiating session,except that Naylor's above letter, accepting the proposalthat the two auditing firms' reports be stapled and deliv-ered to the Union together, was discussed. At Naylor'ssuggestion,the parties agreed to contact Price Water-house and GTC, respectively, to ask them to start workimmediately.Pending receipt of the auditors'reports until 15 Octo-ber, there were no additional bargaining sessionsfollow-ing the 6 October meeting.During the course of negotia-tions from 25 September through 6 October,' there hadbeen no discussion of a new bargaining deadline.Although 'the auditors' reportswere pending, theUnion received the following letter,dated 12 October,from Naylor:This letter is to inform you that we must have yourdecision on the Company's proposed contract modi-fications no later than October 19,' 1981. This pastFriday,71 the Company'sBoardof Directors con-vened a special meeting to review the huge lossesthat have occurred at the Dubuque Plant the lastfew weeks. In light of these losses, and the fact thatthe Hog Kill and Cut Departments have now been69During the2 October,morning session,Naylor againrejectedMaas'often reiterated assertionthat the Unionwas entitled to negotiate to per-serve thehog kill and cut jobs inDubuque70 The Union's 2 October letter, described above,had contained a pro-posal for a working procedure between GTC and Price Waterhouse71 9 October - 526DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDclosed,it is essentialthatwe proceed with our de-terminationsas to which operations are to be termi-nated or reduced at the Dubuque plantThe Price, Waterhouse & Co accountants havecompleted their review of your auditing firm's pro-posed report. They will present their conclusions tothe Gale, Takahashi & Channon firm this afternoon.. . . It is essentialthat they quickly determine thenecessarymodifications to your firm's report andproceed with its issuance.Noting that the Company was prepared to immediate-ly resume negotiations, the Respondent noted that 2-1/2months had passed without meaningful progress. Nay-lor's 12 October letter concluded as follows:We will be available to negotiate about these oper-ations all this week, but we must have a decision byMonday, October 19,1981 or we will proceed withdecisions as to whichjobswill transfer and whichwill remain. Fortunately,we have already had sixdays of meetings during which your full bargainingcommittee has already explored the details of theCompany's proposal.We will not need to reexplorethe subjects already discussed,so this time frame isa reasonable one.The Company then issued two pressreleases,oneabout 12 October and the other dated 13 October. The12October release generally echoed the substance ofNaylor's above-described letter of that date to the Union.In the 13 October release, the Respondent reported thefollowing:Earlier press reports indicated that the plant hadlost $9.9 million during 1980. Such reports were inerror. The figure of $9.9 million applied only to thefresh pork operations at the Dubuque plant andwere not ever identified as covering all plant oper-ations.In 1980, the Company's financial reports showedan operational loss for the Dubuque plant of$6,654,000 before transferring commissions to theCompany's Domestic International Sales Company.After the DISC adjustment, the plant showed a lossof $7,447,000 for fiscal 1980.While the Union was still waiting for the auditors' re-ports, it received a letter, dated 14 October, from Com-pany President StoltzgrantingGTC permission to imme-diatelyreleaseits report to the Union together with thatfrom Price Waterhouse.On 14 October, the Respondentalso sent a memoran-dum to all employees which, in relevant part, declared:The time in which to take further steps to keep thisplant operating is running out. We must have a re-sponse by Monday, (19 October) or we will haveno choice but to proceed with transferring addition-aloperations from this plant.We must hear fromyou now.In this memorandum,the Respondent expressing frustra-tion at fighting with the same people whose jobs it wastrying to save, noted that while it had prided itself inpaying top wages and benefits when profitable, theUnion had asked for too much and the Company hadgranted too much. The memorandum continued.Due to the escalating heavy losses experienced inthe last few weeks, at a special meeting of theBoard of Directors, it was decided that if an answerwas not received from the Union by Monday, Octo-ber 19, we would be forced to proceed with our re-ductions.In Junewe proposed a modification incorporat-ing a wagefreezeAt a mass meeting called byyour membership, the vote was either postponed orstalledby the International Union leadership be-cause they stated they wished to review the corpo-rate books to determine if the plant's financial posi-tion was truly as bad as the Company had pictured.After severalmoreweeks, the InternationalUnion then revised its position and said it wouldnow accept that the plant books would be shown tothe Union itself while the corporate books would beshown to an auditing firm selected by the Union.Again more time was lost while the Internationalselected theauditingfirm which then proceeded to"review" the Company's books. On October 2, withstillno word, the six months deadline, date wasreached and the Hog Kill and Cut closed.Yesterday, Price,Waterhouse, one of the largestand most respected accounting firms in the meat in-dustry, confirmedwhat the Company had beenmaintaining for many months, and that the Du-buque plant had in fact lost $5 9 million in 1980alone. On Monday, October 13th, Price Waterhousesubmitted its report in triplicate to the Union audi-torsOn October 14th, three and a half months afterour original proposal,we are still waiting and noth-ing has been accomplished except that 500 pluspeople have lost their jobs. While we are at a lossto understand the months of delay, we do know wecan no longer fight an uphill battle alone. We musthave an answer by Monday, October 19th.Again, we have been as honest and truthful as wecan be, even though there are some parties whohave apparently have not chosen to believe any-thing we have said in the past. There will be somereductions in the future, but there are an additional500 jobs that are in the balance, and could go eitherway depending upon the answers we do or do notreceive from the Union by October 19th.For the benefit of all, we urge you not to letthese 500 additional jobs go the way of the last 500.We cannot fight it alone. These are your jobs weare trying to save and we must have your help. Youmust tell your bargaining representatives, includingthe International, that you want the right to deter-mine your own future. We would remind you ofwhat Lewie Anderson, your International Vice- DUBUQUE PACKING COPresident, said in an interview with "Meat IndustryInsights" in June of this year:The position we are now taking is that we hateto see plants shut down and Union members losetheir jobs, but if that is going to help us in thelong run sobe it.On the evening of 14 October, Price Waterhouse de-livered its completed report of that date to GTC, accom-panied by a cover letter and summary of findings. TheUnion received GTC's report, titledAnalysis of Profitand/or Losses at the Dubuque Division of the DubuquePacking Company,together with the Price Waterhousereport.7 2The Union received the GTC and Price Waterhousereports on the morning of 15 October when they werehand delivered by GTC's Gangloff, who arrived in Du-buque with Union Attorney Robert H. Nichols. Nicholsand Gangloff explained the reports to the Union's negoti-ating committee After this, Gangloff remained to reviewthe reports with Maas and John Mancuso, an assistant toAnderson.On the afternoon of 15 October, Mancuso, Maas, andthe Local Union's bargaining committee met at a negoti-ating session with Naylor, Strausse, and another compa-ny official. The parties reviewed the accountants' reportsand the union representatives asked questions concerningthe allocations of DISC commissions, advertising costs,and costs for the company plane. The Union also com-pared the Price Waterhouse and GTC reports. Duringthemeeting, Strausse became upset, telling the Unionthat the bottom line was that the Company was losingmoney, as reflected in both reports. The entire afternoonwas spent in reviewing the various monetary allocations.During the 15 October meeting, Naylor and Straussereminded the Union's committee that 19 October 1981was the deadline. The losses at the Dubuque plant wereso severe that by that date the Respondent had to havean answerto its 25 September contract proposal.7372The Price Waterhouse report, dated 14 October, was titled, Du-buque Packing Company, Dubuque Division Special Review of CertainCost Allocation Methods In this report, which contained a series of topi-cal analyses of the Respondent's cost allocation methods asused in its1980 financial statements,GTC's positions concerning each company costitem and its own accompanying commentary,PriceWaterhouse generallyaccepted the Company's practices, finding them to be "a reasonable andpractical application of the Company's experience with its costsap-plied consistently over a number of yearsin accord with proper costaccounting theory " Certain exceptions to the Respondent's allocationsfound by Price Waterhouse were discussed Price Waterhouse noted thatif the revisions proposed by GTC were effectuated, the $7,447,000 inlosses reported by the Respondent for the Dubuque division for the fiscalyear that ended 1 November 1980 would have been reduced to$5,035,000 In contrast, were the revisions deemed appropriateby PriceWaterhouse put in place, the Company's recorded losses for that fiscalyear would have been reduced only to $5,912,900Earlier on 12 October, Price Waterhouse had delivered a copy of itsreport to GTC without its cover letter and "Summary of Findings" sec-tion as they were being prepared The report, in the form delivered 14October, includedthese items73 By letter, dated 15 October, Maas replying to Naylor's 12 Octobercorrespondence,noted that a deadline once again had been imposed forthe Union either to agree to the Company's "most recent contract roll-back proposals or to suffer further unspecified consequences " Maas,among other things,accused the Company of again accelerating the ne-gotiating process at the point where company representatives had com-527Essentially the same individuals met for the next nego-tiating session on 16 October when the Respondent's 25September proposal for additional concessions was dis-cussed. The Union told the Company that its proposed$8 hourly pay rate was too low, noting that the pay ratethen in effect was more than $10. The parties agreed onan hourly $9 rate.As to contract term, which the Company on 25 Sep-tember had proposed extending to 1 March 1984, theUnion argued that such an extension was too long andcounterproposed an extension for 1 year. Accordingly, itwas agreed to extend the contract expiration date by 1year from 1 September 1982 to 1 September 1983.On 16 October the parties also agreed to reduce themaximum number of weeks of paid vacation from 6 to 4with a provision that employees would be paid 36 hoursfor each week of vacation instead of the previous 44.The Company agreed that an employee who had an enti-tlement of only 2 weeks' vacation would continue to re-ceive the 2 weeks without diminution. Employees enti-tled to 4 weeks could sell 2 weeks back to the Company,but would have to take the remaining 2 weeks on vaca-tion.The remaining item of the Respondent's 25 Septemberproposal related to health and welfare benefits wheremanagement had proposed that employees pay 40 per-cent of the coverage premium for dependents and thatthe provisions of the health and welfare plan be returnedto those in effect for the 1976-1979 labor agreement. On16October it was agreed that the provisions of thehealth and welfare plan would remain unchanged butthat the employees' obligation to pay 40 percent of thecost of coverage for dependents would not exceed a pre-mium of $12 per week. As negotiated, the employees'contributions for that purpose would be $9.50 per weekthe first year and be increased to $12 thereafter.7 4All other terms and conditions of the then-existing col-lective-bargaining agreement were toremain infull forceand effect. The above terms were reduced to writingthat day by Naylor, to become effective,as agreed, on18 October.Answering Maas' question during the 16 October ses-sion about what the Company would do if its 25 Septem-ber proposal was not accepted by 19 October, Naylorand Strausse declared that the Respondent would buy itsraw materials on the open market and that the Dubuqueplant eventually would end up with only 450 jobs. AfterMancuso unsuccessfully tried to persuade Strausse toextend the 19 October deadline, he and Strausse went toa room to see if they could reach agreement. However,when they emerged, the 19 October deadline still re-mained in effect.Mancuso did not attend the parties' negotiatingsessionon Saturday, 17 October, when the union negotiatingpleted formulating their position, but the Union had not had an opportu-nity to do the same However, faced with the Company's "most recentultimatum," the Union had been able to receive the two reports thatmorning only by instructing GTC to waive preparation of a full answer-ing statement,as was its right under the parties'agreement,and to submitits present report and the Price Waterhouse response, together with suchrebuttal as GTC could prepare within a few hours74 TheRespondent was self-insured 528DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcommittee, trying again, submitted the following de-mands of that date:(1) The rate shall be $10.02 an hour.(2)The Cut and Kill Department and all allieddepartments shall be recalled.(3)Everything else in the present contract shallremainas i8.76The company representatives declared their above 16October offer, reached by negotiation, to be final, repre-senting achange from what the Respondent had pro-posed on 25 September.The Union's membership voted to accept the Compa-ny's 16 October proposal at a meeting held for that pur-pose on Sunday, 18 October, against the recommenda-tion of its leadership, including Mancuso, who urged re-jection.As a result, representatives of the Respondent and theUnion executed a memorandum of agreement on 19 Oc-tober, extending the term of the collective-bargainingagreementto 1 September 1983. This agreement, withlittlemodification, embodied the 16 October proposal.F. The Context of GTC's ReportAlthough the Respondent' criticized GTC's report,when delivered,as superficial, the Company actually hadarrangedthatGTC conduct onlya special examination,rather thanan audit, of its financialrecords.76Conspi-cious limitationswereimposed regardingwhat was pro-vided to GTC and regarding what GTC could discloseto its client, the Union.Although Ulve testified that notime period restraintshad been placed on GTC,77 which firmhad had access75Mancuso was not consultedbefore the Union's 17 Octobercounter-proposal was submitted78 As explained by Ulve of McGladrey Hendrickson, accounting firm'sservices include audits,reviews,compilations,and special examinationsThey differ as followsAn audit is a extensive examination of a client's financial recordsleading to an opinion as to the accuracy of a client's financial state-ment and auditing techniques Audits provide for third party verifi-cation of account balances,inspection of assets and more The endresult of an audit is an accountant's report stating that, in the ac-;countant's opinion,the subject company'sfinancial statement fairlypresented its financial position and the results of its operationsA review involves a lesser degree of investigation and normallyconsists of interrogation of company officials concerning accountingbalances and includes some statistical analyses and analytical reviewA review could culminate in a report to the effect that the account-ant noted nothing that would lead him to believe that the financialstatementswere not fairlypresentedA compilation entails the use of virtually no investigative tech-niquesThe client's raw financial data is merely assembled into a fi-nancial statement formatHere,the accountant disclaims responsibil-ity for the accuracy of numbers used in the compilationA special examination, which category includes what was per-formed hereby GTC,iswhere an accountant is employed to con-duct specific procedures set by the client rather than by the account-antSuch procedures may be extensive or very limited Followingsuch an examination,no opinion would be rendered as to the overallfinancial statement,but such a report would contain a recitation ofthe procedures used and the findings resulting from those proce-dures77Ulve's testimony that GTC could have issued its report based on anexaminationof a Company's records for 5 years rather than 1 year if ithad chosen, fails to take into account the pressures concurrently imposedby the Respondent to obtain early acceptance of its contract proposals,to the Respondent's complete corporate records andMcGladrey Hendrickson's files, GTC, in its final report,stated that it nonetheless had been refused the followinginformation.1."Management letters," which are reports fromthe Company's outside auditors describing the-Com-pany's internal accounting controls and related mat-ters 782.Information regarding the recently-acquiredRochelle plant, particularly financial projections.793.Copies of the most recent examination reportsissued by the Internal Revenue Service.804.An analysis of repairs and maintenance for'thecurrent year, describing the expense [this is notreadily available to the Company].8 iincluding the use of Company-imposed deadlines accompanied by threatsof large-scale losses of operations and jobs By the time the concessionswere being discussed against the 19 October deadline, the Union alreadyhad realized the loss of hundreds of jobs in the relocated hog kill and cutIn the context of the controversies and delays surroundingGTC's per-missiblework procedures,records access and what it could report, itwould not be realistic tofind that GTChad had time to meaningfullyreview the Respondent's records for a greater period than the single yearcovered in its report78 Purdy,the Respondent's former chief financial officer, testified incontradiction,that although Anderson's original 23 June request for fi-nancial information had not included management letters, the Respond-ent, in fact,-had given GTC accountants the only existing managementletter,dated27 November1978, prepared by McGladrey Hendricksonand addressed to the Respondent's board of directors I credit Purdy'saccount as he was better situated than the General Counsel's witnesses toknow what documents of this type had been available79Ulve testified that information regarding the Rochelle plant hadbeen denied because not relevant to historical analysis, but he did con-cede awareness that the material had been requested to enable the Unionto bargain intelligently concerning Company-suggested contract modifi-cationsAlthough Ulve originally testified that information had not beengiven to GTCconcerning the acquisition cost for the Rochelle plant andexpenditures to make that plant operational because such information. hadnot been requested in Anderson's 23 June letter,after examining thatletter,Ulve acknowledged that such information,in fact,had been re-quested but had not been providedWhile Anderson's 23 June financialdata request predated the purchase of the Rochelle plant,itstillwaspending before the Respondent well after that plant was acquired and, ofcourse,during GTC's involvement80 Ulve testified that the IRS examinations were not furnished to GTCbecause not specifically requested in Anderson's 23 June letter and as theCompany was not thrilled to give that information to outsiders On cross-examination,however, Ulveconceded that if his firm had been examininga company'sfinancial situationwithout prior knowledge of its tax as-pects, an analysis of IRS reports would be relevant to his firm's inquiry,whether an audit or a special review,and that any IRS reports on filewould be validly incorporated among the corporate records, and validlyrequestedUlve also conceded that the withholding of such records hadbeen inconsistent with the guideline recommendations in his 10 July letterto the Respondent's board chairman where he had noted that"the natureand extent of other audit procedures will be based on the professionaljudgment of the auditor"In sum, explainingwhy theIRS reports hadnot been furnishedto GTC,Ulve stated that that data had been withheldbecause of its sensitivity and because not specifically requestedAt thesame time,however, Ulveconceded that the Respondent had providedGTC with financialreports, source documents, journals and ledgersunder the general request for corporate records although also not specifi-cally requested in Anderson's letter-81 Purdy testified that information concerning repairs and maintenancefor the then-current year had been furnished in the form of a computer-ized list showing the dates,vendors and demands relating to each ex-penditure charged to the repairs and maintenance accounts Requested in-formation was not available beyond what had been in the computer DUBUQUE PACKING CO529The Respondent's rationale for inconsistently havingprovided GTC with certain data that had not been spe-cifically requested in Anderson's letter while refusing tofurnish other materials on the ground that it had notbeen specifically referred to there was that the Respond-ent had considered certain documents confidential anddid not feel obliged to make them available if not soasked for and agreed to in advance Management deci-sions about what should be furnished to GTC were madecollectivelyby Stoltz, Purdy, and the Respondent'scomptroller,MichaelMcCoy, in consultationwithNaylor Ulve denied that the Respondent's later threat tosue GTC had been made because of disagreement withthe $6 million in exceptions taken by GTC which wouldturn a profit for the Dubuque division. The lawsuit hadbeen threatened because the Respondent did not believethat the methods used by GTC in developing its conclu-sions had been justified. In addition, Ulve related that theRespondent had had numerous objections to other con-clusions in GTC's report and that the conclusion con-cerning the $6 million differential was only the mostglaringUlve explained that the Respondent considered eachplant to be a profit center and that separate books andrecords,were maintained for each plant to enable inde-pendent determination as to every facility's profitability.Nonetheless, although the Respondent knew of the finan-cial picture of each of its plants, McGladrey Hendrick-son's work for the Respondent had been directed towardformulating an opinion on the Company's consolidatedfinancial situation rather than that of particular facilities.The Dubuque plant, however, as the headquarters facili-tywas not considered, separately, but as part of theabove-defined Dubuque division.GTC's final report, as delivered to the Union on 16October, differed from its handwritten preliminary draftdelivered to Ulve in that the final report did not empha-size the unquantified exceptions as had been done in thepreliminary draft.Accordingly, applying the $2,412,000in quantified exceptions, the Respondent's reported lossesinGTC's final report would have been reduced to about$5million as opposed to the preliminary draft whichcombined both quantified and unquantified exceptions toreflect not a fiscal year loss but a profit somewhat inexcess of $1 million.G Operations at the Rochelle Plant, Reasons forAcquisition, andClosingof Other PlantsThe Company's hog kill, cut, and pork processingplant in Rochelle, Illinois, situated about 110 miles fromtheDubuque facility, began operations at the end ofAugust 1981, as noted, and continued until 15 October1982,when that plant and the Dubuque facility bothwere closed and sold.As announced in various media releases and other pro-nouncements before the opening at Rochelle, the Re-spondent used the Rochelle facility to substantially re-place the Dubuque facility. As production in Rochelleincreased, there was a corresponding reduction at Du-buque until the hog kill and cut processing departmentsand related operations there were completely phased out.Larry J. Tangeman, general plant superintendent at Du-buque, became superintendent of the Rochelle facilityand about 13 members of Dubuquemanagement alsowere transferred to Rochelle, as was certain productionequipment.The purposes of the Rochelle plant, toslaughter hogs, dress carcasses, and to process pork intohams, bacon, and sausage, were the same as at the Du-buque plant 82 The Union did not seek to negotiate thetransfer of Dubuque employees to Rochelle and no Du-buque employees were hired there.The Respondent, in turn,maintainsthat other factorsbesides high labor costs at Dubuque motivated the open-ing of the Rochelle plant. The Respondent, which hadneeded an unobtainable $5 million in borrowed funds toupgrade the Dubuque plant had in the Rochelle plant anewer, modern, better designed facility, available on fa-vorable termsAlso, the Company argued that it haddone all it could to remain in Dubuque, eventransferringwork there from other closed plants, and noted that ithad not issued the contractually required 6 months'notice of closing of the Dubuque hog killand cut untilthe end of March when its banks cut off financing.83Even then, it had advanced its wage freeze/profit-shar-ing proposal as a way of trying to keep those operationsatDubuque.The Company asserts that the 1 July deadline for re-ceiptof the Union's answer toits8Junewagefreeze/profit-sharingproposal had been necessary toenable the owner of a plant the Respondent intended tolease at the time to prepare in advance for the Respond-ent's occupancy on 3 October, at expiration of the 30March 6 months' notice The 1 July deadline continuedto be viable even after the lease options were droppedbecause of the continued financial difficulties and theclose-followingcommitmentto purchase the Rochelleplant.Had the Union agreed to its June proposals, thework relocation might not have occurred, the Respond-ent argues,because the Company then could have re-turned to its bankers and requested another opportunityat DubuqueIn support of the contention by the General Counseland the Union that the Rochelleplant was atransfer-re-placement for the Dubuque hog slaughter and processingoperations opened to retaliate for the Union's failure toaccede to the Respondent's Juneproposal formidtermcontract concessions, these parties introducedtranscriptsofNaylor's testimony both before the U.S. DistrictCourt for the Northern District of Illinois inZipp v. Du-buque Packing Co.,an injunctionproceeding heard 11and 18December1981, and in an unfairlabor practiceproceeding beforeAdministrativeLaw Judge MaryEllen Benard inDubuque PackingCo.,84 on21 January81 In accordance with the definition derived from the above 8 Septem-ber 1980 award of Arbitrator Merton Bernstein, I find that the transfer oftheDubuque hog kill and cut operations to Rochelle did not constitutesubcontracting of such work Arbitrator Bernstein had held that subcon-tractingmeant the purchase by one enterprise of the goods or servicesproduced by another enterprise and not the transfer of work from onecompany unit to another unit of the same Company83The Respondent's relationships with its banks will be describedbelow84 See JD-250-82, dated 18 June 1982 No exceptions having beenfiled, Judge Benard's decision, relating to events at the Rochelle plant,was affirmed by the Board on 20 July 1982 530DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1982Naylor's testimony in these matters showed thatthe Respondent's decision to acquire the Rochelle plantfor hog slaughtering and meat processing was made im-mediately after the Union's failure in late June to acceptthe Respondent's proposed wage freeze and profit shar-ingmodifications.The Respondent reachedagreementwith Swift & Company for the purchase of the Rochellefacility on 10 July and opened it on 31 August. Accord-ing to Naylor, the agreement for 'the purchase of the Ro-chelle plantwas made "once it was clear that [theUnion] would not modify the contract," and he agreedthat, "The reason . . for the acquisition for the Ro-chelle,was directly related to the closing of the kill andcut in Dubuque."In this regard, the General Counsel also adduced thetestimony of Jim Fisher, a reporter for a DeKalb,Illinoisnewspaper who related that he had called Naylor on 11July to obtain details of the Respondent's purchase of theRochelle plant. According to Fisher's uncontradicted tes-timony,Naylor confirmed that the plant had beenbought by the Respondent, that hog slaughter wasscheduled to begin at Rochelle on 31 August, and thatprocessing operations were scheduled to begin shortlythereafter.Naylor told Fisher that when the plant was infull operation, which Naylor expected to occur in earlyJanuary 1982, the plant would employ about 700 produc-tion employees and about 100 additional supervisory oradministrative personnelNaylor stressed that the hogprocessing operation at the Rochelle plant was going tobe a replacement for the like operations then at the Du-buque, Iowa plant and that the reason for this transferwas that labor costs were too high. Naylor told Fisherthat the lowest paid production employee at the Du-buque plant was earning $10 44 an hour. A number ofthe production employees at the Dubuque and some ofthe union personnel were under the impression that theRochelle plant was going to be in addition to the hogprocessing operation at the Dubuque plant, but Nayloremphasized that that was not the case. It is simply goingto be a transfer and once the Rochelle plantwas going,itwould take over about 75 percent of the hog process-ing operations that were then at the Dubuque plant, andabout 1400 Dubuque employees would lose their jobs asa result. The Rochelle plant would have the hog slaugh-ter capacity of about 5400 pounds a day. Fisher's newsstory based on this interview appearedin hisnewspaper.JamesD. Purdy, who had been the Respondent'streasurer and chief financial officer in 1981, testified con-cerning the Respondent's decision to acquire the Ro-chelle plant. Purdy related that when, in January of thatyear, the Respondent's lead bank gave notice to theCompany that it wished to end their financingarrange-ment, the Respondent acted to demonstratewillingnessto control its affairs and curb its losses, closing its plantsinWichita, Kansas, and South San Francisco, California,on 1 February. Later that same year, the Respondent'sBlue Ribbon plant in Dubuque and its Vinton, Iowaplant both were closed.The record, in fact, shows that in other years, the Re-spondent had closed a number of additional plants beforeshutting down its main Dubuque facility. These othershutdowns had not affected employment opportunities atthe Dubuque plant. When the South San Francisco plant,which had done meat processing similar to that done inDubuque-the production of hams, sausage, and bacon-was closed, some bacon and ham operations were trans-ferred to the Dubuque plant Although the South SanFrancisco plant had been in operation, the Respondenthad followed a practice of moving work back and forthbetween it and the Dubuque plant, producing the above-described products alternately at each of those plants de-pending on where the products were being delivered andwhat raw materials cost.The Blue Ribbon plant, referred to in Arbitrator Bern-stein's award, had been opened in Dubuque around 1966,when certain operations such as the bacon line had beentransferred there. The Blue Ribbon plant produced grill-ready lines, where bacon was layered on sheets of paperto be turned over onto a restaurant grill. Also, the hamdicingoperationused in restaurants to make largebatches of ham, macaroni and cheese was produced byBlue Ribbon on a machine transferred in 1970 from theDubuque plant.When the Blue Ribbon plant closed inthe latter half of 1981, the ham dicing machine was re-turned to the Dubuque facility.When the Respondent's Chicago, Illinois plant closedin 1979, work performed there was transferred to the Re-spondent'sMilwaukee,Wisconsin plant.Work done atthe Respondent's Vinton, Iowa plant was transferred tothe Dubuque plant when that plant closed in December1981.The Respondent also operates what principally was anunprofitable beef fabrication plant at Denison, Iowa, thatisconsidered a part of the "Dubuque Division." In theperiod from 1978 to 1980, the Respondent added proc-essing operations such as ham boning, frankfurter pro-ducing equipment, and baconlines.Employees at the Re-spondent's Chicago, Vinton, and Denison plants wererepresented by different sister UFCW locals, and not byLocal 150ANaylor testified that the South San Francisco planthad been closed primarily because of labor costs. TheChicago plant had been closed because of a combinationof labor costs and the plant's poor location. The Vintonplant had been closed for a variety of reasons, but thatlabor costs had not been a particularly significant factor.Basically, the volume of processed meats produced atVinton had been declining and sales requirements couldhave been met by producing those goods at the Dubuqueplant.By closing the Vinton operation, the Respondentwas able to significantly reduce its overhead and putsomeproduction volume back into the Dubuque plant tohelp meet the overhead at that large facility.From 1975 to 1982, the Respondent had had a total 13plants where it was engaged in slaughter and/or process-ing of beef and pork. The South San Francisco, Milwau-kee, and Denison plants were in engaged only in meatprocessing and no slaughtering was done on those prem-ises.By the time the present hearing ended, the 11 plantsoperated by the Respondent at the start of the hearinghad been reduced in number to 5.According to Purdy, with limited capital resourcesand inability to secure $5 million in financing to upgrade DUBUQUE PACKING COtheDubuque facility, the Respondent retained severaloptions to maintain its level of pork sales. First, the Re-spondent could close the slaughter operation and buyfresh pork on the open market for processing at its exist-ing plant Second, the Respondent could find and rentanother slaughter facility Third, it could buy another fa-cility, and, fourth, the Respondent could attempt to builda facility to replace the hog slaughter plant that had beenshut downThe purchase of slaughtered hogs on the open marketwas a viable option to the Respondent even in the faceof its financial difficulties because, under industry prac-tices, the Respondent would not be obliged to pay atonce for livestock,as was required in acquiring live ani-mals for slaughter, but would be able to buy such rawmaterials for processing at its existing facilities on aschedule of delayed payments.The leasing of a plant with slaughtering capabilitieshad more favorable cost implications in that it would notbe necessary to raise capital to purchase or to build aplant.Rental costs would require only a limited financialcommitment, and major capital then only would beneeded to pay for cattle or hogsThe purchase of a plant was considered by the Re-spondent to be preferable to building a new plant in that,ordinarily, plants are available for sale at discount TheRespondent would be able to take immediate occupancyof a purchased facility without the 1-1/2- to 2-year con-struction period delay during which there would not beproduction, but only aggregating financing costs.Purdy explained that the last option, plant construc-tion,was not practical because there was no availablecapital.As the banks would not lend the Respondent the$5 million to make necessary improvements to the Du-buque plant, they certainly would not loan as much asthe $70 million that might be necessary to build the newplant.Also, as noted, while the plant was being built, itwould generate no income.Weighing these alternatives, the Respondent decidedto buy the Rochelle plant. In the view of Purdy andStrausse, the Rochelle plant clearly was more efficientthan that in Dubuque. The Rochelle plant was about 20years old, essentially a one-story construction, the secondstory generally used for storage and coolers. These wit-nesses testified that the Rochelle plant had been designedas a showcase with the very latest hog slaughter technol-ogy. Therefore, the Rochelle plant did not require thekind of modernization investment needed by other moreobsolete plants that had been inspected by the Respond-ent.By contrast, the Dubuque plant was 50 years old, con-sisted of five stories, including the cellars.Many addi-tionshad been built to that structure through theyears.8585 Straussetestified that unlike the Dubuque plant, there was a moremodern, effective procedure than,the rosin dip at the Rochelle facility forthe dehairing of carcasses This antiquated procedure at Dubuque used alarge tank filled with rosin kept at high temperature Hogs were dippedinto the hot rosin which then solidified Then, when the rosin was pulledoff, the fine hairs also were removed Fourteen employees were em-ployed at the Respondent'sDubuque rosin dip531Purdy also disagreed with Anderson's above-describedcharacterization in his 21 April letter to Maas, of the Ro-chelle plant then owned by Swift as a multistory, poorlydesigned facility, located in an area where the hogsupply was not ideal Purdy testified that Anderson hadbeen wrong. Only cosmetic changes had been needed tothe Rochelle power supply, refrigeration, and for someof the meat processing facilities, but that it had been pos-sible to operate the basic slaughter and cutting facilitywithout change. On the other hand, continuing at Du-buque would have involved changing certain basic proc-essing operations.Also, however accurate Anderson'sobservations concerning the hog supply near the Ro-chelle plant may have been when his letter was written,that problem had ended as the Respondent and Swift nolonger were competing against each other in that areafor hogs.The above testimony extolling the desirability of theRochelle plant over the Dubuque facility in terms of mo-dernness, efficiency and investment costs is countered bythe fact that in the late 1970s, the Respondent had spentapproximately $27 million in improving the Dubuqueplant,86 and approximately$45,000 more was expendedon the chain system in the early spring of 1981 to accel-erate hog slaughter capabilities there Strausse concededthat the Respondent's then-Board Chairman Wahlert hadbeen correctly quotedas statinginOctober 1982, whentheRespondent closed the Dubuque facility, that theplantwas not antiquated but, was virtually state of theartWahlert's favorable view of the Dubuque plant wassupported by events that occurred after the Respondentfinally closed it in October 1982 A new company, FDLFoods,87 acquired the Dubuque plant where, within 6months of takeover, it opened hog kill and cut oper-ations.When thehearing in this matter ended,FDL wasoperating a hog kill and cut in the Dubuque plant in thesame area of that facility where the Respondent previ-ously had conducted such operations and was continuingto use the above-described rosin method of dehairing.88When the Dubuque plant was reopened by FDL, nochanges were made to the hog kill and cut main chainequipment. FDL did not change themanning atthe gam-brel station although, at the time of the hearing, it wasoperating with the chain speed of 845 head per hour thatthe Respondent had sought in March 1981 There havebeen slight increases in total manning on the floor. FDLplanned to spend in excess of $2 million to further re-model the hog kill operation, and had obtained Federalfunding for this purpose.When FDL opened the Dubuque plant after it wasclosed by the Respondent, an hourly rate of $6 was paid.86 Arbitrator Richard Pegnetter's above 6 June 1980 award referred toa company expenditure of approximately $20 million in 1979 to renovatethe Dubuque facility87 FDL is an acronym for "fleur-de-lys," the Respondent's logo88A number of FDL's executives had been senior officials with theRespondent, including Board Chairman Robert HWahlert, Strausse, andNaylor,who became FDL general counsel and corporation secretaryFDL was not made a party to this proceeding pursuant to an agreementreached by the parties 532DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAfter a period, individual employees were raised to $7an hour but had practically no fringe benefits.In her Board-enforced decision, supra, involving theRespondent's activities at Rochelle, Judge Benard foundthat the Respondent, after "stringing along" Local 1218,UFCW, the employees' bargaining representative whenthat plant had been operated by Swift, violated Section8(a)(2) and (1) of the Act by recognizing rival TeamstersLocal Union 710 at a time when the Respondent did notemploy a representative complement of employees thereand when the Union did not represent an uncoerced ma-jority of the Respondent's employees; by entering into acollective-bargainingagreementwith the TeamstersLocal in such circumstances; by granting the TeamstersLocal access to the plant to meet with and distribute itsliterature to employees during working time and by as-sistingthatUnion in obtaining authorization cards fromemployees.Judge Benard found that the Respondent had inde-pendently violated Section 8(a)(1) by threatening em-ployees with reprisals because they had been subpoenaedto testify in an injunction proceeding brought under Sec-tion 10(j) of the Act.89 The General Counsel inarguingthat the Respondent here violated Section 8(a)(3) of theAct, cites JudgeBenard'sfindings as evidence of the Re-spondent's animus againsttheUFCW International, itsLocal Unions, including Local 150A, and employees sup-portive of UFCW.As noted, the Respondent closed and sold its Rochelle,Illinoisplant on 15 October 1982 and, having previouslyissued the contractually required 6 months' notice, alsoclosed and sold its Dubuque, Iowa, plant on that samedate.H. The Respondent's Financial Difficulties; BankingRelationshipsThe Respondent contends that the relocation of theDubuque hog kill and cut was merely a good-faith re-sponse to genuine financial necessity of which its laborcosts were but a part. In this regard, the Respondent pre-sented detailed evidence of the difficulties experiencedwith its banks at the time, and thereafter, as proof of itsfinancial situation and also to show that the hard bar-gainingpositions it had takenin seekingeconomic con-cessionsfrom the Union from 1978-1981 with respect toreducing and ending incentive pay, increasing productiv-ity, the wage freeze, and other matters had been neces-sary reactions to pressures imposed by the Company'slendinginstitutions.Purdy explained that industry practices mandated thatslaughtering firms regularly obtain financing for their op-erations. Although the Respondent purchased animals forcash and was required under the Packers and StockyardsAct to pay for suchanimalswithin 24 hours of delivery,therewas a regularly observed delay in payments re-ceived by the Respondent for its product The Companysold fresh meat on credit (trade) terms, receiving pay-89 Judge Benard alsofound thatTeamstersLocal 710, inaccepting theRespondent's assistance,by thus securing recognition and its collective-bargaining agreement,by maintaining and enforcing such agreement, andby other conduct,had violated Sec 8(b)(1)(A) of the Actmenton anaverage of approximately 20 days. The Com-pany was paid for boxed beef9O in approximately 25days.The Respondent was paid for processed meats ifrom 25 to 40 days after it had paid for the live animal.The Company also required financing for its payroll andcapital improvements.Historically, for the preceding 50 years, the Respond-ent'slong-term operating capital requirements92 were fi-nanced by Mercantile Bank of St. Louis The Company'sshort-term seasonal needs were met by small loans ob-tained from local banks.The Respondent's lastprofitable year was 1976. In1977, the Mercantile Bank stopped being the Respond-ent's sole major lender when the Respondent's needs foroperating capital and its general credit requirements ex-ceeded that bank's legal lending limits. Accordingly, in1977, two new basic arrangements were entered into: (1)the Mercantile Bank provided the Respondent with a $10million loan maturing over a 10-year term at an interestrate of 8-1/4 percent; and (2) concurrently, a group ofbanks led by the Mercantile Bank joined together toextend a revolving $15 million line of credit to the Re-spondent. This revolving loan represented preapprovedcredit up to the stated maximum level, usable at the Re-spondent's option, to the extent desired. This contrastedwith thelong-term $10 million loanwhich the Respond-ent received immediately from the Mercantile BankBoth the short- and long-term loans were unsecured.After entering into the above credit arrangements of1977, the banks took greater interest in the Respondent'saffairsand beganto require increasing amounts of infor-mation about' the Company's operations. As part of thislargeroversight, the banks sought more frequent reportsconcerning the Respondent's various departments andoperations, including the Dubuque plant.In 1979, the revolving credit agreement was increasedto a $45 million line. For this higher credit line, thebanks, for the first time, required that the Respondentpledge its inventory and accounts receivable as security.The bank's lienon the Company's inventory and ac-counts receivable was taken as the Respondent had in-curred frequent losses andas itappeared to have a dete-riorating ability to make repayment.The banks, as noted, also began to require the Re-spondent to provide more information on a continuingbasis.This began with a demand for quarterly reports,thenmonthly reports. As the banks reviewed the Re-spondent's operations, plant by plant and department bydepartment, they became concerned. These concerns fo-cussed on the quality of the accounts receivable, and thebanks demanded that the Company become more strictinwritingoff accounts. The lenders'anxietiesover loancollectibilitywas reflected in the interest rate on the re-volving credit which had been increased in 1979 to a90 Boxed beef is cut into primal cuts and packaged in boxes, as op-posed to fresh beef sold in carcass form9iAbout 80 percent of the Respondent's pork products were proc-essed92Operating capital is the funding required to pay for the acquisitionof raw materials, processing, and the finished goods inventoryWhen theRespondent's operating capital from retained accumulated earnings wasexhausted, sources of credit were required DUBUQUE PACKING CO533rate 2 percent above the prime rate, the rate that majorbanks charge their most preferred customers Normally,a large, long-established customer such as the Respond-ent could expect to pay the prime rate.At the time, the Respondent's plants at Denison andDubuque were suffering fairly consistent losses, with theheaviest at Dubuque At the time the memorandum ofagreement ending the incentive system was signed on 26August 1980, the banks involved in the Secured Revolv-ing Credit Agreement of 31 July 1979, through the leadMercantile Bank, had threatened to cut off financingIn a letter, dated 4 December 1980, from the Mercan-tileBank as agent for the banks participating in to therevolving credit agreement, the Respondent was advisedof the following result of the banks' deliberation at a 20Novembermeetingin Chicago1.The Banks are unwilling to issue a letter ofcredit to guarantee your repayment of the perma-nent financing secured by the Beef plant acquiredfrom Illini Beef Packers, Inc.932.The Banks are unwilling to extend additionalcredit at this time.943.The Banks will agree to permit the Dubuquebeef kill operation to remain open until February12, 1981,95 upon your acceptance of the followingconditions . .The Mercantile Bank's letter concluded by imposing aseries of stringent demands for financial data which alsoanticipated the Respondent's retention of an independentmanagement consultant.On 15 January 1981, the Respondent's board chairmanWahlert, President Stoltz, and treasurer Purdy, met attheMercantile Bank in St. Louis with bank officials. Atthat meeting, these officials, as spokepersons for the leadMercantile Bank, stated their desire to terminate the re-volving credit agreement and also announced that theywere calling the 10-year $10 million credit because of de-fault.96 The events of the 15 January meeting were con-firmed in a letter to the Respondent from the MercantileBank.On 17 March, replying toan earlierletter by the Re-spondent's president emeritus Robert C.Wahlert, pro-testing theMercantile Bank's withdrawal of support, asenior official of that bank expressed regret at the sever-ing of a 50-year relationship, but suggested that theCompany seek lenders to replace the Mercantile, reiterat-ing that that bank's management had "lost its confidence93 The Respondent had purchased the beef plant from Illmt Beef Pack-ers on 17 October 1980 As noted, this plant was closed a year later94The banks' refusal to extend additional credit meant rejection of a$5 million proposed loan sought to modernize the Dubuque plant Thisrejection and the Respondent's later inability to obtain such financingelsewhere presented a major problem to the Respondent in continuing atDubuque95As shown above, the Respondent had served the contractually re-quired 6 months' notice of intent to close the Dubuque beef kill operationon 10 June 1980 Although the banks, in the 4 December letter, grantedtheDubuque beef kill a reprieve, that operation, as noted, did not enduntil the Dubuque plant was shut down and sold in October 198296As the prime rate in March 1981 had risen to 20 percent, whateverthe equities,it is reasonable to assume that the bank was eager to get outfrom under a long-term loan that carried an 8-1/4-percent interest chargein the ability of the Dubuquemanagementto effectivelymanage its affairs in the most competitive meat packingindustry." The bank noted that the term loan had beencalled because of default, but that the default had beenwaived until 31 March 1981.97Earlier, after notification at the 15 January meetingthat the Mercantile Bank was calling the $10 million loanand that the revolving creditagreementwould be cutoff, the Respondent took a number of cost-cutting meas-ures to save money and to demonstrate that managementwas responsive to its financial problems. The Companypromptly closed its plants inWichita,Kansas, and inSouth San Francisco, California, on 1 February, submit-ted a list of cost-cutting projects to the bank group bycorrespondence, dated 16 February; and, at the sametime, actively tried to find replacement credit sources.The Respondent's 16 February letter to the bankgroup sought to address the bankers' primary concern,the continuing losses at Dubuque It listed a series of ac-tions already taken to stem such losses and indicatedother cost control measures instigated but not fully inplace as of that date. Among the 12 items listed as al-ready having occurred was the agreement eliminatingthe incentive systems, which allowed retuning and re-scheduling of production work-loads with resultant firstyear savings estimated at a minimum of $5 million. Alsoincluded in this category were elimination of cost-of-living increases for nonbargaimng unit personnel, elimi-nation of the overtime premimum for exempt supervisorypersonnel, reductions in the office and sales force, tight-ened maintenance controls, and the retention of a costreduction specialist.Among cost control measures started but not yet com-pletedwas a projection that the new pork kill chainspeed of 845 head per hour, up from 750 per hour,would be in place on 15 March; promised negotiationswith Dubuque labor unions concerning total eliminationof the pension plan at the Dubuque plant and the freez-ing or elimination of cost-of-living allowances for hourlyrated personnel 98Nonetheless, as stated, on 31 March, the banks termi-nated the revolving credit agreement and the MercantileBank called the long-term loan.99The parties stipulated that after the termination of thecreditarrangementwith the bank group headed by theMercantile Bank, the Company sought financing fromanother group of lenders headed by Manufacturers Han-overCommercial CorporationThiswas undertakenprior to and during the extension period required underthe revolving credit agreement terminated by MercantileBank. Broadly, under the terms of its 8 April proposal,Manufacturers Hanover offered to arrange a credit line97When the bank called the long-term note on 15 January, it gave theRespondent until 31 March 1981 to repay The Respondent met this obli-gation,which, chronologically, coincided with the Respondent's issuanceof the 6 months' notice of closing of the Dubuque hog kill and cut98 The rest of the letter was directed to measures that would be takenwith respect to other company facilities not directly affecting Dubuque99Even before its 16 February letter to the bank group concerningcost cutting, the Respondent had sent its 8 December 1980 and 29 Janu-ary 1981 letters to the Union also detailing other cost-cutting measures atthe Dubuque plant 534DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDof $50 million for the Respondent and its operating sub-sidiaries subject to the posting by the Respondent ofvery substantial collateral, Manufacturers Hanover's abil-ity to sell major participation in the loan to other finan-cial institutions, and continuing satisfaction by Manufac-turersHanover and other loan participants with every-thing else, including the Respondent's financial condi-tion.A new financing arrangement was entered into withthe Manufacturers Hanover group in June 1981. Howev-er, on 7 January 1982, a participant lender, The First Na-tional Bank of St. Louis, subsequently renamed the Cen-terre Bank, gave its written notice of withdrawal.'°° Byletter of 26 February 1982, another lending group par-ticipating in theManufacturersHanover credit, theBanks of Iowa, also gave the Respondent notice of intentto withdraw unless the Respondent's financial figures forthe first 6 months of its 1982 fiscal year should warrant adifferent judgment.'01Centerre Bank withdrew as aresult of the classification of the loan to the Respondentas substandard by the U.S. Comptroller of the Curren-cy102Following Centerre Bank's notice of withdrawal fromtheManufacturers Hanover group, the Respondent un-successfully attempted to replace it with two other St.Louis banks The Commerce Bank of St. Louis and theSt.Louis County Bank politely declined to finance theRespondent by letters of 23 February and 16 March1982, respectively, and Manufacturers Hanover terminat-ed its financing agreement by letter to the Company,dated 27 April 1982.103 '100 By 1982 when The First National Bank of St Louis withdrewfrom the Respondent's financing arrangement, the events alleged in thecomplaint here already had occurred. 101 Unlike correspondence from certain other banks wherein unfavorable decisions concerning extension of credit to the Respondent was po-litely couched in nonspecific terms, the Banks of Iowa noted that the Re-spondent's credit had been listed as "substandard both by the Comptrol-ler of the Currency for national banks examined, and the F D I C forstate banks," and that the Banks of Iowa had been unable to successfullychange that classificationNoting the losses sustained by the Respondentin the past year and the unencouraging trends in recent years, the Banksof Iowa credit committee recognized the weakness of the Respondent'scredit102 Pursuant to my protective order issued in accordance with thestipulation of the parties, see R Exh 26, certain reports by the Comptrol-ler of the Currency received in evidence in a closed envelope as R Exhs42(a) and (b) are classified for confidential treatment and, at the conclu-sion of this proceeding, should be returned under seal to the custody ofthe Comptroller of the Currency103 Earlier, on 23 January 1981, the Respondent, through the directorof community development for the city of Dubuque, submitted a requestto the Economic Development Adminstration, Denver, Colorado Re-gionalOffice, for a "grant/loan package" to finance the $5 million incapital improvements to modernize the Company's Dubuque hog kill de-partmentThis application, which was long and detailed, set forth theRespondent's financial and credit difficulties, pointing out, among otherthings, that its then-current credit arrangements would not accommodateplant improvement at Dubuque Although the nine other plants then op-erated by the Company were considered profitable, the Dubuque plant'slosseswere sufficient to make the Respondent's overall operations onlymarginally profitable in the most recent fiscal year, causing the Respond-ent's lenders to challenge any extension of its credit limit The 45 millionin additional credit sought was necessary to restore the Dubuque plant toprofitabilityThis application,which essentially corroborated the Re-spondent's account of its financial circumstances by contemporaneouscommunication to third parties disinterested in this proceeding, was laterrejected by the Economic Development AdministrationI.Discussion and Conclusions1.Decisional bargaining about work relocationa Legal principlesWhen this case was brought, as noted, the GeneralCounsel and Union relied mainly onLos Angeles MarineHardwareCo.,104 and, onMilwaukee Spring,hereMil-waukee Spring1105 andOtis Elevator Co.,hereOtis Eleva-torL106 In those matters, the Board found that the re-spective Respondents had violated Section 8(a)(1) and (5)of the Act by deciding during the terms of collective-bargaining agreements, without the consent of the unionsrepresenting their employees, to transfer operations fromexisting unionized plants to unorganized facilities and,consequently, to lay off employees. These actions wereinfluenced by higher contract labor costs. InMilwaukeeSpring I,the Respondent also was found to have violatedSection 8(a)(3) of the Act.Among the issues here is whether, in the applicablecircumstances, the Respondent's decision to relocate wasamandatory subject of bargaining. InFirstNationalMaintenance Corp. v. NLRB,107the U.S. Supreme Courtheld that an employer's decision "to shut down a part ofits business purely for economic reasons" was not a man-datory subject of bargaining even though labor costsmight have been an important factor in its decision. TheCourt noted, however, that Section 8(a)(3) of the Actprohibited "partial closings"motivated by antiunionanimus, when done to gain an unfair advantage.TextileWorkers v.DarlingtonCo.,380U.S. 263 (1965). TheCourt observed that:Under Sec. 8(a)(3) the Board may inquire into themotivations behind a partial closing. An employermay not simply shut down part of its business andmask its desire to weaken and circumvent the unionby labeling its decision "purely economic."After the present hearing closed, but before briefswere received, the Board, on reconsideration, issued itsdecision inMilwaukee Spring 11,108of which the partiestook note in their posthearing arguments. After briefswere filed here, the Board on reconsideration ofOtis Ele-vator I,supra, rendered its decision inOtis Elevator H. 109Milwaukee Spring IIandOtisElevator IIoverruled theprinciples of the earlier respective decisions in those mat-ters.104 235 NLRB 720, 735 (1978), enfd 602 F 2d 1302 (9th Cir 1979) InLos Angeles Marine Hardware,itwas held that, after bargaining to im-passe, the Respondent, regardless of economic necessity or concern forpreserving bargaining unit jobs, was not free to relocate work from onefacility to another during the contract term without union consentioe 265 NLRB 206 (1982) InMilwaukee Spring I,supra, the partiesstipulated that there had been nounion animus106 255 NLRB 235 (1981)107 452 U S 666, 682 (1981)108 268 NLRB 601 (1984)109 269 NLRB 891 (1984) DUBUQUE PACKING CO535Administrative Law Judge Irwin Kaplan in his deci-sion inInland Steel ContainerCo. t i o provided the fol-lowing analysis, adopted here:The Board inMilwaukee Spring II,found it un-necessary to address the question of whether thework relocation therein constituted a mandatorysubject of bargaining because,inter alia,the partiesstipulated that the Respondent had satisfied its obli-gation to bargain with the Union over its decision.. . . Instead, the Board provided a more limitedmeaning to Section 8(d)10 than had been affordedinMilwaukee (Spring) I,in terms of employer con-straints relative to changes in employment condi-tions during the life of the contract.Now, under the Board's more limited reading ofSection 8(d), where the contract contains no expressprohibition regarding the changes in employmentconditions which the employer seeks to make, "theemployer's obligation remains the general one ofbargaining in good faith to impasse over the subjectbefore instituting the proposed change." In otherwords, in such circumstances, if the employer satis-fies that obligation, he is free to implement (his) de-cision unrestrained by Section 8(d) or Union vetopower.'' . . . Given the stipulation that the em-ployer bargained to a good faith impasse, and thatthe contract did not require the assembly operationsto remain, the Board concluded,interalia,inrevers-ingMilwaukee Spring I,that the employer's decisionto relocate did not modify the collective bargainingagreement in violation of Section 8(d) or otherwiseviolate Section 8(a)(5) of the Act 12The Board foundOtis Elevator IIas the vehicleto treat squarely the subject of whether economical-ly-motivated decisions to relocate and othersimilartypes of management decisions constitute mandato-ry subjects of bargaining within the reach of Sec-tion 8(d).While there, the Board noted that the Su-preme Court inFirstNationalMaintenancehad ex-cluded from its ruling management decisions suchas plant relocations, nevertheless, it decided to takea lead from the Court's overall discussion of man-agement's business opportunities and exigencies,"(to) hold that excluded from Section 8(d) of theAct are decisions which affect the scope, direction,or nature of the business." [Footnote omitted.] TheBoard then provided a partial list of such economi-callymotivated decisions to be excluded from thereach of Section 8(d) as follows.[D]ecisions to sell a business or a part thereof,to dispose of its assets, to restructure or to con-solidate operations, to subcontract, to invest inlabor-savingmachinery, to change the methodsof finance or of sales, advertising, product design,and all other decisions akin to the foregoing.110 JD-7-85, issued 14 January 1985, sl op 10-12 JudgeKaplan'sInland Steel Containerdecision is presently pending before the Board onappealHaving also heardOtis Elevator,Judge Kaplan's experience is par-ticularly germaneInOtis Elevator,unlikeMilwaukee Spring,the Re-spondent conceded that it did not bargain to a goodfaith impasse over its decision to transfer certain en-gineeringfunctions from its location in Mahwah,New Jersey, and consolidate them with its researchand development facilities in East Hartford, Con-necticut.(Otis Elevator I, supra,pp. 244-245). In re-versingOtis Elevator I,the Board found that the es-sence of (itsOtis Elevator II)decision "turned upona fundamental change in the nature and direction ofthe business (rather than upon labor costs), and thuswas not amenable to bargaining." . ..A fortiori,theBoard treated the decisionas a non-mandatory sub-ject beyond the limited reach of Section 8(d) of theAct(Id.)10 Section 8(d) of the Act provides,in pertinent part,that "tobargain collectively is the performance of the mutual obligation ofthe employer and the representative of the employees to meet atreasonable times and confer in good faith with respect to wages,hours, and other terms and conditions of employmentProvid-ed,that there is in effect a collective-bargaining contract coveringemployees in an industry affecting commerce,the duty to bargaincollectively shall also mean that no party to such contract shallterminateor modify such contract"11Whether or not the decision itself is deemed to be a manda-tory subject for bargaining, an employer is obligated to bargainover the "effects of the decision on unit employees "FirstNationalMaintenance,supra,at 681-682i2MemberZimmermandissented,on the basis that Respond-ent's decision to relocate the assembly operations was "motivatedsolely" by its desire to obtain relief from contractual labor costsHe reasoned,inter ala,that such matters are amenable to resolu-tion by the collective bargaining process and are therefore manda-tory subjects of bargaining, which require union consent underSection 8(d),during the term of the contract (See,MilwaukeeSpring II, supra)For the same reasons, Member Zimmer-man joined the majority inOtis Elevator II,in finding that the Re-spondent's decision to relocate therein was not predicated onavoiding contractual labor costs and, as such, was not a mandatorysubject of bargaining (See,Otis Elevator II, suprab.Analysis and findingsIn the present matter,examinationof the parties' 1979-1982 collective-bargaining agreement for the Dubuqueplant, in effect during the relevant period, revealed thatitdid notcontain languageto the effect that functir'fpsperformed by Dubuque plant bargaining unit employeesmust remainat that facility-the type of work preserva-tionprovision discussed by the Board inMilwaukeeSpring II,that contractually would require the Respond-ent toremain inDubuque. Instead, article XXI of thecollective-bargaining agreement, entitledJobElimina-tions,Combinations and Transfers,which contains themostgermane language,provides in relevant part:21.1The Company has the right to discontinue,combine, transfer, or split a job or jobs as the neces-sitiesof the business may require. Before takingsuch action, the Company shall give the Union inwriting the changes desired together with the re-sults to be obtained in making the proposed change.The contract also gave the Respondent authority to doany of the above on temporary basis for up to 30 days 536DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDwithout providing the Union with the specified writtennotice.No reference is made in article XXI, to the trans-fer of work away from the Dubuque facility, and whileemployees whose work should be transferred to a differ-ent department or shift might, under the contract, havefollowed their work, this reference was only in terms ofmovement to another department or shift within the Du-buque plant and not reassignment to another facility.However, consistent withMilwaukee Springs II,absentcontractual work preservation language, if the Respond-ent has met its obligation to bargain in good faith to im-passe over the proposed work relocation and partial clos-ing before instituting the proposed change, it is free toimplement the same unrestrained by the Act. As theBoard noted inMilwaukee Spring II,"an employer neednot"' obtain a union's consent on a matter not con-tained in the body of a collective-bargaining agreementeven though the subject is a mandatory, subject of bar-gaining. See, e g,Ozark Trailers,161 NLRB 561 (1966)."After the issuance ofMilwaukee Springs II,the GeneralCounsel and the Union amended their theory to theextent that they no longer contend that the Respondent'srelocation of unit work midterm in the contract was aunilateral contract modification in violation of Sections8(d) and 8(a)(5) of the Act, nor that threats to relocatebargaining unit work midterm in the contract were, inthemselves, violative of Section 8(a)(1) of the Act.112However, these parties have continued to assert the via-bility of all other conduct alleged in the complaint as un-lawfulIn support of their contention that the Respondent re-located Dubuque bargaining unit work to Rochelle prin-cipally to avoid the high contractual labor costs at Du-buque, and to avoid bargaining with the Union, the Gen-eral Counsel and the Union argue that the decision to re-locate the hog kill and cut, and related departments as of1July was announced as contingent on a reduction ofcontractual labor costs-viz, the Union's willingness toagree by that date to a wage freeze Had the Union ac-cepted the June wage freeze/profit-sharing proposal, therelocation, as then stated by the Respondent, would nothave occurred. Accordingly, the General Counsel andthe Union assert that labor costs at Dubuque was not justone of a variety of factors motivating the Respondent torelocate this work to Rochelle, but that the relocationhad been dependent on and was actually motivated bythe Dubuque labor costs.The General Counsel and the Union further contendthat the wage freeze proposed on 8 June' was but thelatest in a series of midterm economic concessions thathad been sought and attained by the Respondent througha formula where the Respondent's demands for midtermconcessions were backed by Company-imposed deadlinesand ultimatums. Against threats of operational shutdownsand job loss, the Union had agreed to the, 1978 buy-backincreasing incentive work standards by 15 percent, and,later, to the complete discontinuation of the entire incen-268 NLRB at 60312 The General Counsel's corresponding motion, at p 40 of her brief,to amend the complaint by withdrawing par 12 and so much of par 13as refers to pars 6 and 12 is hereby grantedtive system. Even so, the Company had continued toseek further midterm contract concessions, repudiatingitswritten promise made, to induce agreement to end in-centives, that no further concessions, would be soughtduring the contract term if production requirementswere met.113 The matters alleged in the complaint, theseparties in effect argue, stem from the Company's repudi-ation of that pledge, which repudiation was, in itself, un-lawful.The details of the Respondent's financial difficulties, itsproblems with its banks, the loss of its credit, line, inabil-ity to obtain financing to modernize the Dubuque plant,and more, all have been set forth at length above.Summarizing, these facts show that 1976' was the Re-spondent's last profitable year In 1977, the Respondententered into a new credit arrangement for a $15millionshort-term revolving credit loan from a banking consorti-um led by its longstanding financier, the Mercantile Bankof St. Louis which, by itself, also then provided a 10-year $10million loanfor long-term capital needs.Whenthe revolving credit increased to $45 million in 1979, thebanks, for the first time, required that the Respondentpledge its accounts receivable and inventory as 'collater-al,and began to oversee the Respondent's operationswith constantly increasing detail to protect this security.The banks' concern over this loan was reflectedin an in-terest rate to the Respondent, of 2 percent above theprime rate.From December 1980, the Respondent's relationshipswith its banks plummeted and on 31 March 1981, the Re-spondent lost its revolving credit line, was compelled torepay in full the $10 million loan from the MercantileBank, and to seek replacement financingCorrespondence from the banks in' December 1980gave the Respondent a reprieve in closing the Dubuquebeef kill, and the 30 March 6 months' notice to theUnion of "the closing of the Dubuque hog kill and cut co-incided exactly with the loss of the Respondent's creditline andits early repayment of the $10 million loan. Thisevidence effectively counters arguments by the GeneralCounsel and the Union that the 10 June 1980 notice toclose the beef kill had been merely a response to Arbitra-tor Pegnetter's award of a few days before that had beenunfavorable to the Respondent. Rather, it signifies thatthe Respondent's lenders had been pressuring it to closethe beef kill and that the continuation of the beef killwhile the Dubuque plant remained operative 'was an ex-pression of the Respondent's determination to retain thatfunction in Dubuque. In this regard, it is noted that theRespondent continued to bargain with the Union con-cerning the beef kill, later reached agreement with theUnion on beef kill production standards after incentivesended in the hog kill and Cut, 114 and eventually was able111 Ithas been found above that production requirements were met tothe extent that that contingency would not provide the Respondent witha valid basis for seeking fur her concessions during the contract term114Except as asserted t ckground intended to indicate a pattern -ofconduct by the Respondent in seeking to close operations when it did notget its way, the beef kill is not an issue in this proceeding In finding thatthe Respondent showed good faith in retaining the Dubuque beef kill inspite of pressure from its lenders, it is noted that this operation was con-Continued DUBUQUE PACKING COto continue the beef kill operation for the duration of theDubuque plantThe coincidence of the loss of the Respondent's re-volving credit line and repayment of the $10 millionlong-term loan with the 30 March 6 months' notice ofthe closing of the Dubuque hog kill and cut also is signif-icant in defusing arguments that this, too, was dust a vol-untary reaction triggered by the Union's March refusalto agree to or to cooperate in increasing the chain speedas proposed by the Respondent. In the meantime, theRespondent had been trying unsuccessfully since January1981 to raise an additional $5 million in credit from theEconomic Development Administration in order to mod-ernize the Dubuque hog facilities. Representations madein its application for this loan at the time to that thirdparty tend to corroborate the Respondent's Dubuquelosses and financial picture as represented to the Union.After its relationship with the Mercantile Bank andthat group of lenders ended, the Respondent continuedto seek replacement credit and, on 16 June 1981, the Re-spondent on behalf of itself and its operating subsidiaries(other plants), entered into an "Accounts Receivable Fi-nancing Agreement" with a lending group led by Manu-facturers Hanover Commercial Corporation whereby theRespondent obtained a $50 million credit line. This wassecured by liens on all accounts receivable inventory,machinery and equipment, certain real property of theRespondent and its operating subsidiaries, provided forrepayment on demand and for interest at a premium of 3-1/2 percent above Manufacturers Hanover Trust Compa-ny's commercial loan rate Up to $5 million of this $50million credit line was provided by a consortium knownas Banks of Iowa. This group, in early 1982, wrote to theRespondent of its reluctance to continue participationafter the U.S. Comptroller of the Currency, for nationalbanks examined, and the Federal Deposit Insurance Cor-poration, for state banks, had found the credit to the Re-spondent to be substandard.On 27 April 1982, Manufacturers Hanover Commer-cialCorporation sent written notice to the Respondentthat it was electing to terminate its credit arrangementwith the Company 60 days hence, as provided in the Ac-countsReceivable Financing Agreement. In FebruaryandMarch 1982, two other banks declined to extendcredit to the Respondent.' 15Although the $50 million credit arrangement with theManufacturers Hanover group did provide the Respond-ent with a financing source from 16 June 1981 until wellinto 1982, a most relevant period, this arrangement didnot lay all problems to rest. The credit line was costly asitcarried a higher interest rate that was combined withan inducement fee to the lender; the Respondent's assetsand those of its operating plants were heavily pledged astinned at Dubuque without job loss even though the Respondent for ayear ending in the fall of 1981 also operated another beef kill at Genesee,Illinois15 As the General Counsel points out in her brief, the financial eventsoccurring in 1982 postdated the activities alleged as unlawful in the com-plaintNonetheless, these 1982 events were part of a consortium of finan-cial concerns that also preceded, coincided with, and motivated conductalleged in the complaint Taken as a whole, these ongoing financial diffi-culties must be considered germane to any evaluation of the Respondent'sentire financial picture as affecting its relationship with the Union537security, and the future and duration of the loan agree-ment was uncertain. Under its terms, that credit couldhave ended at any time and Manufacturers Hanover, infact, did end the arrangement early "6As further illustrative of the Respondent's deteriorat-ing circumstances,when this hearing began, the Re-spondent operated I1 plants. At the hearing's close, thisnumber had been reduced to five.Although much evidence was adduced concerning thedelayed issuance of GTC's report about the Respondent'sfinancial situation,when that report was released in itsfinal form on 15 October 1981, the conclusion reachedtherewas not that the Respondent was profitable, butthat the loss for the Dubuque division in the fiscal yearending 1 November 1980 approximated $5 million as op-posed to around $7 4 million in losses reported by theCompany for that division. As noted, Price Waterhousereported Respondent's losses for the Dubuque division at$5.9 million for the review year.From the foregoing restatement of the Respondent's fi-nancial situation, it is clear and I find that the Respond-ent'sDubuque operation was in serious economic diffi-culty during the times relevant here, that the Respondenthad been losing millions of dollars there, and that it alsohad found it necessary to close various other facilities.This context provides an essential background againstwhich the Respondent's conduct must be evaluated 117As noted also inColumbiaCityFreightLines,118Fraser Shipyards,'19 andUOP Inc.,120underOtis Eleva-tor II,supra,management decisions, including decisionsto relocate work from one facility to another or to sub-contract, that affect the scope, direction, or nature of theenterprise are excluded from the mandatory bargainingobligation of Section 8(d) of the Act.Here, while labor costs clearly were a factor in theRespondent's decision to relocate the hog kill and cutwork from Dubuque to Rochelle, and where the Re-spondent repeatedly maintained that its Dubuque em-ployees'wages and benefits were placing it at an eco-nomic disadvantage, 121 the Respondent's decision to re-locate did not turn on labor costs but on the long-termimprobability of continuing this work in Dubuque TheRespondent, as noted, had been unsuccessful in raisingeither from the banks or from the Economic Develop-ment Administration the additional $5 million deemednecessary to modernize the Dubuque plant,122 and had116The record shows that the Respondent repeatedly advised theUnion of difficulties it had been having with its banks"' In 1981, the Respondent closed its following plants (1) South SanFrancisco, California meat processing plant on 1 February-certain oper-ations transferred toDubuque, (2) Wichita, Kansas beef slaughteringplant also on t February, (3) Genesee,Illinoisbeef slaughtering plant on15October, and (4) Vinton,Iowa meat processingplant on 5 Decemberoperations transferred to Dubuque As noted the Dubuque and Rochelleplants later were closed in October 198218 271 NLRB 12 (1984)119 272 NLRB 496 (1984)120 272 NLRB 999 (1984)121 SeeFraser Shipyards,supra122 The Respondent around 1979 had spent approximately $27 millionin upgrading the Dubuque facility and had expended around $45,000 inApril 1981 on the chain system Although the Respondent's presidentthereafter had referred to the Dubuque plant as "state of the art" andContinued 538DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDbeen incurring heavy losses for years. The Respondent'scredit line had been lost and its future financing was un-certain. By relocating its hog kill and cut to Rochelle, itcould acquire asmaller,newer,more modern plant,better laid out, with the advantage of having all oper-ationslocated on a single floor. This was in contrast tothe five-story building in Dubuque. Also, the smallerslaughter operation projected at Rochelle was more inlinewith the Respondent's diminishedneeds.These factsestablish that the Respondent's relocation of the hog killand cut to Rochelle clearly turned on a fundamentalchange in the scope, nature, and direction of the Re-spondent'sbusinessof which labor costs were but asingleimportant factor. Therefore, the Respondent wasnot obligated under Section 8(d) of the Act to bargainconcerning the decision to relocate and its failure to doso was not violative of Section 8(a)(5) of the Act. TheRespondentmet itsbargaining obligation when it notifiedthe Union of itsintentionto relocate the work to the Ro-chelle facility,when thosepremisesbecame available,and by offering the Union an opportunity to bargain re-garding the effects of that decision on the Respondent'semployees.2.WaiverThis, however, is not to conclude that the disinforma-tion initially provided to the Union by the Respondentconcerning its plans to relocate rather than to close theDubuque kill and cut is without effect. From 30 March,when the Respondent gave notice of its intention toclose the hog kill and cut until 10 June, when, after thefirst vote rejecting its wage freeze/profit-sharing propos-al, the Respondent announced its "alternate plan" of re-locating this work to the leased facilities, the Respondentgave the Union no indication that it planned to do any-thing but completely discontinue the Dubuque hog killand cut.Meanwhile, the Respondent had quietly ar-ranged for relocation of this work by negotiating thelease options for the Des Moines plant in early May andthe DuQuoin plant in early June. The Union's attentionwas not called to later plans to purchase the Rochelleplant untilthat, too, had become a fact of life.Against this background, the Respondent argues thatthe Union waived its bargaining rights concerning the re-location decision because for a prolonged period after re-ceiving the 30 March notice of closing, it had not soughtto bargain with the Respondent concerning the Dubuquehog kill and cut. 12 3 In this regard, the Respondent as-FDL Foods,the subsequent purchaserof that facility,thereafter operatedessentially the same business there, the record showsthat FDL, too, in-tended to spend large sums in plant improvements In any event, thesecash investments and the efforts at attempting to obtain additional financ-ing to modernize the Dubuque plant reflect the Respondent's commit-ment at the time to continue there rather than to move elsewhere, ascharged by the General Counsel andthe Union123 Althoughthe Respondent cited muchwaiver authority,itbasicallycontends,as inPrintQuic,262 NLRB 857, 861 (1982), that the obligationto request bargaining about theeffects ofamanagement decision is onthe Union and that by failing to assertthat rightfor monthsafter the 30March notice of closing,until 23 June when it requested the extensivefinancial data,and, more significantly,until 21July when theparties met,the Union had waived thatrightUnion waiver alsowas found by theBoard for failure to promptly request bargaining in response to Employ-er-announcedbenefitschanges inKentron of Hawaii, Subsidiary of LTVserts that the Union had not sought to meet, had refusedto discuss the Company's informally presented proposalsas to how this work might be kept in Dubuque and hadrejectedmediation by the Dubuque Chamber of Com-merce. The Union's position is that it had been holdingthe Company to its written promise, given in exchangefor the earlier agreement to end the incentive program,that no further concessions would be sought from theUnion during the contract term.The above finding that no bargaining obligation de-volved on the Respondent concerning its decision to re-locate the Dubuque hog kill and cut operation to Ro-chellewas based onOtisElevator II,supra, and likecases, and not on waiver. I conclude that the Respondenthaving elected for much of the period between its aboveannouncements of 30 March to 10 June, to misinform theUnion about its actual plans for the hog kill and cut,cannot be permitted to argue that the Union had waivedits right to bargain with respect to those plans. Duringthat period, the Union, relying on company representa-tions,had reason to know only that the Respondentmight discontinue the hog kill and cut operation in Octo-ber,which was a decision for partial closing that theCompany could make underFirstNational Maintenance.Such a decision carried a finality with respect to thework involved,and it thenwas up to the Union todecide whether to let this prospect serve as a lever forprying further concessions. However, any effort to gaugenow what the Union's reaction would have been in thespring of 1981 had it been informed that the Companyactually was planning to relocate rather than altogetherdiscontinue the work, and had made arrangements tothat effect,would be based on conjecture. Perhaps theUnion, with information that the work in question wasgoing to be carried forward, although elsewhere, mighthave sought earlier bargaining on the matter as it had onother matters where there had been clearer potential forsaving jobs. Perhaps not! In any case, before a respond-ent employer can validly argue that its employees' bar-gaining representative, by inaction, had waived the rightto negotiate concerning an employer-announced decision,itmust show that the Union had had actual, accurate,and timely notice of just what that decision was. Here,that was not the case. i 24Moreover, inconsistent with its arguments here, theRespondent at the time neither claimed waiver by theUnion, nor did it act as though the Union had abandoneditsbargaining rights.Rather,in its 8Junewagefreeze/profit-sharing proposal, and thereafter, it contin-ued to seek to bargain with the Union concerning thefuture of the Dubuque plant and the effects of its deci-sion to partially close that facility.Ialso do not find waiver under the collective-bargain-ing agreement.As argued by the General Counsel, sec-Aerospace Corp,214 NLRB 834, 835 (1974) Also seeGlobe-Union, inc,222 NLRB 1081, 1082-1083 (1976)124 I do not find an unlawful refusal to bargain from the disinforma-tion provided by the Respondent concerning its plans as,under the factsof this case, the Respondent would have been free to either discontinuethe hog kill and cut or to relocate it without decisional bargainingTherefore,while not condoned,theRespondent'ssecretiveness in thisregard, as a practical matter, did not serve to reduce its options DUBUQUE PACKING COtion 5.1of the contract,set forth above, relating to man-agement rights,does not refer to the obligation to bar-gainover interplant work relocation decisions.The Bern-stein arbitration award of September 1980 merely heldthat removal of work from one Company-owned plant toanother did not constitute subcontracting so as to makeoperative the contractual limitations imposed on subcon-tracting by section 5.1.125 As the work relocation fromDubuque to Rochelle was not subcontracting as definedby Arbitrator Bernstein,his award did not bring thetransfer within the ambit of that contractual provision.For the above reasons, I find no waiver of the Union'sright to bargain concerning relocation of the hog kill andcut and other operations,either because of its own con-duct or based on the collective-bargaining agreement 1263The effect of the Respondent's repudiation of itsagreement to seek no further concessions during thecontract term, execution of the 19 October 1981agreementThe General Counsel and the Union argue that theRespondent had unlawfully refused to bargain by repudi-ating the above-referred promise set forth in its 21August 1980 letter to the Union that in exchange for anagreements by the Union and its member employees toeliminate incentives that, if production requirementswere maintained,the Respondent would seek no furtherconcessions from the Union for the remaining term ofthe 1979-1982 collective-bargaining agreement. On thestrength of that promise the Union's membership hadbeen motivated in substantial part,to vote to end incen-tives,which resulted in annual$5million savings to theRespondent.It has been found above, in agreement withtheGeneral Counsel and the Union, that productionstandards had been maintained sufficiently to fulfill thatcontingency.The Respondent,nonetheless,twice soughtfurther concessions during the remainder of the contractterm,in June and in September.The concessions pro-posed in June related to the proposed wage freeze/profitsharing,while those proposedinSeptember called forsubstantial reductions in pay and in benefitsIt has been found above that the Respondent was com-pelled to relocate the Dubuque hog kill and cut andother operations to Rochelle,and to seek further conces-sions from the Union because of serious financial difficul-ties. It also has been found that,in the circumstances ap-plicable here, the Respondent either could have discon-tinued the hog kill and cut or relocated this work with-out decisional bargaining under Section 8(d) and,accord-ingly, could have ended affected jobs at Dubuque with-out penalty Instead of peremptorily taking these extrememeasures in the first instance,the Respondent attempteditsUnder sec 5 1,theRespondent'sright to subcontract Dubuqueplant work was subject to advance discussion with local union officials towhom "complete and detailed"proof of "absolute"economic necessitymust be established126 SeePark-Ohio Industries,257 NLRB 413,414 (1981), enfd 702F 2d 624(6th Cir 1983),where the Board declined to find a contractualwaiver by a union of its statutory bargaining rights in the absence ofclear and unmistakable evidence of such an intent Also seeMetropolitanEdision Co v NLRB,460 U S 693,708 fn 12 thereon(1983)A waiverof statutory bargaining rights will not lightly be inferredUniversal Secu-rity Instruments,250 NLRB 661,662 (1980)539to protect its investment and the jobs at Dubuque by ap-proaching the Union for concessions although this in-volved retreat from its earlier promise.InFirstNationalMaintenance127the Supreme Courtnoted that:If labor costs are an important factor in.the de-cision to close[or to relocate bargaining unit work],management will have an incentive to confer volun-tarilywith the union to seek concessions that maymake continuing the business profitable.Similarly, inMilwaukee Spring11,128 the Board notedthat an effect of its decision in that case would be to en-courage truthful bargaining.In the aftermath of that de-cision,itwas anticipated that an employer contemplatingplant relocation for various reasons, one of which waslabor costs,would be encouraged to also refer to thatreason in its negotiations with the Union in the interestsof reaching an accommodation that might avoid reloca-tion and save jobs.Here,theRespondent, although entitled under thefacts of this case, to have closed or relocated the disput-edoperationswithoutdecisionalbargaining,riskedcharges of having repudiated its promise by seeking fur-ther concessions from the Union as an alternative to clos-ing or relocation To now seek to penalize the Respond-ent for having attempted to explore with the Union thepossibility of taking less extreme measures more protec-tive of jobs and existing operations would be out ofkeeping with the purposes of the Act which favors thepreservation of same through collective bargaining Thisisexemplified by the above references toFirstNationalMaintenance,supra,andMilwaukee Spring II,supra,which promote a policy where employers in financialdifficulty are encouraged to voluntarily and freely conferwith their employees'bargaining representatives abouttheir economic problems, including labor costs, when ap-plicableI,therefore,conclude that the Respondent,in thesecircumstances,did not violate Section 8(a)(5) and (1) ofthe Act in June by repudiating its 1980 promise to notseek further concessions during the relevant contractterm. 12 9For the above reasons, I further find no violationbased on repudiation of the Company's promise becausetheRespondent's25 September 1981 proposal for re-duced wages and benefits also was a way of keeping re-mainingjobs at Dubuque. The situation and purposeswere basically the same as that involved in the work re-location to Rochelle.In this context,taking into accountthe discussion immediately below concerning the finan-cial data furnished by the Company at the Union's re-quest, and noting that the Respondent'sproposals were"1 452 U S at 682128 268 NLRB at 605129Nothing in this decision is intended to encourage or facilitate thebreach or repudiation of agreements reached by parties through the bar-gaining process Such accords are entitled to the greatest respect and anycontravention must be seriously regarded Yet, each situation must be in-dependently evaluated The limited exception observed here is based onspecial circumstances 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfully negotiatedwith the Union, were ratified by themembership, and, accordingly, promoted the bargainingprocess as a way of negotiating the preservation of jobsthat otherwise would have been lost, I find that the 19October agreement for reduced wages and benefits, anditssubsequent maintenance and enforcement, were notviolative of the Act.4 The financial data and auditing controversy,threats to sue GTCThe General Counsel and the Union contend that theRespondent unlawfully refused to bargain by attemptingto withhold financial data requested by the UFCW Inter-national on 23 June until the Union had been compelledto agree to the Company's proposals for further conces-sions.These proposals had been supported by pressuresin the form of ultimatum-backed deadlines, and theUnion's bargaining position had been limited by the Re-spondent'swillingness to provide it with informationonly for the Dubuque division, rather than the company-'wide data originally soughtThese parties also argue that the Respondent disruptedthe relationship between the Union and its outside audit-ing firm, GTC, by threats to sue GTC if its initial reportwere released to the Union in a form and content not ap-proved by the Company. In this last situation, the Gener-alCounsel and the Union argue that the Respondentshowed conspicuous bad faith by changing the rules ofthat audit after the report was drafted The Union origi-nally had agreed to the prior submission' of GTC's reportto the Respondent to safeguard confidentiality, the onlyconcern theretofore stated by the Company However,theRespondent's objections to the initial report afterreview, and its threats to sue, were based not on claimedbreaches of confidentiality, but on substance, viz, GTC'swork methods and certain conclusions.As recently restated inBohemia, Inc:130It is well established that an employer must providea union with requested information "if there is aprobability that such data is relevant and will be ofuse.to the union in fulfilling its statutory duties andresponsibilities as the employees' exclusive bargain-ing representative."AssociatedGeneral Contractorsof California,242 NLRB 891, 893 (1979), enfd 633F 2d 766 (9th Cir. 1980);NLRB v Acme IndustrialCo, 385 U S. 432 (1967) The Board uses a liberaldiscovery-type standard to determine whether infor-mation is relevant, or potentially relevant, to requireitsproductionNLRB v. Truitt Mfg.Co., 351 U.S149 (1956) Information about terms and conditionsof employment of employees actually representedby a union is presumptively relevant and necessaryand is required to be producedOhio Power Co,216NLRB 987 (1975), enfd 531 F.2d 1381 (6th Cir.1976) Information necessary for processing griev-ances under a collective-bargaining agreement, in-cluding that necessary to decide whether to pro-ceed with a grievance or arbitration, must be pro-vided as it falls within the ambit of the parties' duty130 272 NLRB 1128, 1129 (1984)to bargain.NLRBv.Acme Industrial,supra;Bicker-staff ClayProducts,266 NLRB 983 (1983)However, when a union's request for informationconcerns data about employees or operations otherthan those represented by the union, or data on fi-nancial,sales,and other information,there is nopresumption that the information is necessary andrelevant to the union's representation of employees.Rather,the Union is under the burden to establishthe relevance of such information.Ohio Power,supraInOtis Elevator II,supra, andUOP Inc.,13 1itwas heldthatwhere' an employer had no obligation to bargainconcerning a decision to close a facility, partially orfully, or to relocate bargaining unit work, because suchdecisions had turned on fundamental change in thenature and direction of the employer's business, such anemployer had no obligation to provide the Union withinformation related to the economic justification for thedecision From the above findings, these holdings are ap-plicable here as the Respondent in this matter, for likereasons,was not subject to decisional bargaining con-cerning work relocation. Such a decision was pendingwhen the 23 June request for companywide financialdata was received from the UFCW International.As the Respondent, in these circumstances, had 'notbeen obligated to provide any financial data, it is notsubject to penalty for having voluntarily provided finan-cial information more limited is scope than that request-ed, or for having provided such materials on its ownterms, in its own time, and subject to such restrictions asithad found necessary to impose. 132131 272 NLRB 999lag Arguendo, had the Respondent been obligated to furnish the Unionwith the requested financial information,itwould not have met thatburden In this regard, the' Respondent neutralized the Union's stated pur-pose in seeking this information,to enable intelligent bargaining,by pres-suring it to agree to respective proposed concessions in June andOctoberbefore receiving even what it was prepared to provide, by arbitrarily lim-iting documents to be furnished-ie, withholding Internal Reverie Serv-ice' reports,by improperly limiting the scope of the examination to theDubuque division although it was necessary to verify whether certaincosts incurred by other facilities had been incorrectly charged there, byinterposing itself into the confidential relationship between the Union andits accountants,GTC, by priorscreeningof GTC's report,limiting whatGTC could communicate, and by threatening to sue GTC if its reportissued without company approval It further is noted that by unilaterallycensoringGTC's reportand threatening lawsuit against that firm basedon disagreementwith GTC'sconclusions and work methods,rather thanon issues of confidentiality,theRespondent exceeded the terms of theconfidentialityagreementon which its authority for prior review ofGTC's report had been basedWith respect to the Respondent's objec-tions to GTC'swork methods,ithas been found that it was Respondent,not the Union, that had contemplated a less-detailed special examinationby the Union's accountants,as opposed to an audit, and the time madeavailable to GTC to conduct its review was much curtailed by company-initiated pressures for agreement,including ultimatum and backed dead-linesThe time alloted for GTC to do its work was further reduced bythe extraordinary period taken to negotiate the complex terms underwhich financial information would be provided in the first place, beforeGTC's examination could even beginHowever, as the Respondent,in the circumstances applicable here, wasnot compelled to provide the Union with the requested financial data, itslesser performance in this regard does not put the Company in violationof the Act Also, from the hard line taken by the Respondent concerningContinued DUBUQUE PACKING CO541Accordingly, it is found that the Respondent did notviolate Section (a)(5) and (1) of the Act by its conductwith respect to furnishing requested financial informa-tion5.The 8(a)(3) issueArguing the Respondent's antiunion animus, the Gen-eralCounsel and the Union contend that by relocatingthe disputed work to Rochelle, the Respondent was ableto evade the substantially higher wages and benefits pro-vided in the Dubuque labor contract, and that it wasthose savings and escape from negotiations with theUnion that provided essential motivation for the workrelocation. The Respondent, by the work relocation, alsowas able to retaliate against employees who had rejecteditsproposed wage freeze concession Animus is furtherargued from the fact that on 10 June, after the Union'smembership initially voted to reject the Respondent'swage freeze proposal, the Respondent, for the first time,announced that 1400 jobs would be lost in Dubuquerather than the approximately 500 jobs previously men-tioned and that the Company no longer would consideritself bound by the 1 July deadline. These parties alsopoint to Judge Benard's decision, supra, where this re-spondent, among other things, was found to have unlaw-fully assisted a rival Teamsters local in becoming bar-gaining representative of its Rochelle employees in orderto avoid negotiating with a UFCW local union that pre-viously had represented employees at that facility.Ithas been found above, however, even in consider-ation of these arguments, that the Respondent did notviolate Section 8(a)(5) and (1) of the Act by its reloca-tion decision and other conduct. Consistent withOtis El-evator II,supra; andMilwaukee Springs II,supra, the factthat labor costs were a factor in the Respondent's reloca-tion decision did not vitiate the other overwhelmingbusiness and economic considerations indicating that therelocation decision had turned on a necessitated new di-rection in the Company's business. Moreover, the recordshows that the Respondent, contrary to the GeneralCounsel and the Union, made appreciable efforts to sus-tain the unionized Dubuque plant. The Company tookthe initiative in proposing ways around the notice thatthe hog kill and cut would be closed, even where theUnion failed to react to that notice After making the 10June announcement concerning the prospect of a greaterjob loss at Dubuque and elimination of the 1 July dead-linewhen its wage freeze/profit-sharing proposal wasfirst voted down, the Respondent retreated from this po-sition, restored the 1 July deadline and tried again tokeep the hog kill and cut at Dubuque by getting theUnion's consent to submit the matter to a second mem-bership-employee vote, held on 28 June. It was onlyafter its proposal was twice rejected by negative votesthat the Company finalized its decision to relocate. Inthis connection, it is noted that if the Company's propos-alshad been accepted, the existence of the two plantlease options would not necessarily have prevented can-cellation of the relocation plans as such options couldhave been dropped, as they later were anyway on 3 JulyThe Respondent did not buy the Rochelle plant until 10July.The Respondent, in fact, did not rush to disengagefrom the Dubuque plant. Apart from its unsuccessful ef-forts to convince the Union of its economic problemsand need for further concessions, it made other contem-poraneous efforts to keep the Dubuque facility viable.Although apparently pressed by its banks to close thebeef kill,which it could have done in December 1980when the 6 months' notice of closing of that departmentexpired, the Company continued that work for the re-mainder of the Dubuque operation. In February and De-cember 1981, respectively, it transferred work to Du-buque from the closing South San Francisco and Vintonplants, and in March of that year, it invested $45,000 to$50,000 to upgrade the Dubuque hog kill chainsystem 133 This followed the $27 million renovation ex-penditure in 1979 In 1981, it also unsuccessfully tried toraise an additional $5 million from the Economic Devel-opment Administration to modernize the Dubuque plant,made a continuing effort to obtain financing for that op-eration from an increasingly reluctant banking communi-ty, and undertook extensive cost-cutting measures at Du-buque affecting management and nonbargaining unit per-sonnel, as well. As noted the Respondent did not issuethe 6-month closing notice for the hog kill and cut untilithad lost its credit line and had been obliged to makeearly repayment of a long-term $10 million loan. Eventhen, the Respondent worked to keep those operations inDubuque.While the Respondent showed animus to a sisterUFCW local in the operation of its Rochelle plant, asfound by Judge Benard in her Board-approved decision,in the context of the above considerations, I find no con-vincing evidence that such animus played a role in theRespondent's decision to relocate the Dubuque kill andcut or in its negotiating positions with respect to the Du-buque plant in June 1981 or thereafter Rather, it appearsthat the Respondent expended considerable effort andcapital to remain in Dubuque.Having found that the Respondent had complied withits statutory bargaining obligation before deciding to re-locate the Dubuque hog kill and cut and did not violateSection 8(a)(5), I find that the consequent layoff of em-ployees was not violative of Section 8(a)(3) and (1) ofthe Act6Miscellaneous issuesa.Deferral to arbitrationIn agreement with the General Counsel and the Union,the issues involved here do not lend themselves to reso-lution by arbitrationThe present matter, which in largepart relates to work relocation to another facility andpressure for concessions as midterm modifications of aproviding financial materials, I find no clear and unmistakable evidenceof waiver of the Respondent's rights simply because certain informationfinallywas provided133Although the Union was opposed to this outlay on the chainsystem, it tends to show that the Respondent in March, less than 3months before imposing its l July negotiating deadline, had been quiteserious about keeping this work in Dubuque 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcollective-bargaining agreement, corresponds to the situ-ation inMilwaukee Spring Ii,where deferral was not dis-cussed.Had an 8(a)(5) violation been found here, itwould have stemmed from a rejection of the bargainingprocess.134 It also does not appear that the questions inissue could be determined under the contractual arbitra-tion procedures as there is no showing that a grievancehad been filed concerning the matters involved and asthe Respondent had not argued for such deferral,' 3 s' Ac-cordingly, this case appears to be properly before theBoard at this timeb.Regional Office staff statements as a defenseIn reaching the conclusions here, no reliance is placedon the Respondent's repeated contention at the hearingand in its brief that a settlement offer and representationsmade by members of the Board's Regional Office profes-sional staff would have constituted a defense had theCompany engaged in bad-faith bargaining with respectto the work relocation As the Board held inCapitolTemptrolCorp.,136theGeneralCounsel and/or theBoard are not estopped from processing complaint alle-gations concerning a Respondent's unlawful conduct be-cause the. Respondent acted on advice received fromBoard agents. Although the General Counsel argues ad-ditional facts to show that the Respondent did not actu-ally rely on advice received from the Regional Office,but had, acted, independently, 137 so clear is the rule, thatthese considerations need not be reached In any event,in view of the conclusions here, this asserted defense hasbeen rendered moot.standpoint, the sooner the new plant would be produc-tive and the more economical the transaction. This con-siderationwas critical in view of the Respondent's con-tinuing heavy annual losses, and financing difficulties atDubuque. The Respondent was able to initiate operationsat the Rochelle plant on 31 August, more than a monthsooner than had been contemplated for Des Moines orDuQuoin.d Bypassing the bargaining representativeNo merit is found to the Union's contention that theRespondent violated Section 8(a)(5) and(1), of the Actby various written correspondence sent directly to em-ployees urging them to support economic proposalsmade to the Union,including for wage freeze,pay re-duction,and other concessions,and which further urgedemployees to communicate such support to the Union.The Unioncontends that such correspondence was viola-tive as company attempts to bypass the Union and dealdirectly with the employees.In concluding that this conduct was not unlawful, it isnoted that the asserted violation was not alleged in thecomplaint,was not coercive except that it accurately de-scribed to employees the Respondent'sdifficult financialsituation and what would occur if the proposals were notaccepted,.did not disparage the Union; and amounted to"no more than a legitimate tactic of urging theemploy-ees to ..tell their negotiators they wanted them toaccept the Company's newest offer."CoastsideScavengerCo., 273 NLRB1618, 1629(1985), and cases there cited.c.Negotiating deadlinesIfind that the Respondent did not act unlawfully byimposing. the negotiating deadlines of 1 July and 19 Oc-tober 138 Although the 1 July deadline originally hadbeen announced by the Respondent in order to give theowner of the Des Moines plant, on which the Respond-ent then held a lease option, advance time to preparethat facility for the Respondent's October occupancy,contrary to the General Counsel and the Union, the Re-spondent's 10 July purchase of the Rochelle plant as analternative to leasing the Des Moines and DuQuoinplants did not end that deadline's commercial viability.As of the 1 July target date, the Respondent still heldlease options for the Des Moines and DuQuoin plants sothat the original purpose was then still applicable. Nolater reason developed for abandoning that deadlinewhen the Respondent dropped these lease options on 3July as that was done in contemplation of the purchaseof the Rochelle facility which was finalized within a fewdays.With the acquisition of the Rochelle plant the Re-spondent had a more favorable facility to which it couldmore quickly relocate the hog kill and cut. The fastersuch a move could be completed, from the Company's134 SeeUnited Technologies Corp,268 NLRB 557, 560 (1984)IZS SeeNCR Corp, 271NLRB 1212, 1213 fn 7 (1984)136 243 NLRB 575, 589 fn 59 (1979)13' SeeG C Br 54-138 SeeSalem College,261NLRB 327, 336-337 (1982),Kentron ofHawaii,214 NLRB at 834-835e.Alleged delay in the issuance of complaintThe Respondent alleged as affirmative defenses in itsanswer that the General Counsel's delay in issuing com-plaint after the filing of the initial charge here139 wasprejudicial and now should bar the complaint under Sec-tion 10(b) of the Act,140 under the equitable doctrine oflaches, under the Fifth and Sixth Amendments to theU.S.Constitution, 141 and under Section 10(m) of theAct 142 In support of this, the Respondent raised thespeculative argument that if complaint had issued earlier,before relocation of the Dubuque hog kill and cut, thatplant might not have closed.The facts essentially are stipulatedAbout 30 July1981, the instant matter, which then consisted only ofCase 33-CA-5524, was submitted by the Regional Officeto the General Counsel's Division of Advice pursuant to139,The original charges in Cases 33-CA-5524 and 33-CA-5588 werefiled by the Union on 26 June and 7 August 1981, respectively The ini-tial consolidated complaint in these matters was dated28 April 1982140 Sec 10(b) of the Act creates a 6-month period of limitation for thefiling of unfair labor practice charges That provision specifies that "nocomplaint should issue based upon any unfair labor practice occurringmore than six months prior to the filing of that charge with the Board141 These amendments, which include the Sixth Amendment right to aspeedy trial,relate solely to criminal proceedings and are inapplicable tothe present civil matter142 Sec 10(m) provides in relevant part that charges alleging viola-tions of Sec 8(a)(3) of the Act, as here, "shall be given priority over allother cases of like character in the office where it is filed or to which itis referred" DUBUQUE PACKING COan outstanding directive. That Division remanded thecase to the Regional Office on 6 August. On 1 Septem-ber,bothCases 33-CA-5524 and 33-CA-5588 were re-ceived by the Division of Advice on resubmission, pursu-ant to the same directive, for consideration of the meritsof both charges and, also, the Union's request for an in-junction under Section 100) of the Act to prevent re-moval of the disputed operations from the Dubuqueplant.On 20 November, the Respondent was notified ina telephone call from the Regional Office, confirmedthereafter by a 16 December letter, that no injunctionwould be sought under the determination made. Theconfirming letter was sent soon after the Respondent'srequest for same.The case file record received by the Division ofAdvice on 1 September was augmented between 29 Sep-tember 1981 and 20 February 1982 by more than sevenitems of correspondence from the Respondent. An addi-tional seven ,letterswere received by the Division ofAdvice from the Union from 10 September 1981 through2 February 1982.On 27 January 1982, the Division of Advice notifiedthe Respondent that the Union's request for oral argu-ment had been granted and was scheduled for 9 Febru-ary 1982. The Respondent then, too, was given opportu-nity to make oral presentation The Union and the Com-pany, in fact, did argue orally before the Division ofAdvice on 9 February and 2 March 1982, respectively,and company representatives participated in a conferencecallwith Advice Division staff on 12 February.On 31 March 1982, the Division of Advice, by memo-randum, instructed the Regional Director to issue com-plaint.This was received at the Regional Office on 5April and initial consolidated complaint issued on 28April 1982. It is relevant to note in this regard that, sub-sequently, the conduct of this hearing was continued atthe parties' request for a series of intervals totalling ayear to enable the pursuit of settlement of the manycomplex issues then pending between the Company andtheUnion both here and before other tribunals.143 Al-though settlement was not possible, certain beneficial ac-cords were reached. However worthwhile, these mutual-ly agreed delays also affected expedition of this proceed-ing.InNLRB v. J. H. Rutter-Rex Mfg.Co.,144 the Su-preme Court held that "the Board is not required toplace the consequences of its own delay, even if inordi-nate, upon wronged employees to the benefit of wrong-doing employers.NLRB v. Electric Cleaner Co.,315 U.S685, 698 (1942);Labor Board v. Katz,369 U.S. 736, 748fn. 16 (1962)."Section 10(b) of the Act, which "extinguishes liabilityforunfair labor practices committedmore than sixmonths prior to the filing of the charge, does not relateto conduct subsequent to the filing of the charge," 14514' See G C Exhs 1(z) through l(gg)144 396 U S 258, 264-265 (1969)145NLRB Y Font Milling Co,360 U S 301, 309 fn 9 (1959),Proctor &Gamble Mfg Co v NLRB,658 F 2d 968 (4th Cir 1981)543Accordingly, as the charges in this matter were timelyfiledwith respect to the alleged events, Section 10(b)does not bar complaint. Also, "the doctrine of laches hasno application to cases brought before the Board, anagency of the United States Government engaged in theexercise of public or governmental functions."148Itisclear from the Supreme Court's decision inRutter-Rex,supra, that the complaint here is not barredby any delay in issuing the complaint in this matter Thestipulated facts support the General Counsel's contentionthat this matter, in fact, was not unduly delayed butmerely was carried over to enable the parties to morefullypursue their arguments before the Division ofAdvice The parties took full advantage of this opportu-nity to supplement their presentations by extensive corre-spondence, by telephone, and by oral argument. In lessthan a month after the last oral argument, by the Re-spondent, the Division of Advice issued its determinationdirecting issuance of complaint, which document, too,was served in less than a month following receipt of thisdetermination.As the Respondent has sought from-theOffice of the General Counsel the fullest deliberation ofits factual supplementation, a course also followed by theUnion, it seems inappropriate for the Respondent to laterargue that the time it had sought for consideration of itscase constituted undue delay inconsistent with Section10(m) of the Act. I make no such finding.147For the above reasons, in reaching the conclusionshere, no reliance is placed on the Respondent's defenseasserting delay in the issuance of complaint.CONCLUSIONS OF LAW1The Respondent, Dubuque Packing Company is,and at all times material has been, an employer engagedin commerce within the meaning of Section 2(6) and (7)of the Act.2United Food and Commercial Workers InternationalUnion, AFL-CIO, Local 150A, is, and at all times mate-rial has been, a labor organization within the meaning ofSection 2(5) of the Act.3.The Respondent did not engage in conduct violativeof Sections 8(a)(1), (3), and (5) and 8(d) of the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed148ORDERIt is ordered that the consolidated complaint here bedismissed in its entirety.149146MerrellM Williams,265 NLRB 506, 508 (1982), and cases therecited141 Also seeVentura Coastal Corp,264 NLRB 291, 296-297 (1982)148 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses148 Pursuant to the protective order noted in fn 102, above,classifieddocuments received as R Exhs 42(a) and (b) should be returned underseal to the Comptroller of the Currency when litigation of this proceed-ing has ended 544DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDPAGE LEFT'BLANKINTENTIONALLY.